Exhibit 10.1

 

LOGO [g70674img1.jpg]

 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT LOAN AGREEMENT

(Borrowing Base Loan)

 

By and Between

 

CALIFORNIA BANK & TRUST

a California banking corporation

1900 Main Street, Suite 200, Irvine, California 92614

(“Lender”)

 

And

 

WILLIAM LYON HOMES, INC.,

a California corporation

4490 Von Karman Avenue (P.O. Box 7520), Newport Beach, California 92658-7520

(“Borrower”)

 

Dated as of September 16, 2004

 

MAXIMUM REVOLVING LINE OF CREDIT AMOUNT: $50,000,000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

1.    DEFINITIONS AND GENERAL PROVISIONS    1      1.1    Definitions    1     
1.2    General Provisions    21 2.    BORROWING BASE    22      2.1    Loan
Facility    22           2.1.1    Commitment    22           2.1.2    Purpose of
the Loan    23           2.1.3    Purpose of the Project Loans    23          
2.1.4    Approval of Qualified Projects    24           2.1.5    Interest
Payments    25           2.1.6    Principal Payments    26           2.1.7   
Loan Term    27           2.1.8    Terms of Project Advances    27      2.2   
Available Commitment; Borrowing Base    27           2.2.1    Available
Commitment    27           2.2.2    Amount of Borrowing Base and Borrowing
Availability    28           2.2.3    Determination of Borrowing Availability   
28      2.3    Letter of Credit Advances    30           2.3.1    Issuance of
Letter of Credit    30           2.3.2    Issuance Procedure    30          
2.3.3    Purpose of Letter of Credit; General Letter of Credit Terms and
Conditions    30           2.3.4    Reimbursement of Lender for Payment of
Drafts Drawn or Drawn and Accepted Under the Letter of Credit    30          
2.3.5    Reimbursement Obligations    31           2.3.6    Nature of
Reimbursement Obligations    31      2.4    Loan Advances; Project Monitoring   
32           2.4.1    Method for Advances    32           2.4.2    Use of
Advances    32           2.4.3    Draw Requests    32           2.4.4   
Limitations on Borrower’s Rights to Advances    32           2.4.5    Excess
Loan Balance Repayment    33           2.4.6    Appraisals and Evaluations    33
          2.4.7    Borrower’s Accounts    33           2.4.8    Project Cost
Savings and Excess Costs    34           2.4.8.3    Cost Savings    34

 

i



--------------------------------------------------------------------------------

     2.5    Fees    35           2.5.1    Commitment Fee    35           2.5.2
   Letter of Credit Fee    35           2.5.3    Other Fees    35 3.    THE
COLLATERAL    35      3.1    Security    35      3.2    Releases of Collateral
   35           3.2.1    General Requirements for Releases    36           3.2.2
   Sales of Lots or Homes Pursuant to a Purchase Contract    36           3.2.3
   Dedications    37 4.    CONDITIONS PRECEDENT    37      4.1    Conditions
Precedent to Effectiveness of this Agreement and to the Effectiveness of the
Commitment    37           4.1.1    Representations and Warranties Accurate   
37           4.1.2    Defaults    37           4.1.3    Documents    37       
   4.1.4    Plat and/or Survey    38           4.1.5    Restrictive Covenants   
38           4.1.6    Soils Test    38           4.1.7    Environmental
Assessment    38           4.1.8    Environmental Indemnity    39          
4.1.9    Preliminary Title Report    39           4.1.10    Flood Report    39  
        4.1.11    Deed of Trust/Title Policy    39           4.1.12   
Completion of Filings and Recordings    39           4.1.13    Payment of Costs,
Expenses, and Fees    39           4.1.14    Appraisal    39           4.1.15   
Other Items or Actions by Borrower    39      4.2    Conditions Precedent to
Admission of Land as Entitled Land    39           4.2.1    Request    39       
   4.2.2    Defaults    40           4.2.3    Map    40           4.2.4   
Zoning Approvals    40           4.2.5    Other    40      4.3    Conditions
Precedent to Admission of Land as Lots Under Development    40           4.3.1
   Request    40           4.3.2    Defaults    40           4.3.3    Documents
and Information    40           4.3.4    Inspection    40

 

ii



--------------------------------------------------------------------------------

          4.3.5    Map    41           4.3.6    Utilities    41           4.3.7
   Lot Limitations    41           4.3.8    Other    41      4.4    Conditions
Precedent to Admission of Land as Developed Lots    41           4.4.1   
Request    41           4.4.2    Defaults    41           4.4.3    Documents and
Information    41           4.4.4    Lot Limitations    41           4.4.5   
Other    41      4.5    Conditions Precedent to Admission of Land as Presold,
Spec and/or Model Homes    42           4.5.1    Request    42           4.5.2
   Defaults    42           4.5.3    Documents and Information    42          
4.5.4    Home Construction Information    42           4.5.5    Other    44     
4.6    Additional Conditions Precedent to All Advances    44      4.7    Waiver
of Conditions Precedent    44 5.    BORROWER’S REPRESENTATIONS AND WARRANTIES   
44      5.1    Closing Representations and Warranties    44           5.1.1   
Corporate Existence and Authorization    44           5.1.2    No Approvals,
etc.    44           5.1.3    No Conflicts    44           5.1.4    Execution
and Delivery and Binding Nature of Loan Documents    45           5.1.5    Legal
Proceedings; Hearings, Inquiries, and Investigations    45           5.1.6    No
Event of Default    45           5.1.7    Approvals and Permits; Assets and
Property    45           5.1.8    ERISA    45           5.1.9    Compliance with
Law    45           5.1.10    Full Disclosure    45           5.1.11    Use of
Proceeds; Margin Stock    46           5.1.12    Governmental Regulation    46  
        5.1.13    Material Agreements; No Material Defaults    46          
5.1.14    Title to Property    46           5.1.15    Payment of Taxes    47  
        5.1.16    No Condemnation    47           5.1.17    Borrowing Base    47
     5.2    Representations and Warranties Upon Requests for Advances    47

 

iii



--------------------------------------------------------------------------------

     5.3    Representations and Warranties Upon Delivery of Financial
Statements, Documents, and Other Information    47 6.    BORROWER AFFIRMATIVE
COVENANTS    47      6.1    Corporate Existence    47      6.2    Books and
Records; Access By Lender    48      6.3    Special Covenants Relating to
Collateral    48           6.3.1    Defense of Title    48           6.3.2   
Further Assurances    48           6.3.3    Plats, Annexations and Approvals   
49           6.3.4    Utilities    49           6.3.5    Plans and
Specifications    50           6.3.6    Compliance with Permitted Exceptions   
50           6.3.7    Project Development    50           6.3.8    Title Policy
Endorsements    51           6.3.9    Improvement Districts    51          
6.3.10    Appraisals    52      6.4    Information and Statements    52       
   6.4.1    Monthly Sales Reports    52           6.4.2    Quarterly Financial
Statements    52           6.4.3    Annual Financial Statements    53          
6.4.4    Annual 24-Month Projection    53           6.4.5    Compliance
Certificates    53           6.4.6    Borrowing Base Certificate    53          
6.4.7    Other Items and Information    53      6.5    Law; Judgments; Material
Agreements; Approvals and Permits    53      6.6    Taxes and Other Debt    54  
   6.7    Assets and Property    54      6.8    Insurance    54           6.8.1
   Property    54           6.8.2    Liability    54           6.8.3    Flood   
55           6.8.4    Worker’s Compensation    55           6.8.5    Contractors
   55           6.8.6    Additional Insurance    55      6.9    Commencement and
Completion    56      6.10    Rights of Inspection; Agency    56          
6.10.1    Generally    56           6.10.2    Inspector(s)    56      6.11   
Verification of Costs    57

 

iv



--------------------------------------------------------------------------------

     6.12    Use of Proceeds    57      6.13    Costs and Expenses of Borrower’s
Performance of Covenants and Satisfaction of Conditions    57      6.14   
Notification    57      6.15    Financial Covenants    57      6.16    Books and
Records; Names; Place of Business and Chief Executive Office    58      6.17   
Proceeds of Purchase Contracts    58           6.17.1    After Event of Default
or Unmatured Event of Default    58           6.17.2    Payments to Lender    58
7.    BORROWER NEGATIVE COVENANTS    58      7.1    Corporate Restrictions    58
     7.2    Name, Fiscal Year, Accounting Method, and Lines of Business    58  
   7.3    Change in Ownership    59      7.4    Loans    59      7.5    Liens
and Encumbrances    59      7.6    Indebtedness    59      7.7    Acquisition of
Assets    59 8.    EVENTS OF DEFAULT AND REMEDIES    59      8.1    Events of
Default    59      8.2    Rights and Remedies of Lender    61 9.    BANK’S
OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY BANK    63 10.    NO BROKERS   
63 11.    PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT    63 12.    COUNTERPART
EXECUTION    63 13.    MISCELLANEOUS    63      13.1    Assignment    63     
13.2    Notices    64      13.3    Authority to File Notices    64      13.4   
Inconsistencies with the Loan Documents    64

 

v



--------------------------------------------------------------------------------

     13.5    No Waiver    64      13.6    Lender Approval of Instruments and
Parties    64      13.7    Lender Determination of Facts    64      13.8   
Incorporation of Preamble: Recitals and Exhibits    65      13.9    Third-Party
Consultants    65      13.10    Payment of Expenses    65      13.11   
Disclaimer by Lender    65      13.12    Indemnification    65      13.13   
Titles and Headings    66      13.14    Brokers    66      13.15    Change,
Discharge, Termination or Waiver    66      13.16    Choice of Law    66     
13.17    Disbursements in Excess of Loan Amount    66      13.18   
Participations    66      13.19    Time Is of the Essence    67      13.20   
Attorneys’ Fees    67      13.21    Signs    67      13.22    Subordination to
Certain Easements, Dedications and Restrictions    67      13.23    Waiver of
Right to Trial by Jury    67 14.    EXHIBITS    68 15.    ADDITIONAL ADVANCES   
68

 

vi



--------------------------------------------------------------------------------

LOGO [g70674img1.jpg]

 

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT LOAN AGREEMENT

(Borrowing Base)

 

THIS AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN AGREEMENT (“Agreement”),
is entered into as of the date set forth above by and between WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”), and CALIFORNIA BANK & TRUST,
a California banking corporation (“Lender”).

 

RECITALS

 

A. Pursuant to that certain Revolving Line of Credit Loan Agreement (Borrowing
Base) dated as of September 21, 2000, by and between Borrower and Lender, as
amended by that certain Agreement to Modify Loan Agreement Promissory Note and
Deed of Trust dated as of September 18, 2002, and as further amended by that
certain Second Amendment to Modify Loan Agreement Promissory Note and Deed of
Trust dated as of December 13, 2002 (collectively “Current Loan Agreement”),
Borrower agreed to borrow from Lender a sum not to exceed Fifty Million Dollars
($50,000,000.00) for the purpose of providing Borrower with funds for the
acquisition and development of residential lots, the construction of existing
and future residential home projects, and the issuance of letters of credit for
the payment of costs incurred or associated with said projects (“Current Loan”).

 

B. The Current Loan is evidenced by a Second Amended and Restated Construction
Loan Promissory Note (Construction Revolving Line of Credit) dated as of
December 13, 2002, given by Borrower to Lender (as the same has been and may be
amended from time to time, the “Current Note”).

 

C. The Current Loan is secured by, among other things, each and every “Deed of
Trust” and certain other “Security Documents” (both as defined in the Current
Loan Agreement).

 

D. The parties have agreed to amend and restate the Current Loan Agreement and
the Current Note to provide for, among other things, (i) an extension of the
“Initial Line Term” and “Maturity Date” (as such terms are defined herein), (ii)
a modification of the covenants concerning Borrower’s “Net Worth” (as such term
is defined herein, and (iii) a modification of the “Interest Rate” due and
payable for “Advances” under the “Note” (all as defined below).

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:

 

1. DEFINITIONS AND GENERAL PROVISIONS.

 

1.1 Definitions. In this Agreement, the following terms shall have the following
meanings:

 

“A&D Budget” shall mean, for each Qualified Project for which A&D Improvements
are to be constructed, the cost breakdown/budget for such A&D Improvements,
which budget shall be satisfactory to Lender in all respects. For purposes of
this Agreement, all such budgets shall be referred to individually and
collectively in the singular.

 

1



--------------------------------------------------------------------------------

“A&D Improvements” shall mean, for each and every Qualified Project financed
hereunder, (i) those certain offsite improvements on the Property (including
without limitation curbs, grading, storm and sanitary sewers, paving, sidewalks,
landscaping, hardscaping, sprinklers, electric lines, gas lines, telephone
lines, cable television lines, fiber optic lines, pipelines and other utilities)
necessary to make the Property suitable for the construction of single family
residential homes thereon, and (ii) any common area improvements to be
constructed on the Property. For purposes of this Agreement, all such
improvements for each and every Qualified Project funded by a Loan made
hereunder shall be referred to individually and collectively in the singular.

 

“Account Pledge Agreement” shall mean that certain Account Pledge and Security
Agreement dated as of September 21, 2000, executed by Borrower in favor of
Lender, pursuant to which Borrower has granted to Lender, subject to the
conditions of and obligations of Lender thereunder, a first and prior lien on
and security interest in all money, investment securities and other instruments
on deposit from time to time in the Borrower’s Funds Account.

 

“Advance” means an advance of Loan proceeds by Lender to Borrower hereunder,
including without limitation Project Advances and Letter of Credit Advances.

 

“Affiliate” of any Person means (i) any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person and (ii) any other Person that beneficially owns at least ten
percent (10%) of the voting common stock or partnership interest or limited
liability company interest, as applicable, of such Person. For the purposes of
this definition, “control” when used with respect to any Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, partnership interests, by
contract or otherwise: and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreement” means this Amended and Restated Revolving Line of Credit Loan
Agreement, as it may be amended, modified, extended, renewed, restated, or
supplemented from time to time.

 

“Appraisal” means each appraisal of the Land and the Improvements (a) ordered by
Lender, (b) prepared by an appraiser satisfactory to Lender, (c) in compliance
with all federal and state standards for appraisals, (d) reviewed by Lender, and
(e) in form and substance satisfactory to Lender based on its standards and
practices applied in reviewing real estate appraisals.

 

“Appraised Value” shall mean, for each Qualified Project to be financed
hereunder, the fair market value of each Lot and/or Home as set forth in the
Appraisal.

 

“Approvals and Permits” means, for each and every Qualified Project financed
hereunder, each and all approvals, authorizations, bonds, consents,
certificates, franchises, licenses, permits, registrations, qualifications, and
other actions and rights granted by or filings with any Persons necessary, or
appropriate, for the improvement and development of the Land or for the conduct
of the business and operations of Borrower.

 

2



--------------------------------------------------------------------------------

“Architect” shall mean the architect for each Qualified Project to be financed
hereunder, which architect shall be reviewed and approved by Lender in its
discretion. For purposes of this Agreement, all such architects shall be
referred to individually and collectively in the singular.

 

“Architect’s Agreement” shall mean any agreement between the Architect and
Borrower for each Qualified Project to be financed by a Loan to be made
hereunder. For purposes of this Agreement, all such agreements shall be referred
to individually and collectively in the singular.

 

“Assignment of Architect’s Agreement” shall mean, for each Qualified Project
financed by a Loan to be made hereunder, that certain Assignment of Architect’s
Contract, Plans and Specifications executed by Borrower for the benefit of
Lender (including the consent of Architect to said assignment), pursuant to
which Borrower shall assign to Lender, subject to and in accordance with the
provisions thereof, all of Borrower’s right, title and interest in, to and under
the Architect’s Agreement and the Plans and Specifications. For purposes of this
Agreement, all such assignments shall be referred to individually and
collectively in the singular.

 

“Assignment of Engineering Contract” shall mean, for each Qualified Project
financed by a Loan to be made hereunder, that certain Assignment of Engineering
Contract, Plans and Specifications by Borrower for the benefit of Lender
(including the consent of Engineer to said assignment), pursuant to which
Borrower shall assign to Lender, subject to and in accordance with the
provisions thereof, all of Borrower’s right, title and interest in, to and under
the Engineering Contract and/or Plans and Specifications (as applicable). For
purposes of this Agreement, all such assignments shall be referred to
individually and collectively in the singular.

 

“Assignment of Permits” shall mean, for each Qualified Project financed by a
Loan to be made hereunder, that certain Assignment of Agreements, Permits,
Licenses and Approvals executed by Borrower. For purposes of this Agreement, all
such assignments shall be referred to individually and collectively in the
singular.

 

“Authorization Form” shall mean that certain Signature Authorization Form and
Disbursement Instructions of even date herewith executed by Borrower.

 

“Available Commitment” shall be the lesser of (i) the Commitment Amount, as in
effect from time to time, or (ii) the Borrowing Base, subject to the limitations
set forth in Sections 2.1.1 and 2.2.1.

 

“Base Appraisal” shall mean, with respect to each Home financed by a Loan to be
made hereunder, the lesser of (i) the value of such Home as determined by the
Appraisal (as adjusted by Lender in its reasonable discretion) for the model
plan type of said Home, which value shall be determined without lot premiums,
options or upgrades (unless included by Lender in its sole discretion), or (ii)
Borrower’s estimated sales price of such Home. For purposes of this Agreement,
all such appraisals shall be referred to individually and collectively in the
singular. Any and all FNMA appraisals shall establish the retail value of each
model plan type to be financed in connection with each Qualified Project.

 

“Borrower’s Funds Account” shall mean that certain interest-bearing deposit
account in the name of Borrower, listing Lender as secured party and pledgee of
Borrower, which account shall be maintained as an account with Lender.

 

3



--------------------------------------------------------------------------------

“Borrowing Availability” shall mean:

 

(a) An amount equal to the lesser of the Commitment Amount or Reduced Commitment
Amount, as applicable, or the Borrowing Base as calculated each Calendar Month,

 

less

 

(b) The sum of the Loan Balance,

 

less

 

(c) Any reductions as provided in Section 2.1.3(d),

 

plus

 

(d) Any sums deposited into the Borrower’s Funds Account (including without
limitation any Excess Sales Proceeds paid to Lender and not applied by Borrower
to reduce the Loan Balance).

 

“Borrowing Base” shall be equal to the sum of:

 

(a) The respective Maximum Allowed Advances multiplied by the applicable Draw
Percentages for all Entitled Land, Lots Under Development, Developed Lots, Spec
Homes (including Model Homes) and Presold Homes for all Qualified Projects; and

 

(b) Any committed portion of the Letter of Credit Line under this Loan.

 

“Borrowing Base Certificate” means a certificate, in form and substance
reasonably satisfactory to Lender, delivered to Lender by Borrower in accordance
with Section 6.4.6 setting forth, among other things, a current and detailed
computation of the Borrowing Base and Borrowing Availability with respect to
Entitled Land, Lots Under Development, Developed Lots, Spec Homes and Presold
Homes, and containing such other information as Lender may reasonably request.
An initial form of the Borrowing Base Certificate is attached hereto as Exhibit
“B”.

 

“Budget” shall mean each and every A&D Budget and/or Home Construction Budget
approved by Lender for each and every Qualified Project to be financed by a Loan
to be made hereunder.

 

“Bulk Finished Lot Value” shall mean, for each Qualified Project financed
hereunder, the bulk sale value of the Lots included in said Project after
completion of the A&D Improvements as determined by a qualified appraiser, which
appraisal shall be satisfactory to Lender in all respects.

 

“Bulk Lot Sale” shall have the meaning given to such term in Section 2.1.6(a)
below.

 

“Business Day” means each day of the year other than Saturdays, Sundays,
Holidays, and days on which banking institutions are generally authorized or
obligated by law or executive order to close in California.

 

“Business Hour” means each hour of each Business Day between 9:00 a.m. to 4:00
p.m. (California time).

 

“Calendar Month” shall mean the twelve (12) calendar months of the year. Any
payment or obligation that is due or required to be performed within a specified
number of Calendar Months shall become due on the day in the last of such
specified number of Calendar Months that corresponds numerically to the date on
which such payment or

 

4



--------------------------------------------------------------------------------

obligation was incurred or commenced, provided, however, that with respect to
any obligation that is incurred or commences on the 29th, 30th, or 31st day of
any Calendar Month and if the Calendar Month in which such payment or obligation
would otherwise be due does not have a numerically corresponding date, such
payment or obligation shall become due on the first day of the next succeeding
Calendar Month.

 

“Calendar Quarter” shall mean a period of three (3) consecutive Calendar Months,
commencing on the Closing Date and continuing through the Loan Term.

 

“Central Account” shall mean that certain interest-bearing deposit account in
the name of Borrower, maintained as account number 3090015831 at Lender.

 

“Closing Date” shall mean (a) the date upon which the amendments to the Deeds of
Trust for the Existing Projects are recorded in the Official Records of each
applicable County (“Initial Closing Date”), and (b) the future date(s) upon
which future Deeds of Trust for any Future Projects are recorded in the Official
Records of each applicable County (each, a “Subsequent Closing Date”).

 

“Collateral” means all property, interests in property, and rights to property
securing any or all Obligations from time to time.

 

“Commitment” means the agreement by Lender in Section 2.1.1 to make Advances
pursuant to the terms and conditions herein.

 

“Commitment Amount” means (a) during the Initial Line Term, the sum of Fifty
Million Dollars ($50,000,000.00), and (b) during the Reduction Period, beginning
upon the last day of the first Calendar Quarter following the Initial Line
Maturity Date, and on or prior to the last day of each Calendar Quarter
thereafter during the Reduction Period, the Commitment Amount shall be reduced
in the minimum amount of Twelve Million Five Hundred Thousand Dollars
($12,500,000.00) (each, “Reduced Commitment Amount”):

 

Date

--------------------------------------------------------------------------------

   Reduced
Commitment
Amount


--------------------------------------------------------------------------------

Initial Line Maturity Date

   $ 50,000,000.00

First Calendar Quarter

   $ 37,500,000.00

Second Calendar Quarter

   $ 25,000,000.00

Third Calendar Quarter

   $ 12,500,000.00

Fourth Calendar Quarter

   $ 0.00

 

“Commitment Fee” means that certain facility fee (a) that is calculated, during
the Initial Line Term, at the rate of one-half of one percent (0.50%) per annum
on the full Commitment Amount, and (b) that is calculated, during the Reduction
Period, at the rate of one-half of one percent (0.50%) per annum based on the
then-applicable Reduced Commitment Amount, and all said fees shall be payable
pursuant to Section 2.5.1 below. Said fees shall be paid in advance on a
quarterly basis such that: (i) during the Initial Line term, each quarterly fee
payment shall be based on a one-eighth of one percent (0.125%) of the full
Commitment Amount, and (ii) during the Reduction Period, each quarterly fee
payment shall be based on a one-eighth of one percent (0.125%) of the
then-applicable Reduced Commitment Amount.

 

5



--------------------------------------------------------------------------------

“Construction Assignments” shall mean, for each Qualified Project to be entered
into the Borrowing Base, the Assignment of Permits, Assignment of Engineering
Contract, Assignment of Architect’s Agreement, and all other assignment and
other related documents encumbering the Collateral, which assignments may be
included within a single document to be executed by Borrower in connection with
each Qualified Project to be financed hereunder.

 

“Contractor” shall mean the general contractor for each Qualified Project to be
financed hereunder, which contractor shall be reviewed and approved by Lender in
its discretion. For purposes of this Agreement, all such contractor shall be
referred to individually and collectively in the singular. Borrower shall be
permitted to act as an “owner/builder” for any Qualified Project and, as a
result, Borrower shall not be required to enter into any contract, agreement or
other document with a general contractor to perform general contracting services
for said Project, unless and until (a) Lender shall have reviewed and approved
of said general contractor and the terms of any such contract, agreement or
other document with Borrower relating to said Project, and (b) Borrower shall
have delivered to Lender a fully executed assignment in form and content
acceptable to Lender in its sole discretion assigning to Lender all of
Borrower’s rights, title and interest in said contract, agreement or other
document, and said general contractor shall have consented in writing in form
and content acceptable to Lender in its sole discretion to said assignment.

 

“Construction Contract” shall mean any agreement between the Contractor and
Borrower for each Qualified Project to be financed by a Loan to be made
hereunder. For purposes of this Agreement, all such agreements shall be referred
to individually and collectively in the singular.

 

“County” shall mean each and every county in which a Qualified Project to be
financed hereunder is located.

 

“Debt” means, as to any Person, without limitation, (i) all obligations of such
Person which in accordance with GAAP would be shown on a balance sheet of such
Person as a liability (including without limitation obligations for borrowed
money and for the deferred purchase price of property or services and
obligations evidenced by bonds, debentures, notes or similar instruments), (ii)
all rental obligations under leases required to be capitalized under GAAP, (iii)
the stated amount of all letters of credit issued for the account of such Person
or upon which such Person would be obligated to reimburse the issuer thereof for
draws, (iv) liabilities in respect of unfunded vested benefits under plans
covered by ERISA, and (v) indebtedness of others secured by any lien upon
property owned by such Person whether or not assumed.

 

“Dedication” means a transfer by Borrower, or the granting of easements, rights
of way, and licenses by Borrower, to municipalities, utility providers,
municipal districts, property owners, and property owners’ associations in
connection with the development of the Project, for the purpose of providing
streets, common areas, parks, water, waste water and sewage treatment
facilities, hillside and other areas, and similar land and improvements.

 

“Deed of Trust” shall mean, for each Qualified Project entered into the
Borrowing Base, a Construction Deed of Trust, Assignment of Leases and Rents and
Security Agreement (Including Fixture Filing) executed by Borrower, as trustor,
to Title Company, as trustee, and naming Lender as beneficiary, creating a first
lien on the Property, the Improvements, and all other buildings, fixtures and
improvements now or hereafter owned or acquired by Borrower and situated
thereon, and all rights and easements appurtenant thereto. Each Deed of Trust
shall secure indebtedness in the Commitment Amount. Upon the closing of the
renewal of the Loan on the Initial Closing Date, a separate Deed of Trust shall
encumber all

 

6



--------------------------------------------------------------------------------

of the Property in each of the Existing Projects under the Borrowing Base. Upon
the entry of each Qualified Project into the Borrowing Base, a separate Deed of
Trust shall encumber all of the Lots in the applicable Future Project. All Lots
in a Qualified Project shall be subject to a Tentative Map or a Final Map, and
Lender shall have no obligation to make any Advances of Hard Costs for the
construction of any Homes in said Qualified Project, unless and until Lender
receives evidence satisfactory to Lender in its discretion of the recording of
the Final Map for said Qualified Project. If, with Lender’s prior approval,
Entitled Land, Lots Under Development, Developed Lots, Spec Homes (including
Model Homes) and Presold Homes for a Qualified Project are added into the
Borrowing Base, the Deed of Trust for said Qualified Project shall be amended to
secure such property in the form reasonably required by Lender, and Borrower
shall pay all costs and expenses incurred by Lender in connection with
encumbering all of said property with the applicable Deed of Trust, including
without limitation the payment of title insurance and endorsement costs, closing
and recording fees, legal fees and all other related charges. For purposes of
this Agreement, all such deeds of trust and amendments thereto securing the Loan
may be referred to individually and collectively in the singular as the “Deed of
Trust.”

 

“Default Interest Rate” shall have the meaning given to such term in the Note.

 

“Developed Lots” means those certain Lots in a Qualified Project for which all
A&D Improvements have been constructed and completed and said Lots are in
condition for the construction of Homes thereon.

 

“Draw Percentage” shall mean (a) for the A&D Improvements, the percentage of
completion for said improvements as certified by Borrower in its Borrowing Base
Certificate, and (b) for all Home Improvements, the applicable percentage for
the subject Improvements pursuant to the Home Construction Draw Schedule
attached hereto as Exhibit “L”.

 

“Draw Request” means a completed, written request for an Advance from Borrower
to Lender, which request shall be in form reasonably satisfactory to Lender, and
shall be accompanied by such other documents and information as Lender may
require or specify from time to time.

 

“EBITDA” means, with respect to any Person (or any asset of any Person) for a
period, an amount equal to the earnings of such Person before the payment of
interest expenses, taxes, depreciation expenses and amortization costs. The
EBITDA of a Person shall be adjusted to reflect the Person’s allocable share of
such amounts from any Person (or asset of any Person) the accounts of which are
not consolidated with the financial statements of the first Person in accordance
with GAAP, but only to the extent that such amounts could have been paid to such
Person.

 

“Engineer” shall mean the engineer for each Qualified Project to be financed
hereunder, which engineer shall be reviewed and approved by Lender in its
discretion. For purposes of this Agreement, all such engineers shall be referred
to individually and collectively in the singular.

 

“Engineering Contract” shall mean any agreement between the Engineer and
Borrower for each Qualified Project to be financed by a Loan to be made
hereunder. For purposes of this Agreement, all such agreements shall be referred
to individually and collectively in the singular.

 

“Entitled Land” means those portions of the Land for which Borrower has
satisfied the conditions set forth in Section 4.2 and with respect to which
Borrower has not yet

 

7



--------------------------------------------------------------------------------

satisfied the conditions precedent for inclusion in the Borrowing Base as Lots
Under Development.

 

“Environmental Indemnity” means, for each Qualified Project, that certain
Environmental Indemnity executed by Borrower, which indemnity shall be in form
and content acceptable to Lender in its discretion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder, as in effect from time to
time.

 

“Event of Default” shall mean all of the events described in Section 8.1.

 

“Excess Sales Proceeds” shall mean the difference, if any, between the Net Sales
Proceeds received by Borrower in connection with the sale a Lot or Home and the
Maximum Allowed Advance amount for the Lot or Home being sold.

 

“Existing Project” shall mean each of the thirteen (13) Qualified Projects for
which Project Loans will be made hereunder as of the Initial Closing Date. The
Existing Projects as of the Initial Closing Date are listed below:

 

Project Name

--------------------------------------------------------------------------------

   Lots


--------------------------------------------------------------------------------

   Models


--------------------------------------------------------------------------------

   Presold
Units


--------------------------------------------------------------------------------

   Spec
Units


--------------------------------------------------------------------------------

   Undesignated


--------------------------------------------------------------------------------

   Paid-Off


--------------------------------------------------------------------------------

Sundance

   0    0    6    2    0    130

Eastlake VR-9/VR-11

   0    0    27    0    0    141

Waterfront

   0    12    42    16    36    0

Harveston

   162    0    0    0    162    0

Citrus Heights

   72    0    0    0    72    0

Woodbury P-1

   24    10    0    0    140    0

The Bluffs

   0    0    2    0    0    68

Provance I

   3    4    0    0    14    29

Provance II

   0    0    30    4    1    13

Baton Rouge

   91    0    0    0    2    0

Sonoran Foothills – P7

   48    3    12    1    48    0

Sonoran Foothills – P8

   62    4    10    0    62    0

Copper Canyon Ranch

   166    3    17    2    0    0     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Subtotal (Current Eligible Projects)

   628    36    146    25    537    381     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

“Extension Conditions” shall mean (a) at the time the applicable notice of such
extension is given to Lender and at the time of such extension, no Event of
Default, or no

 

8



--------------------------------------------------------------------------------

Unmatured Event of Default, shall have occurred and be continuing; and (b) there
shall have been no Material Adverse Change in the financial condition of
Borrower since the Initial Closing Date.

 

“Final Map” shall mean the final tract or plat map for the Property for each
Qualified Project to be financed by a Project Loan to be made hereunder, which
map shall be in form and content acceptable to Lender in its discretion.

 

“Financing Statement” shall mean, for each Qualified Project to be entered into
the Borrowing Base to be made hereunder, a UCC-1 financing statement executed by
Borrower, as debtor, in favor of Lender, as secured party, perfecting Lender’s
security interest in the Collateral now owned or hereafter acquired by Borrower.
The Financing Statement shall be in form and content satisfactory to Lender, and
shall be filed in the Office of the Secretary of State of the State in which the
subject Collateral is located (and in such other offices for recording or filing
such statements in such jurisdictions as Lender shall require to perfect
Lender’s security interest or reflect such interest in appropriate public
records). For purposes of this Agreement, all such financing statements shall be
referred to individually and collectively in the singular.

 

“First Payment Date” shall mean the first day of the first Calendar Month after
the Closing Date or, in Lender’s sole discretion, the first day of the second
Calendar Month after the Closing Date.

 

“Fixed Charge Coverage” shall mean EBITDA” (as defined herein) divided by
Interest Incurred. Fixed Charge Coverage shall be shall be monitored quarterly
by Lender upon receipt of the financial statements to be provided as provided in
the Loan Agreement, based on the prior four (4) quarters.

 

“Force Majeure Event” shall mean acts of God or the elements, including fire,
flood, windstorm, hailstorm, earthquake and lightning, acts of war, riot or
civil insurrection, and strikes, labor disputes, delays in delivery of materials
and disruption of shipping (to the extent such strikes, labor disputes, delays
in delivery of materials and disruption of shipping affect not only Borrower but
also similarly situated real estate owners and/or contractors in the vicinity of
the Property, or are otherwise not the result of an intentional or grossly
negligent act or failure to act by Borrower); provided, however, that inclement
weather shall be considered a Force Majeure Event only to the extent it is
significantly more severe than typical for the location and time of year in
which such inclement weather occurred.

 

“Future Project” shall mean each Qualified Project for which a Project Loan will
be made hereunder after the Initial Closing Date.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Geographic Concentration Limitation” shall have the meaning given to such term
in the Maximum Aggregate Loan Allocation(s).

 

“Governmental Authority” means any government, any court, and any agency,
authority, body, bureau, department, or instrumentality of any government.

 

“Hard Costs” means, for each Qualified Project to be financed hereunder, the
onsite cost of labor and materials directly related to the construction of the
Improvements, including the A&D Improvements and each Home as set forth in the
A&D Budget and Home Construction Budget, as applicable, including without
limitation construction costs, which

 

9



--------------------------------------------------------------------------------

costs shall be subject to Lender’s review and approval and shall specifically
exclude costs to be funded from general budget categories for overhead,
supervision, general and administrative, and marketing expenses, and shall also
not include any costs and expenses related to upgrades, options or decorator
items; provided, however, that with respect to any Model Home, Hard Costs may
include costs and expenses related to upgrades, options or decorator items as
may be approved by Lender.

 

“Home” or “Unit” shall mean, for each Qualified Project to be financed
hereunder, a single family dwelling unit which shall be a Spec, Presold or Model
Home to be constructed on the Property of any one (1) of the model, design and
type generally described in the Plans and Specifications for the applicable
Project, including any furniture, furnishings, fixtures and equipment to be
installed therein as shown on said Plans and Specifications. A Home may include
an attached unit, which shall include any completed Home that is designed
pursuant to the Plans and Specifications to share at least one (1) common wall
with another Home. Homes may be entered into the Borrowing Base upon
confirmation of trenching by Lender.

 

“Home Construction Budget” shall mean, for each Qualified Project in which Homes
are to be constructed that are to be financed hereunder, the detailed line-item
cost breakdown and budget for the Presold, Spec and Model Homes approved by
Lender, which budget shall be comprised of the Lot Release Price for the release
of the Lot into the Loan for the construction of a Home thereon, and the Hard
Costs and Soft Costs for the Home to be constructed on said Lot, and which
budget shall be in conformity with the sources and uses of funds for the
Presold, Spec and Model Homes as approved by Lender in its sole discretion. For
purposes of this Agreement, all such budgets shall be referred to individually
and collectively in the singular.

 

“Home Advance Maturity Date(s)” shall mean the term in which a Home may remain
in the Borrowing Base for the purposes of calculating the Borrowing
Availability:

 

(a) With respect to Presold or Spec Homes, twelve (12) Calendar Months after the
initial entry of such Presold or Spec Home into the Borrowing Base;

 

(b) With respect to Model Homes, twenty-four (24) Calendar Months after the
initial entry of such Model Home into the Borrowing Base (provided, however,
that said maturity date may be extended for a six-month period if Borrower is in
compliance with the Extension Conditions).

 

“Improvements” means, for each and every Qualified Project to be financed
hereunder, the improvements to be made on the Land (or applicable portion
thereof), which shall include all construction and development of the
infrastructure and all other housing improvements made in preparation for the
development and marketing of the Land (or applicable portion thereof).

 

“Initial Closing Date” shall mean the date on which the Deeds of Trust, or
amendments thereto, for the Existing Projects are recorded in connection with
the renewal and extension of this Loan.

 

“Initial Line Maturity Date” shall mean twenty-four (24) Calendar Months after
the date of this Agreement (i.e., September 21, 2006).

 

“Initial Line Term” shall mean that certain twenty-four (24) Calendar Months
commencing on the Initial Closing Date and ending on the Initial Line Maturity
Date (i.e., September 21, 2006).

 

10



--------------------------------------------------------------------------------

“Intangible Assets” means all intangible assets of Borrower under GAAP,
including without limitation copyrights, franchises, goodwill, licenses, loan
origination fees, non-competition agreements, conveyance/organization/formation
costs (to the extent required to be capitalized under GAAP), patents, service
marks, service names, trademarks, trade names, write up in the book value of any
asset in excess of the acquisition cost of the asset, any amount (however
designated on the balance sheet) representing the excess of the purchase price
paid for assets or stock acquired over the value assigned thereto on the books
of Borrower, loans and advances to partners/employees/affiliates of Borrower,
unamortized leasehold improvement expenses not recoverable at the end of the
lease term, and unamortized Debt discount and deferred discount.

 

“Interest Incurred” shall mean, for any period, the sum of all interest incurred
by a Person on a consolidated basis during such period, whether capitalized or
expensed.

 

“Interest Rate” shall mean the rate of interest set forth in the Note.

 

“Land” or “Property” means that certain real property more particularly
described in each Deed of Trust with respect to each Existing Project, and all
other real property for each and every real property and all improvements
located or to be constructed thereon located in each and every County for each
Qualified Project to be financed by a Loan to be made hereunder. For purposes of
this Agreement, all such properties shall be referred to individually and
collectively in the singular.

 

“Letter of Credit” shall mean any letter of credit to be issued by Lender under
the Letter of Credit Line.

 

“Letter of Credit Advance” shall mean each and every Advance of Loan funds to be
made by Lender if there is any draw upon any Letter of Credit issued pursuant to
this Agreement.

 

“Letter of Credit Fee” means that certain fee due and payable by Borrower on
each Letter of Credit issued hereunder, which fee shall be calculated at the
rate of one percent (1.00%) per annum on the face amount of the Letter of
Credit, and said fee shall be payable as a condition to the issuance of each
Letter of Credit and on each twelve-month anniversary of the issuance date of
said Letter of Credit, if said Letter of Credit is to be extended beyond a
twelve-month term.

 

“Letter of Credit Request” means each and every request by Borrower for the
issuance of a Letter of Credit hereunder, which request shall be in the form
attached hereto as Exhibit “C”.

 

“Letter of Credit Line” shall mean that certain line of credit to be provided
under the Loan for the purposes set forth in Section 2.3 of this Agreement,
which line of credit shall not exceed at any time the sum of Six Million Dollars
($6,000,000.00) (“LOC Total Commitment Amount”). The Letter of Credit Line shall
be a revolving line of credit. Prior to the Maturity Date, the Letter of Credit
Line may be drawn, repaid and drawn again through individual Advances in
repetition, subject to the limitations herein, so long as:

 

(1) The sum of (a) the amounts outstanding on the Letter of Credit Line, and (b)
the cumulative Letter of Credit Line amounts that are committed but not yet
advanced on the Letter of Credit Line, never exceed the LOC Total Commitment
Amount; and

 

11



--------------------------------------------------------------------------------

(2) The sum of (a) the amounts outstanding on the Loan, and (b) the cumulative
Loan amounts that are committed but not yet advanced on the Loan, never exceed
the Commitment Amount; and

 

(3) No Event of Default has occurred and is continuing.

 

Upon the Maturity Date, if the Loan is not renewed as provided herein, the
Letter of Credit Line shall be repaid during the Reduction Period as set forth
herein.

 

“LOC Maximum Commitment Amount” shall mean the amount committed under each
Letter of Credit, which sum shall not exceed the sum equal to (a) Six Million
Dollars ($6,000,000.00), less (b) any committed portion of the Letter of Credit
Line that Borrower has requested and Lender has approved in its discretion be
available for disbursement under the Loan.

 

“LOC Total Commitment Amount” shall mean the sum of all amounts committed under
any Letters of Credit issued hereunder plus all Letter of Credit Advances in the
aggregate, which sum shall not exceed Six Million Dollars ($6,000,000.00).

 

“Lien or Encumbrance” and “Liens and Encumbrances” mean, respectively, each and
all of the following: (i) any lease or other right to use; (ii) any assignment
as security, conditional sale, grant in trust, lien, mortgage, pledge, security
interest, title retention arrangement, other encumbrance (voluntary or
involuntary), stop notice, or other interest or right securing the payment of
money or the performance of any other liability or obligation, whether
voluntarily or involuntarily created and whether arising by agreement or under
any law, ordinance, regulation, or rule (federal, state, or local); and (iii)
any option, right of first refusal, or other right to purchase.

 

“Liquidity” shall mean the amount of any Person’s unencumbered cash, marketable
securities, undrawn availability under lines of credit and unencumbered cash
equivalents, as determined in accordance with GAAP.

 

“Loan Balance” means an amount, at any point in time, equal to (a) the sum of
all outstanding Advances disbursed under the Loan, after giving effect to any
borrowings and prepayments or repayments of Advances occurring prior thereto,
plus (b) with respect to all outstanding Letters of Credit issued hereunder, the
aggregate amount of all said Letters of Credit and all unreimbursed Letter of
Credit Advances.

 

“Loan” means the revolving line of credit from Lender to Borrower described in
this Agreement, which Loan shall include all the aggregate of all Project Loans
made and all Letters of Credit issued hereunder.

 

“Loan Allocation” shall mean:

 

(a) With respect to each Lot to be constructed in a Qualified Project, the
lesser of:

 

(1) the pro rata sum of the costs to be advanced by Lender as shown in the A&D
Budget delivered to Lender with respect to such Lot; or

 

(2) the Maximum Allowed Advance for said Lot.

 

12



--------------------------------------------------------------------------------

(b) With respect to each Home to be constructed in a Qualified Project, the
lesser of:

 

(1) the sum of the costs to be advanced by Lender as shown in the Home
Construction Budget delivered to Lender with respect to such Home; or

 

(2) the Maximum Allowed Advance for said Home.

 

“Loan Documents” means this Agreement, the Note, the Deeds of Trust, the
Environmental Indemnities and other Security Documents, and all other
guaranties, agreements, documents, or instruments signed by Borrower and
evidencing, guarantying, securing or containing agreements with respect to any
and all Advances made hereunder, as such agreements, documents, and instruments
may be amended, modified, extended, renewed, or supplemented from time to time.

 

“Loan Payment Date” means the first day of each Calendar Month after the Closing
Date provided, however, that at Lender’s option, the First Payment Date may be
the first day of the second calendar month after the Closing Date.

 

“Loan Term” means the period commencing with the Closing Date and ending on the
applicable Maturity Date.

 

“Lot Advance Maturity Date(s)” shall mean the term in which a Lot may remain in
the Borrowing Base for the purposes of calculating the Borrowing Availability:

 

(a) With respect to Developed Lots, twenty-four (24) Calendar Months after the
initial entry of such Developed Lots into the Borrowing Base (less any time that
has elapsed from the entry of said Lots into the Borrowing Base as either Lots
Under Development and/or Entitled Land to the date of entry into the Borrowing
Base as Developed Lots);

 

(b) With respect to Lots Under Development, twelve (12) Calendar Months after
the initial entry of such Lots Under Development into the Borrowing Base (less
any time that has elapsed from the entry of said Lots into the Borrowing Base as
Entitled Land to the date of entry into the Borrowing Base as Lots Under
Development) (provided, however, that said maturity date may be extended for a
six-month period if over fifty percent (50%) of the total Lots Under Development
under the subject Qualified Project have become Developed Lots prior to said
maturity date and Borrower is in compliance with the Extension Conditions); or

 

(c) With respect to Entitled Land, nine (9) Calendar Months after the initial
entry such Entitled Land into the Borrowing Base.

 

“Lot Concentration Limitation” shall have the meaning given to such term in the
Maximum Aggregate Loan Allocation(s).

 

“Lots” means, with respect to each Qualified Project to be financed hereunder,
one (1) or more than one (1) of the lots into which the subject Property is to
be or has been divided, as set forth on the Final Map.

 

“Lots Under Development” means a portion of the Land for which Borrower has
satisfied the conditions set forth in Section 4.3.

 

13



--------------------------------------------------------------------------------

“Material Adverse Change” means any change in the assets, business, financial
condition, operations, or results of operations of Borrower or any Project or
any other event or condition that in the reasonable opinion of Lender (i) is
reasonably likely to affect in a material adverse respect the likelihood of
performance by any Borrower of any of the obligations in the Loan Documents,
(ii) is reasonably likely to affect in a material adverse respect the ability of
any Borrower to perform any of the Obligations in any of the Loan Documents,
(iii) is reasonably likely to affect in a material adverse respect the legality,
validity, or binding nature of any of the Obligations in the Loan Documents or
any lien, security interest, or other encumbrance securing any of the
Obligations under the Loan Documents, or (iv) could affect the priority of any
lien or encumbrance securing any of the Obligations in the Loan Documents.

 

“Maturity Date” means (a) the Initial Line Maturity Date — i.e., September 21,
2006, subject to the twelve-month extension of the maturity of the Loan during
the Reduction Period as set forth in Section 2.1.3 below, or (b) such earlier
date upon the acceleration of the repayment of the Loan as provided in the Loan
Documents after the occurrence of the Event of Default.

 

“Maximum Allowed Advance” shall have the following meanings:

 

  • Entitled Land: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Lots shall not exceed the lesser of (i) fifty percent
(50%) of Total Project Costs, or (ii) fifty percent (50%) of the Appraised Value
for said Land, subject to Lender’s approval.

 

  • Lots Under Development: The sum of all Advances and Reserved Allocations
committed but not disbursed for said Lots shall not exceed the lesser of (i)
seventy percent (70%) of Total Project Costs, or (ii) seventy percent (70%) of
the Bulk Finished Lot Value for said Lots, subject to Lender’s approval.

 

  • Developed Lots: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Lots shall not exceed the lesser of (i) seventy
percent (70%) of Total Project Costs, or (ii) seventy percent (70%) of the Bulk
Finished Lot Value for said Lots, subject to Lender’s approval.

 

  • Spec Homes: The sum of all Advances and Reserved Allocations committed but
not disbursed for said Homes shall not exceed the lesser of (i) eighty-five
percent (85%) of Total Project Costs, or (ii) seventy-five percent (75%) of the
Base Appraisal for said Homes, subject to Lender’s approval.

 

  • Presold Homes: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Homes shall not exceed the lesser of (i) ninety
percent (90%) of Total Project Costs, or (ii) eighty percent (80%) of the Base
Appraisal for said Homes, subject to Lender’s approval.

 

“Maximum Aggregate Loan Allocation(s)” shall mean each and every one of the
following:

 

(a) With respect to all Qualified Projects included in the Borrowing Base
(collectively or individually “Geographic Concentration Limitation”):

 

(1) The aggregate Loan Allocations for all Lots and/or Homes for Qualified
Projects (whether Advances have been made and/or have been committed but have
not yet advanced) located in the State of Arizona shall not exceed the sum of
Fifteen Million Dollars ($15,000,000.00); and/or

 

14



--------------------------------------------------------------------------------

(2) The aggregate Loan Allocations for all Lots and/or Homes for Qualified
Projects (whether Advances have been made and/or have been committed but have
not yet advanced) located in the State of Nevada shall not exceed the sum of
Fifteen Million Dollars ($15,000,000.00).

 

(b) With respect to all Lots to be included in the Borrowing Base, the aggregate
Loan Allocations for all Entitled Land, Lots Under Development and Developed
Lots for all Qualified Projects (whether Advances have been made and/or have
been committed but have not yet advanced) shall not exceed the sum of Twenty
Million Dollars ($20,000,000.00) (“Lot Concentration Limitation”).

 

(c) With respect to all Spec Homes to be included in the Borrowing Base (“Spec
Home Concentration Limitation”):

 

(1) For all Qualified Projects financed hereunder, the aggregate Loan
Allocations for all Spec Homes for all said Projects (whether Advances have been
made and/or have been committed but have not yet advanced) shall not exceed the
sum of Twelve Million Dollars ($12,000,000.00); and/or

 

(2) For each and every Qualified Project financed hereunder, the total number of
Spec Homes shall not exceed (A) for the first phase of any Qualified Project,
twenty-five (25), or (B) for all subsequent phases of any Qualified Project, the
lesser of twenty-five (25) or four (4) months’ actual absorption for the subject
Project, as determined by Lender from time to time based upon the actual prior
six-month Home sales average for said Project.

 

“Model Home” shall mean, with respect to each Qualified Project to be financed
hereunder, a Home constructed and furnished initially for inspection by
prospective purchasers, which Model Home will not be sold until all of the other
Homes of its respective plan type in said Project are sold, and which otherwise
shall remain as collateral for the Loan until the Loan is paid in full. If
permitted by Lender in its sole discretion for any Project, a Model Home may be
sold and leased back to Borrower pursuant to a lease that is assigned to Lender
and that is acceptable in form and content to Lender and, in such event, said
Model Home shall remain as a model for said Project to be used for the marketing
of the Project until all Homes in the Project of the same plan type as said
Model Home have been sold.

 

“Net Sales Proceeds” means, for any sale of any portion of the Qualified
Project, the gross sales price, less to the extent paid by or charged to
Borrower: (a) customary tax prorations; (b) customary real estate brokerage
commissions payable to any Person who is neither (i) an Affiliate of Borrower or
employed by Borrower, nor (ii) engaged in on-site sales at said Project; and (c)
reasonable and customary closing costs, including escrow fees, title insurance
premiums, prorations, and recording costs as reflected on the settlement
statement and reasonably approved by Lender.

 

15



--------------------------------------------------------------------------------

“Net Worth” shall mean the amount by which a Person’s Total Assets exceeds Total
Liabilities less, to the extent included in Total Assets, the sum of:

 

(a) the total book value of all assets of a Person and its subsidiaries properly
classified as intangible assets under GAAP, including such items as good will,
the purchase price of acquired assets in excess of the fair market value
thereof, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, and rights with respect to the foregoing; plus

 

(b) all amounts representing any write-up in the book value of any assets of a
Person and its subsidiaries resulting from a revaluation thereof subsequent to
said Person’s balance sheet date.

 

“Non-Related Party” shall mean a person or entity that is not an Affiliate of
Borrower, nor an officer of, or parent or subsidiary corporation of a
shareholder of Borrower, or any person or entity otherwise controlled directly
or indirectly by Borrower or Borrower’s shareholders, or a parent or subsidiary
corporation or partnership of Borrower or its shareholders.

 

“Note” means that certain Third Amended and Restated Construction Loan
Promissory Note (Construction Revolving Line of Credit) of even date herewith,
executed by Borrower and payable to Lender, evidencing Borrower’s indebtedness
hereunder, as amended, modified, extended, renewed or supplemented from time to
time.

 

“Obligations” means the obligations of Borrower under the Loan Documents.

 

“Organizational Documents” shall include Borrower’s articles of incorporation
and by-laws and any amendments thereto, and any certificates required to be
filed by said corporation with any Governmental Authority.

 

“Permitted Exceptions” means (i) all items shown in Schedule B Part 1 of the
Title Policy; (ii) Liens and Encumbrances granted to Lender to secure the
Obligations; and (iii) other permitted exceptions pursuant to the Deed of Trust.

 

“Permitted Expenses” shall mean all expenses to be paid or reimbursed for the
purposes set forth in Section 2.4.2 that are budgeted by Borrower in any and all
Budgets for Project Loans and are budgeted in Borrower’s annual business plan
submitted to Lender and that are approved by Lender in its sole discretion.

 

“Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, or any Governmental Authority.

 

“Plans and Specifications” means, with respect to any Qualified Project financed
by a Loan to be made hereunder, the plans and specifications for the
construction of the A&D Improvements and/or the Homes, as applicable, that have
been approved by Lender pursuant to this Agreement.

 

“Pledge Agreement” means that certain collateral pledge and assignment dated as
of September 21, 2000 by Borrower in favor of Lender pursuant to which Borrower
has assigned to Lender all of the Purchase Contracts, Project Revenues and/or
Net Sale Proceeds now or hereafter existing, as such assignment may be amended,
modified, extended, renewed or supplemented from time to time.

 

16



--------------------------------------------------------------------------------

“Pledged Account” shall mean the Borrower’s Funds Account, which account and all
funds deposited and held therein shall be pledged as security for the Loan as
provided herein.

 

“Presold Home” shall mean a Home that is subject to:

 

(a) A duly executed Purchase Contract, escrow instructions or deposit receipt
without contingencies (other than the sale of an existing residency
contingency);

 

(b) A prequalification letter or mortgage commitment from an institutional
mortgage lender or such other information or verification as Lender may require
concerning the ability of the prospective buyer to obtain financing or otherwise
acquire the Home; and

 

(c) A cash earnest money deposit or down payment of at least Five Thousand
Dollars ($5,000.00) (which deposit requirement shall be increased to twenty
percent (20%) of the purchase price for said Home if the prospective buyer
failed to satisfy the requirement in subsection (b) above).

 

“Project” means the Land and the Improvements to be constructed for the
development and marketing of a residential subdivision, each of which project
shall be acquired, developed and constructed with the proceeds of a Loan to be
made hereunder as approved by Lender. No Advances for any Project shall be
approved and made unless and until a Tentative Map or Final Map has been
recorded for the subject Property. In any event, no Advance shall be made for
any Homes to be constructed in a Project unless and until a Final Map has been
recorded for the subject Project. For purposes of this Agreement, all such
projects shall be referred to individually and collectively in the singular. In
the event a Qualified Project is entered into the Borrowing Base prior to the
recordation of the Final Map for the applicable Project, Lender shall require,
among other things, that an ALTA survey must be delivered to Lender for review
and approval and/or Title Company shall agree in writing to issue the required
Title Policy with all requested survey endorsements.

 

“Project Advance” means an advance of Loan proceeds by Lender to Borrower
hereunder for the payment or reimbursement of any Permitted Expenses for
Qualified Projects, which advance shall not be a Letter of Credit Advance.

 

“Project Loan” shall mean, for each Qualified Project to be included in the
Borrowing Base, the aggregate of all Loan Allocations for all Lots and/or Homes
to be included in the Borrowing Base for said Qualified Project. For purposes of
this Agreement, all such loans shall be referred to individually and
collectively in the singular.

 

“Project Loan Request” means each and every request by Borrower for the
inclusion of a Qualified Project into the Borrowing Base, which request shall be
in the form attached hereto as Exhibit “D”.

 

“Project Minimum Standards” means, with respect to each Qualified Project to be
financed hereunder, the requirements of Lender that:

 

(a) The total number of Lots and/or Homes in each Qualified Project shall be
less than two hundred (200); and

 

17



--------------------------------------------------------------------------------

(b) The total amount in the A&D Budget for each Qualified Project for land
acquisition and lot development costs shall be less than $12,000,000.00.

 

“Project Revenues” means all lease or rent payments, profits, proceeds, revenues
and receipts received by Borrower or on its behalf in connection with or arising
out of the Qualified Projects.

 

“Property” or “Land” means that certain real property more particularly
described in each Deed of Trust with respect to each Existing Project, and all
other real property for each and every real property and all improvements
located or to be constructed thereon located in each and every County for each
Qualified Project to be financed by a Loan to be made hereunder. For purposes of
this Agreement, all such properties shall be referred to individually and
collectively in the singular.

 

“Purchase Contract” means:

 

(a) For the sale of any Lot or Lots, a bona fide written agreement between
Borrower and a Non-Related Party (provided that an Affiliate of Borrower may be
a purchaser) for sale in the ordinary course of Borrower’s business, accompanied
by a cash earnest money deposit or down payment in an amount that is customary
and is not subject to any contingencies (including without limitation “free
look” or other similar contingencies related to the sale of other property of
the purchaser, but excluding conditions precedent to the closing of any such
sale to a Non-Related Party); and/or

 

(b) For the sale of any Home or Homes, a bona fide, arm’s-length written
agreement entered into between Borrower and a Non-Related Party for the sale in
the ordinary course of Borrower’s business of any Home for a sales price at
least equal to the Maximum Allowed Advance. The Sales Agreement shall be
conforming to any and all rules or regulations promulgated by any federal, state
or local governmental entity with jurisdiction over the subject Project. A Sales
Agreement shall be considered “without contingencies” if the buyer’s obligation
to purchase is not contingent upon the sale of the buyer’s existing residence
and provided there are no other contingencies to the buyer’s obligation to
purchase the Home other than financing, title and inspection contingencies which
are normally included in Sales Agreements for newly constructed residences in
the Project.

 

“Qualified Project” means any Project that satisfies the following conditions:

 

(a) Lender has received a fully completed Project Loan Request, which
certificate shall be executed by Borrower;

 

(b) Lender has received a fully executed Deed of Trust for the Property included
in the Project, which Deed of Trust shall be recorded in the County in which
said Property is located;

 

(c) Lender has received a fully executed Environmental Indemnity for the
Property included in the Project, and has received fully executed Construction
Assignments for the Project;

 

(d) Upon recordation of said Deed of Trust, Lender shall have received a Title
Policy issued by the Title Company; and

 

18



--------------------------------------------------------------------------------

(e) Lender shall have received, reviewed and approved any and all Project
information required by Lender hereunder.

 

“Raw Land” means (i) portions of the Land with respect to which all conditions
for inclusion in the Borrowing Base as Entitled Land, Lots Under Development or
Developed Lots have not been satisfied and (ii) portions of the Land which are
not designated for development but are reserved as open space or as streets and
common areas to be dedicated to homeowners’ associations and other Governmental
Authorities.

 

“Reduced Commitment Amount” shall mean the mandatory reductions in the
Commitment Amount during the Reduction Period, as set forth above in the
definition of Commitment Amount.

 

“Reduction Period” shall mean, as set forth in Section 2.1.7 below, that twelve
(12) month period during which all existing Qualified Projects entered into the
Borrowing Base as of the Initial Line Maturity Date shall remain in the
Borrowing Base and during which Lender’s obligation to include any new Qualified
Projects into the Borrowing Base shall terminate.

 

“Release Note Payment Amount” shall mean the sum equal to the total Release
Price paid to Lender less any Excess Sales Proceeds.

 

“Release Price” means, for all Lots and Homes to be sold and released and
hereunder, the greater of (i) one hundred percent (100%) of the Net Sales
Proceeds for said Lot or Home, or (ii) the Maximum Allowed Advance for said Lot
or Home; provided however, the Release Price in connection with a Bulk Lot Sale
shall be equal to the Maximum Allowed Advance for all Lots in said Bulk Lot
Sale. In the event the Net Sales Proceeds exceeds the Maximum Allowed Advance
for the Lot or Home to be released, the difference between the Net Sales
Proceeds and the Maximum Allowed Advance amount (“Excess Sales Proceeds”) shall
be deposited into the Borrower’s Funds Account for application as provided
herein, with the remaining portion of the Release Price (“Release Note Payment
Amount”) to be applied to reduce the outstanding principal balance of the Loan.
Any and all Excess Sales Proceeds deposited in the Borrower’s Funds Account may
be applied by Borrower to repay the outstanding principal balance of the Loan
and/or to pay for Permitted Expenses as provided hereinbelow.

 

“Required Principal Payment” means (a) in connection with each Release Price
paid to Lender in connection with the sale of a Lot or Home, the Release Note
Payment Amount (and, if elected by Borrower, any Excess Sales Proceeds deposited
into the Borrower’s Funds Account) to be applied to the outstanding Loan
Balance, and (b) that certain quarterly principal payment to be made during the
Reduction Period in order to reduce the outstanding balance of the Loan to an
amount not greater than the then-applicable Reduced Commitment Amount.

 

“Requirements” means any and all obligations, other terms and conditions,
requirements, and restrictions in effect now or in the future by which Borrower
or any or all of the Project is bound or which are otherwise applicable to any
or all of the Project, construction of any improvements thereon, or occupancy,
ownership, or use of the Project (including, without limitation, such
obligations, other terms and conditions, restrictions, and requirements imposed
by: (i) any law, ordinance, regulation, or rule (federal, state, or local); (ii)
any Approvals and Permits; (iii) any Permitted Exceptions; (iv) any condition,
covenant, restriction, easement, right of way, or reservation applicable to the
Land; (v) insurance policies; (vi) any other agreement, document, or instrument
to which Borrower is a party or

 

19



--------------------------------------------------------------------------------

by which Borrower or any or all of the Project or the business or operations of
Borrower is bound; or (vii) any judgment, order, or decree of any arbitrator,
other private adjudicator, or Governmental Authority to which Borrower is party
or by which Borrower or any of the Project is bound).

 

“Reserved Allocation” shall mean, for each Lot and Home included in the
Borrowing Base, the difference at any time and from time to time between (i) the
Loan Allocation for said Lot or Home less (ii) the principal amount with respect
to such Lot and Home previously included in an Advance for the acquisition of
and/or construction of Improvements on such Lot and Home.

 

“Sale Deposits” shall have the meaning given to such term in Section 2.1.6
below.

 

“Security Documents” means the Deeds of Trust, the Pledge Agreement, Account
Pledge Agreement, the Construction Assignments, the Financing Statements, and
such other assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents.

 

“Spec Home” means any Home in a Qualified Project that is not a Presold Home,
including without limitation a Model Home.

 

“Spec Home Concentration Limitation” shall have the meaning given to such term
in the Maximum Aggregate Loan Allocation(s).

 

“Soft Costs” means, for each Qualified Project to be financed hereunder, the
fees and costs that are not directly related to the onsite construction of the
A&D Improvements or Homes for said Project, as applicable, which fees and costs
shall include any Loan fees, plus any other costs, fees or expenses approved by
Lender, including without limitation interest, inspection fees, escrow and title
fees, processing and closing fees, wiring fees, legal fees, appraisals and all
closing costs, insurance costs, and costs of direct project supervision, and
also including without duplication costs to be funded from general budget
categories for overhead, supervision, general and administrative, and marketing
expenses, provided that the foregoing in the aggregate shall not exceed the
amount of the Soft Costs set forth in the A&D Budget or Home Construction
Budget, as applicable.

 

“Subsequent Closing Date” shall mean the date on which each Deed of Trust for a
Future Project is recorded and a Qualified Project is entered into the Borrowing
Base.

 

“Taking” means the taking of any or all of the Project, any interest therein, or
any right thereto for public or quasi public use by the power of eminent domain,
by condemnation (including, without limitation inverse condemnation), or any
event in lieu thereof and any damage to the Project as the result of any taking
of any other part of the Project or any property in the vicinity of the Project.

 

“Tangible Net Worth” shall mean a Person’s Net Worth less Intangible Assets.

 

“Tentative Map” shall mean the tentative tract map for the Property for each
Qualified Project to be financed by a Loan to be made hereunder, which map shall
be in form and content acceptable to Lender in its discretion and shall not be
subject to any conditions that, in Lender’s reasonable judgment, cannot be
reasonably satisfied by Borrower.

 

“Title Company” means Fidelity National Title Insurance Company.

 

20



--------------------------------------------------------------------------------

“Title Policy” means the title insurance policies to be provided by Borrower
under Section 4.1.11.

 

“Total Assets” shall mean all assets of a Person determined in accordance with
GAAP. All real estate assets held for development or sale shall be valued on an
undepreciated cost basis. The assets of a Person on the financial statements of
a Person shall be adjusted to reflect such Person’s allocable share of such
asset, for the relevant period or as of the date of determination, taking into
account (a) the relative proportion of each such item derived from assets
directly owned by such Person, and (b) such Person’s respective ownership
interest in its subsidiaries.

 

“Total Project Costs” shall mean:

 

(a) For all Land (including without limitation Entitled Land) to be acquired,
the sum of all acquisition and other land costs;

 

(b) For all A&D Improvements to be financed hereunder, the sum of the land costs
and the total Hard Costs and Soft Costs for the A&D Improvements pursuant to the
applicable A&D Budgets; and

 

(c) For all Homes to be financed hereunder, the sum of the Hard Costs and Soft
Costs for the Homes pursuant to the applicable Home Construction Budgets.

 

“Total Liabilities” shall be defined in accordance with GAAP and shall include
all payable and accruals.

 

“Total Liabilities-to-Tangible Net Worth Ratio” means, with respect to each
Person, the ratio of such Person’s (a) Total Liabilities to (b) Tangible Net
Worth.

 

“Total Lot Inventory”: Borrower shall not own unsold lots under development and
unsold developed lots (excluding lots under option agreements) in excess of an
aggregate sum equal to two and one-half (2.5) times the number of lot sales and
closings over the immediately preceding rolling four (4) Calendar Quarters) for
all residential housing projects owned by Borrower.

 

“Unmatured Event of Default” means any condition or event that with notice,
passage of time, or both would, if not cured within the time periods (if any)
permitted pursuant to the Loan Documents, be an Event of Default.

 

1.2 General Provisions.

 

(a) Singular and Plural Terms. Any defined term used in the plural in any Loan
Document shall refer to all members of the relevant class and any defined term
used in the singular shall refer to any number of the members of the relevant
class.

 

(b) Accounting Principles. Any accounting term used and not specifically defined
in any Loan Document shall be construed in conformity with, and all financial
data required to be submitted under any Loan Document shall be prepared in
conformity with, generally accepted accounting principles applied on a
consistent basis.

 

(c) Exhibits Incorporated. All exhibits to this Agreement, as now existing and
as the same may from time to time be supplemented, modified or amended, are
incorporated herein by this reference.

 

21



--------------------------------------------------------------------------------

(d) References. Any reference to any Loan Document or other document shall
include such document both as originally executed and as it may from time to
time be supplemented, modified or amended. References herein to Articles,
Sections and Exhibits shall be construed as references to this Agreement unless
a different document is named. References to subparagraphs shall be construed as
references to the same section in which the reference appears unless a different
section is named.

 

(e) Other Terms. The term “document” is used in its broadest sense and
encompasses agreements, certificates, opinions, consents, instruments and other
written material of every kind. The terms “including” and “include” mean
“including (include) without limitation.” The term “or” is not exclusive. The
requirement that any party “deliver” any item to another party shall be
construed to require that the first party “deliver or cause to be delivered”
such item to the second party. The term “any,” as a modifier to any noun, shall
be construed to mean “any or all” preceding the same noun in the plural. The
term “agreement” includes both written and oral agreements. The terms “law” and
“laws,” unless otherwise modified, mean, collectively, all federal, state and
local laws, rules, regulations, codes and administrative and judicial
precedents. The terms “herein,” “hereunder” and other similar compounds of the
word “here” refer to the entire document in which the term appears and not to
any particular provision or section of the document. The use of the pronoun
“its” shall be deemed to also refer to “his,” “hers,” “its,” or “theirs.” This
Section 1.2 shall apply to all of the Loan Documents and the Indemnity.

 

(f) Headings. Section and section headings are included in the Loan Documents
for convenience of reference only and are not part of the Loan Documents for any
other purpose.

 

(g) Other Documents. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, this Agreement shall prevail.

 

(h) Intention. The provisions of this Article 1 shall not apply in any instance
where a different meaning, construction or reference is clearly intended.

 

(i) Recitals. Borrower has applied to Lender for the Loan for the purpose of
developing the Qualified Projects. Lender is willing to make such Loan to
Borrower on the terms and subject to the conditions contained in this Agreement
and the other Loan Documents.

 

2. BORROWING BASE.

 

2.1 Loan Facility.

 

2.1.1 Commitment.

 

(a) Amount of Commitment. Subject to the terms and conditions of this Agreement,
Lender agrees to make Advances and/or issue Letters of Credit from time to time
until the Maturity Date up to the maximum amount of the Borrowing Availability,
provided that the aggregate amount of all Loan Allocations and Letters of Credit
outstanding and committed at any time and from time to time, shall not exceed
the least of (i) the Commitment Amount, or (ii) the Borrowing Availability at
such time, or (iii) the Maximum Allowed Advances for all Homes and Lots to be
entered into the Loan plus the LOC Total Commitment Amount.

 

22



--------------------------------------------------------------------------------

(b) Use of Loan Proceeds. Proceeds of Advances may be used only for the purpose
paying and/or reimbursing Permitted Expenses as described in Section 2.4.2
below.

 

(c) Revolving Line of Credit. Advances shall be on a revolving basis. Advances
repaid may be re-borrowed subject to the terms and the conditions herein.
Although the outstanding principal of the Note may be zero from time to time,
the Loan Documents shall remain in full force and effect until the Commitment
terminates and all other Obligations are paid and performed in full.

 

(d) Suspension or Termination of Commitment. Upon the occurrence of an Unmatured
Event of Default or an Event of Default and so long as such Unmatured Event of
Default or Event of Default continues, Lender in its absolute and sole
discretion, and without notice, may suspend the commitment to make Advances. In
addition, upon the occurrence of an Event of Default, Lender in its absolute and
sole discretion, and without notice, may terminate the commitment to make
Advances. The obligation of Borrower to repay Advances shall be evidenced by the
Note.

 

2.1.2 Purpose of the Loan.

 

(a) The purpose of this Agreement is to set forth the general terms and
conditions for the entry of Qualified Projects into a borrowing base revolving
line of credit loan in the total sum of Fifty Million Dollars ($50,000,000.00),
which line of credit is being extended to provide funding for the acquisition,
development and construction of current and future residential home projects by
Borrower. This Agreement (i) shall set forth the basic approval requirements for
said Projects, (ii) shall set forth the basic terms and conditions for the
disbursement of Loan funds for said Projects, and (iii) establishes a revolving
line of credit under which Advances may be made, repaid and made again, subject
to the aggregate loan limits and time limits set forth herein.

 

(b) The Loan is being made for the purpose of (i) providing financing for
Existing Projects, and (ii) providing financing for Future Projects, and (iii)
providing a Letter of Credit facility for the issuance of Letters of Credit for
future residential projects to be owned and developed by Borrower. Each new
Qualified Project submitted for inclusion in the Loan shall be presented to
Lender for approval in compliance with the requirements of Section 2.1.4 below.
No new Qualified Project will be approved for inclusion in the Borrowing Base
after the Initial Line Maturity Date.

 

(c) For each Qualified Project which is approved for financing hereunder, (i) a
single Deed of Trust shall be executed to secure any and all such credit
facilities, and (ii) any and all Project Loans shall be cross-defaulted and
cross-collateralized.

 

2.1.3 Purpose of the Project Loans. Each Advance made for the Qualified Projects
included within the Borrowing Base from time to time shall be for the purpose of
paying for or reimbursing Borrower for certain costs and expenses incurred in
connection with the acquisition of Land and the construction of A&D
Improvements, Presold, Spec and/or Model Homes thereon and for other costs and
expenses incidental to said Qualified Projects, as more particularly provided in
this Agreement. This Loan shall constitute a revolving line of credit, and all
Qualified Projects included in the Borrowing Base shall satisfy the Project
Minimum Standards.

 

(a) Revolving Line of Credit. During the Loan Term, Advances for Qualified
Projects may be drawn, repaid and drawn again through individual Advances in
repetition, subject to the limitations herein, so long as (i) any Advance
requested hereunder

 

23



--------------------------------------------------------------------------------

shall not exceed the Borrowing Availability as of the date said Advance is
requested, and (ii) the aggregate Loan Allocations for the Lots and Homes
included in the Qualified Projects shall, never exceed the Maximum Aggregate
Loan Allocations, and so long as no Event of Default has occurred and is
continuing.

 

(b) Continuation of Revolving Line after Initial Line Maturity Date. After the
Initial Line Maturity Date, no new Project will be approved to be a Qualified
Project for entry into the Borrowing Base, but Advances for all Qualified
Projects included in the Borrowing Base as of the Initial Line Maturity Date may
continue to be drawn to complete all Improvements remaining to be constructed as
part of said Qualified Projects, subject to the limitations herein.

 

(c) Evidence of Loan Advances. Amounts outstanding under the Loan shall be
evidenced by the Note and shall be secured by the Deed of Trust. Loan Advances
for each Qualified Project shall be charged and funded under the Note. In the
event of any inconsistency between the Note and this Agreement, the provisions
of this Agreement shall prevail.

 

(d) Reduction of Borrowing Availability for Non-Compliance with Maximum
Aggregate Loan Allocations. Notwithstanding any other provision of this
Agreement to the contrary, in the event that the aggregate Loan Allocations for
the Lots and Homes included in the Qualified Projects exceeds any Maximum
Aggregate Loan Allocation, then the Borrowing Availability shall be reduced in
the amount by which said Loan Allocations exceeds any Maximum Aggregate Loan
Allocation.

 

2.1.4 Approval of Qualified Projects. Subject to the terms and conditions of
this Agreement, Lender agrees to include Qualified Projects into the Borrowing
Base, as said Projects are approved by Lender in its discretion during the Loan
Term. Each Qualified Project shall be in compliance with the Project Minimum
Standards. Lender shall have no obligation to approve of any Qualified Project
unless and until:

 

(a) Tract Map(s). Borrower has provided Lender with an approved Tentative Map or
recorded Final Map for said Project to be financed. Provided, however, that
notwithstanding any provision of this Agreement to the contrary, Lender may
agree to enter a Qualified Project into the Borrowing Base prior to the
recordation of the Final Map, but Lender shall have no obligation to disburse
any Loan funds for any Hard Costs for any Home Improvements to be constructed as
part of said Qualified Project unless and until the Final Map for the Qualified
Project is recorded with the Official Records of the County. In the event a
Qualified Project Loan is entered into the Borrowing Base prior to the
recordation of the Final Map for said Qualified Project, Lender shall require,
among other things, that an ALTA survey must be delivered to Lender for review
and approval and/or Title Company shall agree in writing to issue the required
Title Policy with all requested survey endorsements.

 

(b) Project Loan Information. Borrower shall have submitted for Lender’s review
and approval in its sole and absolute discretion:

 

(i) A fully-completed and executed Project Loan Request; and

 

(ii) To the extent said information is available for the A&D Improvements and/or
Home Improvements to be constructed as part of the Qualified Project as of the
date of entry into the Borrowing Base —

 

(A) Copies of the Plans and Specifications, Architect’s Agreement, Construction
Contract, Engineering Contract, and all other agreements, entitlements, CC&Rs,
preliminary title report, permits, licenses and approvals concerning said
Project submitted for approval;

 

24



--------------------------------------------------------------------------------

(B) All cost breakdowns for the Improvements to be constructed as part of the
Qualified Project as of the date of entry into the Borrowing Base;

 

(C) Project sources and uses of funds, Project economics and feasibility, market
data and other similar information concerning said Qualified Project as
reasonably requested by Lender;

 

(iii) Any and all of the applicable information concerning the Project set forth
in Exhibit “D” and Exhibit “K” attached hereto; and

 

(iv) All other information reasonably requested by Lender. Each Project Loan
Request submitted for approval by Borrower shall comply with all approval
requirements set forth herein.

 

(c) Additional Project Requirements. Lender shall have no obligation to enter
any Qualified Project into the Borrowing Base if (i) there is a continuing
Unmatured Event of Default or Event of Default, and/or (ii) if the entry of said
Qualified Project into the Borrowing Base would violate any of the Maximum
Aggregate Loan Allocation limitations. In the event Borrower seeks approval of
the entry of a Qualified Project into the Borrowing Base under terms and
conditions different from those approval terms set forth herein, then Lender
shall review and approve or disapprove of such Qualified Project pursuant to
Lender’s underwriting guidelines in effect at the time of such application for
approval.

 

2.1.5 Interest Payments. Interest on the unpaid outstanding principal amount of
the Loan shall accrue at the Interest Rate(s) specified in the Note.

 

(a) Payment. Interest at the Interest Rate shall accrue on the outstanding and
unpaid balance, if any, of the Advances made hereunder, commencing on the date
of each Advance under the Loan, until repaid. Interest accruing under the Note
shall be due and payable on each Loan Payment Date, commencing on the First
Payment Date, until repayment in full, together with all other sums owed to
Lender pursuant to any Loan Document.

 

(b) Rate After Default. Upon and after the occurrence of an Event of Default
hereunder or under any of the Loan Documents, at the option of Lender, the
outstanding principal balance of the Loan shall bear interest, payable on
demand, at a rate per annum equal to the Default Interest Rate. The application
of the Default Interest Rate shall not be interpreted or deemed to extend any
cure period set forth in this Agreement or otherwise to limit any of Lender’s
remedies under this Agreement or any of the other Loan Documents.

 

(c) Computation of Interest. Interest shall be calculated on a 360-day year for
all Advances, but, in any case, shall be computed for the actual number of days
in the period for which interest is charged, which period shall consist of 365
days on an annual basis. If any payment of interest under the Note would
otherwise be due on a day which is not a Business Day, the payment instead shall
be due on the next succeeding Business Day and such extension of time shall be
included in computing the interest due in respect of said payment.

 

25



--------------------------------------------------------------------------------

(d) No Deductions. All payments of principal or interest under the Note shall be
made without deduction of any present and future taxes, levies, deductions,
charges or withholding, which amounts shall be paid by Borrower. Borrower will
pay the amounts necessary such that the gross amount of the principal and
interest received by Lender is not less than that required by the Note.

 

(e) Order of Application. Any payments received by Lender will be applied as set
forth herein and in the Note.

 

(f) Interest Reserve; Other Amounts. Borrower hereby authorizes Lender to
disburse the proceeds of the Loan to pay interest accrued on the Loan and other
expenses set forth in the A&D Budget and the applicable Home Construction
Budgets, notwithstanding that Borrower may not have requested a disbursement of
such amount. The authorization hereby granted shall be irrevocable and at
Lender’s discretion, and no further direction or authorization from Borrower
shall be necessary for Lender to make such disbursements. Nothing contained
herein shall be deemed to obligate Lender to make such disbursements to pay
interest beyond the portions of any Project Loan specifically allocated to the
payment of interest under an approved Budget.

 

(g) Full Recourse; Payments. The Loan shall be full recourse against Borrower.
All amounts payable by Borrower on or with respect to the Loan, or pursuant to
the terms of any other Loan Documents, shall be paid in lawful money of the
United States of America to Lender at Central Note Department, P.O. Box 518,
Lawndale, California 90260–0518, in same day funds, not later than 11:00 a.m.
(Pacific time) on the date due.

 

2.1.6 Principal Payments.

 

(a) Bulk Sale of Lots. Borrower shall cause to be delivered through any sale
escrow to Lender, and shall pledge as additional collateral for the Loan, any
deposits (collectively “Sale Deposits”) to be received by Borrower in connection
with Borrower’s bulk sale of any Lots (each, a “Bulk Lot Sale”) pursuant to a
Purchase Contract for the bulk sale of said Lots. All Sale Deposits shall be
deposited and held in the Borrower’s Funds Account and shall be applied by
Lender for the payment of the Obligations as provided in this Agreement. In the
event that any Bulk Lot Sale is terminated and any Sale Deposit previously paid
to Lender is to be returned to a Non-Related Party pursuant to the terms of a
Purchase Contract, then Borrower may include in its Draw Request funds to pay
all or a portion of said Sale Deposit to said Non-Related Party, provided there
is no Event of Default and sufficient Loan funds are available under the
Borrowing Availability.

 

(b) Sale and Release of Lots and Homes. Immediately upon the sale and closing of
Lots and Homes, Borrower shall pay to Lender any and all Release Prices payable
under Section 3.2 below, which proceeds shall be applied by Lender as follows:
(i) the Release Note Payment Amount (and, if elected by Borrower, any Excess
Sales Proceeds obtained from said sale) shall be applied to repay sums due and
owing under the Note; and (ii) the Excess Sales Proceeds shall be deposited into
the Borrower’s Funds Account to be included in the Borrowing Availability and
applied as set forth herein.

 

(c) Required Principal Payments During the Reduction Period. During the
Reduction Period, commencing with the first Loan Payment Date occurring on or
after the end of the first Calendar Quarter following the Initial Line Maturity
Date and continuing at the end of each Calendar Quarter thereafter, Borrower
shall make any Required Principal Payment necessary to reduce the outstanding
Loan Balance to a sum not in excess of the then-applicable Reduced Commitment
Amount.

 

26



--------------------------------------------------------------------------------

(d) Voluntary Loan Prepayment. Borrower shall have the right to prepay the Loan,
in whole or in part, at any time, without premium or penalty, provided that
Borrower must pay, together with any prepayment, all accrued but unpaid interest
upon the principal so prepaid. Prior to the Initial Line Maturity Date, no
prepayment of the Loan shall reduce the Commitment Amount, unless Borrower
relinquishes in writing its right to obtain an Advance of all or any of the
amount so prepaid; during the Reduction Period, principal payment(s) may be
required as provided herein to reduce the Loan Balance to the applicable Reduced
Commitment Amount.

 

(e) Payments of Principal and Interest to Balance the Loan. Principal and
interest shall be payable in accordance with the terms of the Note; provided,
however, that in addition to payments required pursuant to the terms of the
Note, if for any reason at any time the outstanding principal amount of Advances
under the Loan exceeds the Available Commitment, Borrower shall make a payment
to Lender in an amount equal to such excess principal amount within the earlier
of (a) one (1) Business Day after notice from Lender, (b) five (5) days after
delivery of a Borrowing Base Certificate and/or other financial reports of
Borrower reflecting that such a payment is due, and (c) five (5) days after
Lender notifies Borrower (which notice may be oral, to be followed promptly by
written notice setting forth the Lender’s calculations) of Lender’s
determination of the Borrowing Base and Borrowing Availability pursuant to
Section 2.2.3. Any funds paid hereunder shall be applied by Lender to the
outstanding principal balance of the Loan.

 

2.1.7 Loan Term.

 

(a) Upon the Initial Line Maturity Date, Lender and Borrower shall initiate a
twelve (12) month period (“Reduction Period”) to reduce the Commitment Amount
under the terms and conditions set forth herein.

 

(b) During the Reduction Period, (i) no new Qualified Projects shall be entered
into the Borrowing Base, and (ii) Advances under existing Project Loans shall
continue to be made for the construction of Improvements for the subject
Projects, subject to the limitations set forth herein.

 

2.1.8 Terms of Project Advances.

 

(a) Lots entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Lot Advance Maturity Date; provided, however, that the
Lot Advance Maturity Date for Lots Under Development in a Project may be
extended for a six-month period if over fifty percent (50%) of the total Lots
Under Development under the subject Qualified Project have become Developed Lots
prior to said maturity date and if Borrower has satisfied the Extension
Conditions.

 

(b) Homes entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Home Advance Maturity Date; provided, however, that the
Home Advance Maturity Date for Model Homes in a Project may be extended for a
six-month period if Borrower has satisfied the Extension Conditions.

 

2.2 Available Commitment; Borrowing Base.

 

2.2.1 Available Commitment. The Available Commitment shall be determined in
accordance with this Section 2.2 and shall be the lesser of (a) the applicable
Commitment Amount or Reduced Commitment Amount, as in effect from time to time,
or (b) the Borrowing Base.

 

27



--------------------------------------------------------------------------------

(i) The Available Commitment for all Qualified Projects shall be the difference
between the amount set forth in 2.2.1 above less the amounts of all Letters of
Credit issued under Section 2.3 below.

 

(ii) The Available Commitment for all Letters of Credit to be issued hereunder
shall be no greater than the LOC Total Commitment Amount of Six Million Dollars
($6,000,000.00).

 

2.2.2 Amount of Borrowing Base and Borrowing Availability. Subject to the
provisions of Section 2.2.3 below, the Borrowing Base and Borrowing Availability
shall be determined by Lender based on each Borrowing Base Certificate delivered
pursuant to Section 6.4.6.

 

2.2.3 Determination of Borrowing Availability.

 

(a) General Determination. The Borrowing Availability shall be determined by
Lender based upon:

 

(i) Each Borrowing Base Certificate most recently submitted by Borrower from
time to time (adjusted as determined by Lender from time to time to reflect
portions of the Project sold, property released from the Deed of Trust, and
other adjustments and limitations pursuant to this Agreement);

 

(ii) Lender’s inspections made pursuant to Sections 4.3.4 and 6.10 (as such
inspections may result in any adjustment to reflect any variance between (A) the
Borrowing Base Certificate and (B) the result of such inspections or other
information available to Lender); and

 

(iii) Such other information as Lender may reasonably require in order to verify
such amounts.

 

Each Borrowing Base Certificate shall accurately reflect the valuation of the
Property included in the Borrowing Base as of the last day of the Calendar Month
immediately preceding the Calendar Month in which such certificate is due, shall
accurately recite the amounts of the Letters of Credit issued to date, and shall
accurately calculate the Borrowing Availability as of the date of said
certificate. Without limiting the foregoing, each Borrowing Base Certificate
shall exclude the Loan Allocations for any and all Lots and Homes that have been
released from the Deed of Trust, and each Borrowing Base Certificate shall
reflect any reductions in the Loan Balance.

 

(b) Right to Exclude/Adjust. Lender, in its discretion, may exclude Lots or
Homes from the Borrowing Base, adjust the Appraised Value of Lots or Homes,
and/or adjust the applicable classification of property included in the
Borrowing Base if:

 

(i) A portion of the Project is subject to unrepaired material damage or
destruction;

 

(ii) Lender determines that a Purchase Contract with respect to Lots or Homes is
in default or has been terminated or canceled or that the purchaser is not
financially able to complete the purchase under the subject Purchase Contract;

 

(iii) Lender determines, based on the information provided by Borrower pursuant
to Section 6.4, that reclassification of property included in the Borrowing Base
is appropriate due to delays in development, changes in the Plans and
Specifications,

 

28



--------------------------------------------------------------------------------

loss or change of zoning or other Approvals and Permits, Borrower’s failure to
satisfy applicable conditions for inclusion in the designated classification, or
the occurrence of a Material Adverse Change;

 

(iv) Lender determines that Spec Homes are to be removed from the Borrowing Base
under Section 2.2.3(d) in order to remargin the Loan (provided, however, that
Lender shall only be permitted to make such determination in the event that
Borrower has failed to comply with the provisions of Section 2.2.3(d)(i) to
remargin the Loan).

 

The exclusion of any Property from the Borrowing Base shall not require Lender
to release such property from the Deed of Trust, and Lender shall be obligated
to release Collateral only pursuant to the provisions of Section 3.2. Lender
shall notify Borrower of any exclusion or adjustment in the Borrowing Base in
writing with the Lender’s calculations.

 

(c) Specific Limitations. Lender has no commitment to Advance Loan funds for any
Project that would violate:

 

(i) Any applicable Project Minimum Standards;

 

(ii) Any applicable Maximum Aggregate Loan Allocation(s), including without
limitation (1) the Geographic Concentration Limitations for Projects in Arizona
and Nevada, (2) the Lot Concentration Limitation to fund the acquisition and/or
development of Entitled Land, Lots Under Development and/or Developed Lots,
and/or (3) the Spec Home Concentration Limitation for Spec Homes constructed
hereunder;

 

(iii) The Loan Allocations applicable to the Lots and Homes to be financed
hereunder; and/or

 

(iv) The Borrowing Availability.

 

(d) Loan Remargining Due to Conversion of Homes.

 

(i) In the event any Home ceases to constitute a Presold Home for any reason,
then such Home shall automatically become a Spec Home for purposes of the
limitation upon the number of Spec Homes set forth herein and for purposes of
calculating the Maximum Allowed Advance and/or the Home Maturity Date for such
Home. After the conversion of any Presold Home to a Spec Home, (A) if the Spec
Home limitations set forth in Section 4.5 below have been violated, then Lender
shall have no obligation to make any Advances for any new Spec Homes to be
included in the Borrowing Base and Borrower shall remove Spec Homes from the
Borrowing Base so as to be in compliance with said Spec Home limitations, and
(B) if the aggregate sum of the Advances and the Reserved Allocation for the
Spec Homes in the Borrowing Base exceeds the Maximum Allowed Advances for said
Spec Homes, then the Borrowing Availability shall be reduced by such excess
amount or, if the Borrowing Availability has a negative balance, Borrower shall
make any payment required under Section 2.4.5 below.

 

(ii) In the event a Spec Home or Model Home satisfies the requirements to become
a Presold Home, then such Home shall automatically become a Presold Home for
purposes of the limitation upon the number of Spec Homes set forth herein and
for purposes of calculating the Maximum Allowed Advance and/or the Home Maturity
Date for such Home.

 

29



--------------------------------------------------------------------------------

(e) Failure to Deliver Borrowing Base Certificate. If Borrower fails to deliver
a Borrowing Base Certificate as and when required, then in addition to Lender’s
other rights and remedies, Lender may determine the amount of the Borrowing Base
based upon information available to Lender and such determination by Lender
shall be final and conclusive, absent manifest error.

 

2.3 Letter of Credit Advances. Borrower shall be entitled to receive Letter of
Credit Advances upon Borrower’s compliance with the terms, conditions and
procedures set forth in this Section 2.3.

 

2.3.1 Issuance of Letter of Credit. Subject to the terms and conditions of this
Agreement and the Letter of Credit Request, and subject to the policies,
procedures, and requirements of Lender in effect from time to time for the
issuance of any letter of credit (including without limitation payment of letter
of credit fees), Lender agrees to issue on or before the Maturity Date a Letter
of Credit upon request by and for the account of the Borrower, provided that
Borrower has delivered to Lender:

 

(a) A completed and executed Letter of Credit Request, and

 

(b) Payment of the required Letter of Credit Fee;

 

and provided further that (i) the Letter of Credit shall not be required to be
issued for a term of more than twelve (12) Calendar Months (but in no event
later than the applicable Maturity Date), (ii) the Letter of Credit shall not be
required to be issued for an amount in excess of the LOC Maximum Commitment
Amount, (iii) the amount of the Letter of Credit, together with any and all
existing Letters of Credit previously issued hereunder, shall not in the
aggregate exceed the LOC Total Commitment Amount, and (iv) in any event, the
date that is the last date for payment of a draft drawn or drawn and accepted
under the Letter of Credit shall be before the applicable Maturity Date.

 

2.3.2 Issuance Procedure. To obtain a Letter of Credit, Borrower shall complete
and execute a Letter of Credit Request and submit it to the letter of credit
department of Lender. Upon receipt of a completed and executed Letter of Credit
Request, Lender will process the application in accordance with the policies,
procedures, and requirements of Lender then in effect (including without
limitation the policies, procedures and requirements applicable to the form of
the Letter of Credit). If the application meets the requirements of Lender and
is within the policies of Lender then in effect, Lender will issue the requested
Letter of Credit.

 

2.3.3 Purpose of Letter of Credit; General Letter of Credit Terms and
Conditions.

 

2.3.3.1. The Letter of Credit shall be issued to provide a good faith deposit in
connection with any Project, support for unfunded Project costs or any other
purpose approved by Lender in connection with the acquisition and/or development
and marketing of a Project. Upon occurrence of an Event of Default and so long
such Event of Default continues, Lender, in its sole and absolute discretion and
without notice, may refuse to renew or extend the commitment to issue the Letter
of Credit, and shall exercise any and all remedies provided for in the Loan
Documents.

 

2.3.3.2. The Letter of Credit shall be drawn under the conditions as set forth
in the form of Letter of Credit attached hereto as Exhibit “E”.

 

2.3.4 Reimbursement of Lender for Payment of Drafts Drawn or Drawn and Accepted
Under the Letter of Credit. The obligation of Borrower to reimburse Lender for

 

30



--------------------------------------------------------------------------------

payment by Lender of Letter of Credit Advances under the Letter of Credit shall
be as provided in the Letter of Credit Request and in this Agreement. Lender
will notify Borrower of payment by Lender of a Letter of Credit Advance under
the Letter of Credit and of the respective Reimbursement Obligations and will
give Borrower two (2) Business Days notice that the Reimbursement Obligations
pursuant to the Letter of Credit Request shall be due on or before the
applicable Maturity Date. Borrower shall also pay to Lender interest at the
Interest Rate on the Reimbursement Obligations from and including the date
Lender pays the Letter of Credit Advance at the Interest Rate until the
Reimbursement Obligations and such interest are paid in full; provided, however,
that if Borrower fails to pay the Reimbursement Obligations and accrued interest
thereon within five (5) days after notification by Lender to Borrower of payment
of the Letter of Credit Advance, interest thereafter will accrue at the Default
Interest Rate. Such interest shall be computed on the basis of a 360-day year
and accrue on a daily basis for the actual number of days elapsed. A Letter of
Credit Advance shall be made to re-pay Lender for any funds disbursed in
connection with a draft drawn under any Letter of Credit, at which time said
advance shall be used to calculate the Borrowing Availability or, if said
advance shall result in the Borrowing Availability having a negative balance,
then Borrower shall make any payment required under Section 2.4.5 below.

 

2.3.5 Reimbursement Obligations. Borrower’s obligations under Section 2.3 and
the Letter of Credit Request to reimburse Lender with respect to a drawing under
a Letter of Credit (such obligations are collectively referred to as the
“Reimbursement Obligations”) are absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim, or defense to
payment which Borrower may have or have had against Lender or any beneficiary of
the Letter of Credit, including any defense based upon the occurrence of any
Event of Default, any draft, demand, certificate or other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient, the failure of any payment by Lender to conform to the terms of
said Letter of Credit (if, in Lender’s good faith opinion, such payment is
determined to be appropriate) or any nonapplication or misapplication of the
Letter of Credit or the proceeds of such payment, or the legality, validity,
form, regularity or enforceability of the Letter of Credit; provided, however,
that nothing herein will adversely affect the right of Borrower to commence a
proceeding against Lender for any wrongful payment under the Letter of Credit
made by Lender as the result of acts or omissions constituting gross negligence
or willful misconduct on the part of Lender.

 

2.3.6 Nature of Reimbursement Obligations. Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by any Person to whom a
Letter of Credit is issued. Lender (except to the extent of its own gross
negligence or willful misconduct) will not be responsible for: (a) the form,
validity, sufficiency, accuracy, genuineness or legal effect of the Letter of
Credit or any document submitted by any party in connection with the issuance of
any Letter of Credit, even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (b) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(c) failure of any Person to comply fully with the conditions required in order
to demand payment under the Letter of Credit; (d) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise; or (e) any loss or delay in the
transmission or otherwise of any document or draft required by or from any
Person in order to make a disbursement under the Letter of Credit or the
proceeds thereof. None of the foregoing will affect, impair or prevent the
vesting of any of the rights or powers granted to Lender. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Lender in good faith will be binding on Borrower
and will not put Lender under any resulting liability to Borrower.

 

31



--------------------------------------------------------------------------------

2.4 Loan Advances; Project Monitoring.

 

2.4.1 Method for Advances. Advances in a sum not in excess at any time of the
Borrowing Availability shall be made by Lender to the Central Account for the
payment or reimbursement of Permitted Expenses at the written request within
five (5) Business Hours following Lender’s receipt of a completed Draw Request
from Borrower (which may be delivered by telecopy or facsimile) by the Person or
Persons designated from time to time on Lender’s form of Authorization Form;
provided, however, that Lender shall have acknowledged receipt of any changes in
the Person or Persons designated by Borrower, and such Person or Persons shall
have executed a new Authorization Form. Such Person or Persons are hereby
authorized by Borrower to request Advances and to direct the transfer of the
proceeds of Advances to the Central Account until written notice of the
revocation of such authority is received from Borrower by Lender and Lender has
had a reasonable time to act upon such notice. Lender shall have no duty to
monitor for Borrower or any other Person or to report to Borrower or such other
Person the use of proceeds of Advances.

 

2.4.2 Use of Advances. All Advances shall be used to pay or reimburse the
Permitted Expenses incurred by Borrower in connection with the acquisition,
development, marketing and operation of the Project and the other normal
business activities of Borrower.

 

2.4.3 Draw Requests. Concurrently with a Draw Request for any Advance of Loan
proceeds (other than Advances that, pursuant to this Agreement, may be made
without a Draw Request), Borrower shall furnish to Lender a Draw Request
together with such other forms and schedules of values as may from time to time
be approved or required by Lender, duly signed and sworn to by Borrower, with
all blanks appropriately filled in.

 

(a) Right of Inspection. Throughout the course of construction of any
Improvements under each Qualified Project on at least a quarterly basis during
the Loan Term, Lender shall have the right to employ, at Borrower’s sole cost
and expense, an inspector or inspectors who shall review as agent for Lender all
construction activities undertaken in regard to the Project. If required by
Lender in its discretion, a certificate or indication from such inspector or
inspectors that construction substantially complies with the Plans and
Specifications shall be a further condition precedent to Lender’s approval of a
Project, or any Lots or Homes included within a Project, for inclusion within
the calculation of the Borrowing Base and the Borrowing Availability.

 

(b) Method of Advances. The proceeds of each Advance disbursed under this
Agreement shall be evidenced by the Note and shall be secured by a Deed of
Trust, and all such proceeds shall be disbursed into the Central Account.

 

2.4.4 Limitations on Borrower’s Rights to Advances. Borrower shall be entitled
to disbursements of Loan proceeds only in accordance with the terms and
conditions of this Agreement (unless waived or modified by Lender); and, in
addition, Borrower certifies in connection with any Advances requested hereunder
that Loan:

 

(a) The representations and warranties of Borrower contained in all of the Loan
Documents shall be correct in all respects on and as of the date of the
disbursement as though made on and as of that date, and no Event of Default
shall have occurred and be continuing as of the date of the disbursement;

 

(b) The requested Loan proceeds shall be applied by Borrower only to defray
costs actually incurred by Borrower in connection with the payment or
reimbursement of Permitted Expenses; and

 

32



--------------------------------------------------------------------------------

(c) Notwithstanding any limitations on Advances set forth in this Agreement or
otherwise, Borrower shall pay all costs and expenses arising in connection with
each Qualified Project.

 

2.4.5 Excess Loan Balance Repayment. In the event the Borrowing Availability has
a negative balance, there shall be due and payable from Borrower to Lender, and
Borrower shall repay to Lender an amount equal to said negative balance within
the earlier of (a) one (1) Business Day after notice from Lender, or (b) five
(5) days after delivery of a Borrowing Base Certificate and/or other financial
reports of Borrower reflecting that such a payment is due.

 

2.4.6 Appraisals and Evaluations. If reasonably required by Lender, or if
required by law, Lender shall have the right to order Appraisals, appraisal
reviews and/or evaluations of the Land and/or Improvements for any Qualified
Project included in the Borrowing Base, from an appraiser selected by Lender,
which Appraisal(s) shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all respects.
Notwithstanding the foregoing, Lender shall not order appraisals of any Project
more than one (1) time per year unless (i) Lender believes that a Material
Adverse Change has occurred with respect to the Project or any portion thereof,
or (ii) Borrower requests in writing that Lender order an appraisal of the
Project, or (iii) Lender is required to reappraise the Project in connection
with regulatory requirements. Borrower agrees to pay the cost and expense for
all appraisals, appraisal reviews and/or evaluations thereof ordered by Lender
pursuant to this Section.

 

2.4.7 Borrower’s Accounts. Borrower has established and shall maintain during
the term of this Loan the Borrower’s Funds Account in connection with the
acquisition, development, marketing and operation of the Projects and the
Central Account:

 

(a) Pledge Accounts. The “Pledged Account” shall include only the Borrower’s
Funds Account, which Pledged Account and all funds deposited and held therein
shall be pledged as security for the Loan as provided herein. Only Lender shall
have the authority to sign documents and checks in connection with the transfer
of funds into and out of the Borrower’s Funds Account. Borrower shall have
authority to sign documents and checks in connection with the transfer of funds
into and out of the Central Account for all of Borrower’s business purposes.
Borrower irrevocably waives and relinquishes to transfer funds into or out of
the Borrower’s Funds Account, and shall have no right to exercise dominion or
control over the Borrower’s Funds Account or the proceeds thereof.

 

(b) Use of Borrower’s Funds and Central Accounts. Borrower shall pay or be
reimbursed only Permitted Expenses with the funds deposited into the Borrower’s
Funds Account. Advances shall be made directly to the Central Account or, at
Lender’s sole discretion, may be made into the Borrower’s Funds Account and then
transferred by Lender to the Central Account. Borrower shall deposit or cause to
be deposited into the Borrower’s Funds Account each day all funds to be provided
by Borrower to Lender during the Loan Term, to the extent such funds are not
paid directly to Lender pursuant to this Agreement. Funds deposited and held in
the Borrower’s Funds Account shall be applied by Lender to the payment of the
Obligations as provided herein. In the event at any time during the Loan Term
the outstanding principal Loan balance has been paid in full, and excess funds
remain in the Borrower’s Funds Account, such excess funds shall be used by
Lender to make any Advances hereunder. Notwithstanding the existence of any
funds in the Borrower’s Funds Account or the availability or the
non-availability of Loan funds under the Commitment, Borrower shall remain
obligated to satisfy all Obligations.

 

(c) Central Account Provisions. Borrower shall establish and maintain the
Central Account not only for Project-related purposes as described herein, but

 

33



--------------------------------------------------------------------------------

for Borrower’s general business purposes. Although Lender shall have no security
interest in the Central Account or the funds deposited therein, Borrower
warrants and represents that during the Loan Term, all Loan funds deposited into
the Central Account shall be applied only for the payment or reimbursement of
Permitted Expenses for Qualified Projects.

 

2.4.8 Project Cost Savings and Excess Costs. Each Draw Request submitted by
Borrower shall be deemed a certification by Borrower of the following matters:

 

2.4.8.1 Excess Project Costs. In the event the actual cost (“Actual Line Item
Cost”) of any matter covered by any given line item in any Budget exceeds the
amount allocated to such line item in said Budget (“Approved Line Item Cost”),
Borrower either has (a) paid or incurred the amount of the Actual Line Item Cost
in excess of the Approved Line Item Cost (“Excess Cost”), or (b) the financial
ability to pay such Excess Costs with its own funds, including without
limitation the transfer of a portion of any Contingency line item amount
provided for in the Budget and/or any “Cost Savings” (as defined in Section
2.4.8.3 below) to such line item in an amount equal to such Excess Cost.

 

2.4.8.2 Offsite Materials. In connection with any Project materials that are
stored or housed at a location other than the Property for the applicable
Project (“Offsite Materials”):

 

(a) Borrower has paid for the Offsite Materials or will cause payment to be made
promptly upon receipt of the next Advance;

 

(b) if the Offsite Materials are stored at the facilities of the supplier of the
Offsite Materials (“Offsite Supplier”), the Offsite Materials have been
segregated from other materials in the Offsite Supplier’s storage facility and
have been marked with the name of Borrower. If reasonably requested by Lender,
Borrower shall provide Lender with a written statement from the Offsite
Supplier, which statement shall include the Offsite Supplier’s acknowledgment of
(i) the right of Lender to enter the Offsite Supplier’s storage facility at
reasonable times for the purpose of inspecting or removing the Offsite Materials
and (ii) Lender’s security interest in the Offsite Materials. If the Offsite
Materials are stored in a place other than the facilities of the Offsite
Supplier, if reasonably requested by Lender, Borrower shall provide Lender with
a written statement from the bailee or other custodian acknowledging (i) the
right of Lender to enter the site where the Offsite Materials are stored at
reasonable times for the purpose of inspecting or removing the Offsite Materials
and (ii) Lender’s security interest in the Offsite Materials;

 

(d) Borrower has obtained certificates of insurance showing the Offsite
Materials to be insured as required by the Agreement and showing Lender as loss
payee; and

 

(e) Borrower has paid all personal property taxes applicable to the Offsite
Materials. Lender shall have the right to inspect and approve the Offsite
Materials.

 

2.4.8.3 Cost Savings. For purposes of Section 2.4.8.1 above, “Cost Savings”
shall mean any remaining undisbursed amounts shown in any Budget as allocated to
any line item, or any funds allocated to said line item that exceed the amount
of the subcontract for said line item either (a) upon completion of and
disbursement for all matters covered by said line item in such Budget, or (b)
upon the execution by Borrower and an approved subcontractor of a subcontract
for the performance of work or furnishing of materials for said line item in an
amount that is less than the Approved Line Item Cost for said item.

 

34



--------------------------------------------------------------------------------

2.5 Fees. As additional consideration for the Commitment, Borrower agrees to pay
to Lender the following fees, which shall be earned by Lender on the date due
under the Loan Documents and shall be non-refundable to Borrower:

 

2.5.1 Commitment Fee. During the Initial Line Term, a Commitment Fee equal to
one-half of one percent (0.50%) per annum on the full Commitment Amount shall be
payable, and during the Reduction Period, a Commitment Fee equal to one-half of
one percent (0.50%) per annum on the then-applicable Reduced Commitment Amount
shall be payable. On the date hereof, Borrower shall pay a portion of said fee
in the sum of Fifty Thousand Dollars ($50,000.00), and the remainder of said
annual fee shall be paid as follows: Said fees shall be paid in advance on a
quarterly basis such that: (i) during the Initial Line term, each quarterly fee
payment shall be based on a one-eighth of one percent (0.125%) of the full
Commitment Amount, and (ii) during the Reduction Period, each quarterly fee
payment shall be based on a one-eighth of one percent (0.125%) of the
then-applicable Reduced Commitment Amount.

 

2.5.2 Letter of Credit Fee. A Letter of Credit Fee shall be due and payable by
Borrower in connection with the issuance of each Letter of Credit hereunder,
which fee shall be calculated at the rate of one percent (1.00%) per annum on
the face amount of the Letter of Credit. The Letter of Credit Fee shall be
payable as a condition to the issuance of each Letter of Credit and on each
twelve-month anniversary of the issuance date of said Letter of Credit, if said
Letter of Credit is to be extended beyond a twelve-month term.

 

2.5.3 Other Fees. Costs, expenses, and reasonable fees for Lender’s counsel as
provided in the Loan Documents, payable on or before the date hereof, together
with all title insurance premiums, appraisal costs, documentation fees,
environmental study costs and other costs and expenses to which Lender is
entitled to reimbursement pursuant to the Loan Documents.

 

3. THE COLLATERAL.

 

3.1 Security. Payment of the Note, all indebtedness and liabilities of Borrower
to Lender, and performance of all Obligations, due or to become due, under this
Agreement and the other Loan Documents, shall be secured by the following
(collectively “Security Documents”):

 

(a) Deeds of Trust;

 

(b) Pledge Agreement;

 

(c) Account Pledge Agreement;

 

(d) Construction Assignments;

 

(e) Financing Statements; and

 

(f) Such other assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents, including, without limitation,
assignments of construction contracts, assignments of plans and specifications,
assignments of permits, licenses and approvals, assignments of declarant’s
rights under covenants, conditions and restrictions, assignments of purchase and
sale agreements, and any assignments concerning any environmental indemnities in
favor of Borrower.

 

3.2 Releases of Collateral. In addition to releases in connection with boundary
line adjustments and the granting of easements and licenses as more particularly
described in Section 6.3.3(c), Lender agrees to release portions of the Project
from the lien of any Deed of Trust in

 

35



--------------------------------------------------------------------------------

connection with sales of portions of the Project secured by said Deed of Trust
pursuant to a Purchase Contract for cash, upon the satisfaction of the following
conditions prior to the release:

 

3.2.1 General Requirements for Releases. In connection with any release:

 

(a) Unless otherwise approved by Lender in its absolute and sole discretion, at
the time of such release no Event of Default shall have occurred and be
continuing.

 

(b) Such release shall be in connection with a sale of a Lot or Home in the
Project (or in the case of a Dedication, a transfer or donation of a portion of
the Project) to a Non-Related Party.

 

(c) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat, Borrower or Title Company shall have delivered to
Lender (i) a legal description of the portion of the Land to be released, (ii) a
map or plat of the portion of the Land to be released, and (iii) copies of all
easements for ingress, egress or otherwise to be granted or retained in
connection with such release.

 

(d) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat, prior to such release, (i) Lender shall have
approved such release, which approval will not be unreasonably withheld, (ii)
the remaining unreleased portion of the Land will, after giving effect to such
release, have adequate access, in the reasonable opinion of Lender, and (iii)
the value of the unreleased portion of the Land will, after giving effect to
such release, not otherwise be materially impaired in the reasonable opinion of
Lender.

 

(e) Borrower shall provide Lender with such endorsements to the Title Policy as
Lender may reasonably request in connection with each release.

 

(f) Borrower shall pay all of Lender’s reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees, arising in connection with each
release.

 

(g) Each release shall be made by Lender by delivery of the release documents to
a title company or other escrow agent satisfactory to Lender upon such
conditions as shall assure Lender that all conditions precedent to such release
have been satisfied and that the applicable transaction will be completed.

 

3.2.2 Sales of Lots or Homes Pursuant to a Purchase Contract. In connection with
sales pursuant to a Purchase Contract for cash:

 

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

 

(b) If requested by Lender, Borrower shall deliver to Lender a true and correct
copy of any Purchase Contract, which shall (i) be substantially on Borrower’s
standard forms as previously submitted to and approved by Lender or (ii)
otherwise be in form and content reasonably satisfactory to Lender.

 

36



--------------------------------------------------------------------------------

(c) Borrower shall not have made any material changes in the Purchase Contract
delivered to Lender pursuant to this Section 3.2.2, unless such changes have
been approved by Lender, and the Non-Related Party under said Purchase Contract
shall be acceptable to Lender in its sole discretion.

 

(d) The sale shall be made in the ordinary course of the development and
marketing of the Project, and shall be accompanied by such rights of first
refusal, development covenants, conditions and restrictions, deeds of trust, and
other documents, consistent with Borrower’s past practices, as shall be
necessary to assure that development of the Project occurs in accordance with
Borrower’s development plans and existing Approvals and Permits.

 

(e) For any Bulk Lot Sale, Lender shall have received and approved in its
reasonable discretion financial statements and other information reasonably
required by Lender showing the Non-Related Party’s ability to complete the
purchase under the Purchase Contract.

 

(f) Borrower shall have paid the applicable Release Price and all other fees and
costs in connection with the release, which Release Price shall be applied as
follows: (i) the Release Note Payment Amount (and, if elected by Borrower, any
Excess Sales Proceeds obtained by Borrower in connection with said sale) shall
be applied to repay sums due and owing under the Note; and (b) the Excess Sales
Proceeds shall be deposited into the Borrower’s Funds Account to be included in
the Borrowing Availability and applied as set forth herein.

 

3.2.3 Dedications. In connection with any Dedication:

 

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

 

(b) At least ten (10) days prior to a release, Borrower shall have delivered to
Lender all the terms, conditions and details of such release, including, without
limitation, the purpose of such release, evidence of the conformity of such
release to the overall development plan for the Project and all Approvals and
Permits required in connection therewith, all of which shall be in form and
content reasonably satisfactory to Lender.

 

4. CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to Effectiveness of this Agreement and to the
Effectiveness of the Commitment. This Agreement and the Commitment shall become
effective only upon satisfaction by Borrower of the following conditions
precedent on or before the date hereof at the sole cost and expense of Borrower:

 

4.1.1 Representations and Warranties Accurate. The representations and
warranties by Borrower in the Loan Documents are correct on and as of the date
of the recordation of the Deeds of Trust for the Existing Projects to be
included in the Borrowing Base in all material respects.

 

4.1.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

 

4.1.3 Documents. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto:

 

(a) Loan Documents. The Loan Documents, which shall include all agreements
documents, and instruments specified by Lender (including, without limitation
that certain Environmental Indemnity in form and content acceptable to Lender in
its discretion).

 

37



--------------------------------------------------------------------------------

(b) Corporation. Certified copies of (i) resolutions of Borrower’s board of
directors authorizing Borrower to execute, deliver, and perform the Loan
Documents and to grant to Lender the Liens and Encumbrances on the Collateral in
the Loan Documents and certifying the names and signatures of the officer(s) of
Borrower authorized to execute the Loan Documents and, in the case of Borrower,
to request Advances on behalf of each Borrower, (ii) the certificate of
incorporation and bylaws of Borrower and all amendments thereto, and (iii) a
certificate of good standing as a corporation from the jurisdiction of formation
or organization and for each jurisdiction in which the nature of Borrower’s
business and operations require qualification as a foreign corporation.

 

(c) Insurance Policies. A certificate of insurance for all insurance required
under the Loan Documents, and certificates of insurance with respect to
professional liability coverage to the extent maintained by engineers,
architects, and environmental contractors.

 

(d) Opinion Letter. A favorable opinion from a law firm representing Borrower
covering such matters as Lender may require.

 

(e) Financial Statements. Borrower’s most recent financial statements reviewed
by independent, certified public accountants acceptable to Lender, including
without limitation a balance sheet, cash flow statement, reconciliation of net
worth, and profit and loss statement for Borrower.

 

4.1.4 Plat and/or Survey. Borrower shall have delivered to Lender, and Lender
shall have approved, all surveys, maps and plats in existence with respect to
the Existing Projects and individual parcels thereof. Each such map, plat or
survey must contain a legal description of the subject Existing Project (or
applicable portion thereof), must describe and show all boundaries of and lot
lines within said Existing Project (or applicable portion thereof) and all
streets and other dedications and contain such other information and
certifications as Lender may request.

 

4.1.5 Restrictive Covenants. Borrower shall have provided Lender with, and
Lender shall have approved, all covenants, conditions, restrictions, easements
and other rights that exist or are contemplated with respect to the Existing
Projects.

 

4.1.6 Soils Test. Borrower shall have provided to Lender, and Lender shall have
approved, a soils/hydrology test reports of the Existing Projects prepared by
licensed engineers satisfactory to Lender showing the location of, and
containing boring logs from, all borings, together with recommendations for the
design of foundations.

 

4.1.7 Environmental Assessment. Borrower shall have delivered to Lender and
Lender shall have approved a report of an environmental assessments of the
Existing Projects, by environmental engineers acceptable to Lender containing
such information, results, and certifications as Lender may require. If Lender
determines, in its sole discretion, based on such reports or other information
available to Lender that any further review should be obtained, Borrower shall
also provide such follow up testing, reports, and other actions as may be
required by Lender. The contents of the environmental assessment report and any
follow up must be satisfactory to Lender. If such reports are addressed to
Borrower, Borrower shall cause a reliance letter, in form and substance
satisfactory to Lender, to be provided to Lender.

 

38



--------------------------------------------------------------------------------

4.1.8 Environmental Indemnity. Borrower shall have delivered to Lender, Lender’s
form of Environmental Indemnity for each Existing Project, fully completed and
duly executed by Borrower.

 

4.1.9 Preliminary Title Report. Borrower shall have provided Lender and Lender
shall have approved, a preliminary title report for each Existing Project,
prepared by the Title Company, together with a legible copy of each “Schedule B”
item.

 

4.1.10 Flood Report. Borrower shall have provided to Lender evidence
satisfactory to Lender as to whether (a) each Existing Project, or any portion
thereof, is located in an area designated by the Department of Housing and Urban
Development as having special flood or mudslide hazards, and (b) the community
in which said Existing Project is located is participating in the National Flood
Insurance Program.

 

4.1.11 Deed of Trust/Title Policy. For each Existing Project, Borrower shall
have provided to Lender (a) the Deed of Trust, subject only to Permitted
Exceptions, duly executed by Borrower, acknowledged, delivered and recorded; and
(b) American Land Title Association loan policies of title insurance (1990 form
with the creditors’ rights exception and arbitration provisions deleted and with
a revolving credit endorsement and such other endorsements as Lender may
require) for each Deed of Trust (collectively “Title Policy”). The Title Policy
shall provide coverage (including without limitations mechanics’ lien coverage)
satisfactory to Lender and insure the Deed of Trust as a first lien on the
Project, subject only to Permitted Exceptions.

 

4.1.12 Completion of Filings and Recordings. For each Existing Project, Lender
shall have received evidence of the completion of all recordings and filings to
establish or maintain the perfection and priority of the Liens and Encumbrances
on the Collateral granted in the Loan Documents and required by Lender to be in
effect prior to the effectiveness of this Agreement and the Commitment.

 

4.1.13 Payment of Costs, Expenses, and Fees. For each Existing Project, all
costs, expenses, and fees to be paid by Borrower under the Loan Documents on or
before the effectiveness of this Agreement, the effectiveness of the Commitment,
or the making of Advances shall have been paid in full (or shall be paid in full
concurrently with the making of the initial Project Advance), including without
limitation applicable fees set forth herein.

 

4.1.14 Appraisal. For each Existing Project, Lender shall have received and
approved an Appraisal for the subject Land. Lender shall have no obligation to
make any Advance against any parcels unless and until Lender shall have received
and approved said Appraisals for said parcels against which Advances are
requested.

 

4.1.15 Other Items or Actions by Borrower. Lender shall have received such other
agreements, documents, and instruments, and Borrower shall have performed such
other actions as Lender may reasonably require.

 

4.2 Conditions Precedent to Admission of Land as Entitled Land. Borrower may,
from time to time, request Lender to include a portion of the Land as Entitled
Land for purposes of the Borrowing Base. In connection with each such request,
the following conditions precedent shall have been satisfied at the sole cost
and expense of Borrower. Upon the satisfaction of such conditions precedent, as
determined by Lender, such portions of the Land shall be included in the
Borrowing Base as Entitled Land.

 

4.2.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “F” to include those portions of the Land for which Lender has received
Appraisals in the

 

39



--------------------------------------------------------------------------------

Borrowing Base as Entitled Land. Such request and all other documents and
instruments described in this Section 4.2 shall be submitted with the Borrowing
Base Certificate in which Borrower intends to include such portion of the Land
in the Borrowing Base as Entitled Land. Each such request shall be deemed a
renewal of all representations and warranties of Borrower set forth in the Loan
Documents.

 

4.2.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Entitled Land.

 

4.2.3 Map. Borrower shall have delivered to Lender and Lender shall have
approved a Final Map or Tentative Map, as applicable, of the Entitled Land
pursuant to the applicable subdivision map requirements. Each such map must
contain a legal description of the Entitled Land, must describe and show all
boundaries of and lot lines within such Entitled Land and all streets and other
dedications, and must contain such other information and certifications as
Lender may request

 

4.2.4 Zoning Approvals. Borrower shall have provided to Lender and Lender shall
have approved evidence of appropriate vested zoning for the contemplated
development of the Entitled Land.

 

4.2.5 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

 

4.3 Conditions Precedent to Admission of Land as Lots Under Development.
Borrower may, from time to time, request Lender to include a portion of the Land
as Lots Under Development (including without limitation, any custom lots) for
purposes of the Borrowing Base. In connection with each such request, the
following conditions precedent shall have been satisfied at the sole cost and
expense of Borrower. Upon the satisfaction of such conditions precedent, as
determined by Lender, such Land shall be included in the Borrowing Base as Lots
Under Development.

 

4.3.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “G” to include portion of the Land in the Borrowing Base as Lots Under
Development. Such request and all other documents and instruments described in
this Section 4.3 shall be submitted with the Borrowing Base Certificate in which
Borrower intends to include such portion of the Land in the Borrowing Base as
Lots Under Development. Each such request shall be deemed a renewal of all
representations and warranties of Borrower set forth in the Loan Documents.

 

4.3.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Lots Under Development.

 

4.3.3 Documents and Information. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and information required pursuant to
Section 4.2 with respect to the applicable portion of the Land.

 

4.3.4 Inspection. Development of the applicable portion of the Land shall have
commenced. Development will be deemed to have commenced when (i) construction of
one or more of the following scopes of work has begun on the applicable portion
of the Land — grading, paving, water, sewer or concrete, and (ii) Borrower has
expended material amounts for Hard Costs with respect to such work.

 

40



--------------------------------------------------------------------------------

4.3.5 Map. Borrower shall have delivered to Lender and Lender shall have
approved a Final Map or Tentative Map, as applicable, together with evidence
reasonably satisfactory to Lender that any such Tentative Map has not expired
and is not due to expire during the development of such portion of the Land.
Each such map must contain a legal description of the Land, must describe and
show all boundaries of and lot lines within such Land and all streets and other
dedications, and must contain such other information and certifications as
Lender may request.

 

4.3.6 Utilities. If requested by Lender, Borrower shall have delivered to
Lender, evidence, which may be in the form of “will serve” letters from local
utility companies or local authorities, that: (a) telephone service, electric
power, storm sewer, sanitary sewer (if applicable) and water facilities will be
available to the Lots Under Development; (b) such utilities will be adequate to
serve the Lots Under Development; and (c) upon completion of the Improvements,
no conditions will exist to affect Borrower’s right to connect into and have
adequate use of such utilities except for the payment of a normal connection
charges or tap charges and except for the payment of subsequent charges for such
services to the utility supplier.

 

4.3.7 Lot Limitations. The total number of Lots Under Development and Developed
Lots to be included in the Borrowing Base as of the date of any request made
hereunder shall not be in excess of the Lot Concentration Limitation.

 

4.3.8 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

 

4.4 Conditions Precedent to Admission of Land as Developed Lots. Borrower may,
from time to time, request Lender to include a portion of the Land as Developed
Lots for purposes of the Borrowing Base. In connection with each such request,
the following conditions precedent shall have been satisfied at the sole cost
and expense of Borrower. Upon the satisfaction of such conditions precedent, as
determined by Lender, such Land shall be included in the Borrowing Base as
Developed Lots.

 

4.4.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “H” that a portion of the Land be included in the Borrowing Base as
Developed Lots. Such request and all other documents and instruments described
in this Section 4.4 shall be submitted with the Borrowing Base Certificate in
which Borrower intends to include such portion of the Land in the Borrowing Base
as Developed Lots. Each such request shall be deemed a renewal of all
representations and warranties of Borrower set forth in the Loan Documents.

 

4.4.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Developed Lots.

 

4.4.3 Documents and Information. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and Information required pursuant to
Sections 4.2 and 4.3, with respect to the applicable portion of the Land.

 

4.4.4 Lot Limitations. The total number of Lots Under Development and Developed
Lots to be included in the Borrowing Base as of the date of any request made
hereunder shall not be in excess of the Lot Concentration Limitation.

 

4.4.5 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

 

41



--------------------------------------------------------------------------------

4.5 Conditions Precedent to Admission of Land as Presold, Spec and/or Model
Homes. Borrower may, from time to time, request Lender to include a portion of
the Land as Presold, Spec and/or Model Homes for purposes of the Borrowing Base.
In connection with each such request, the following conditions precedent shall
have been satisfied at the sole cost and expense of Borrower. Upon the
satisfaction of such conditions precedent, as determined by Lender, such Land
shall be included in the Borrowing Base as Presold, Spec and/or Model Homes.

 

4.5.1 Request. Borrower shall have submitted to Lender a request in the form of
Exhibit “I” that a portion of the Land be included in the Borrowing Base as
Presold, Spec and/or Model Homes. Such request and all other documents and
instruments described in this Section 4.5 shall be submitted with the Borrowing
Base Certificate in which Borrower intends to include such portion of the Land
in the Borrowing Base as Presold, Spec and/or Model Homes. Each such request
shall be deemed a renewal of all representations and warranties of Borrower set
forth in the Loan Documents.

 

4.5.2 Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Developed Lots.

 

4.5.3 Documents and Information. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and Information required pursuant to
Sections 4.2, 4.3 and 4.4, with respect to the applicable portion of the Land.

 

4.5.4 Home Construction Information. Borrower shall not be entitled to include
any portion of the Land in a Borrowing Base Certificate as Presold, Spec and/or
Model Homes unless and until each of the following conditions precedent have
been satisfied (or waived or modified by Lender in its discretion):

 

(a) Borrower shall have submitted to Lender, and Lender shall have approved,
Plans and Specifications for each type of Home for each Project, which Plans and
Specifications shall be (i) prepared by Architect and/or Engineer acceptable to
Lender, and (ii) otherwise satisfactory to Lender;

 

(b) Homes may be entered into the Borrowing Base upon confirmation of trenching
by Lender;

 

(c) At Borrower’s sole cost and expense, Lender shall have obtained Base
Appraisals with respect to each type of Home, which Base Appraisals shall be (i)
prepared by an appraiser acceptable to Lender, and (ii) otherwise satisfactory
to Lender. Each Base Appraisal for each Home in a Project shall be updated or
evaluated once annually at Lender’s discretion (or more frequently if required
by regulatory guidelines), at the sole cost and expense of Borrower, and all
FNMA appraisals or other appraisals for said Homes accepted by Lender that do
not have a specific expiration date shall be updated once annually at Lender’s
request; provided, however, that Lender may require that any such appraisal be
updated more frequently than annually if (i) Lender believes that a material
adverse change has occurred with respect to the Project or any portion thereof,
or (ii) Borrower requests in writing that Lender order an appraisal of the
Project, or (iii) Lender is required to reappraise the Project in connection
with regulatory requirements. Based on such revised appraisals and/or
evaluations and any other information provided to Lender, Lender shall be
entitled to revise the Home Construction Budget and Maximum Allowed Advances
applicable to any Home in said Project;

 

42



--------------------------------------------------------------------------------

(d) Borrower shall have submitted to Lender all other information requested by
Lender to formulate a Home Construction Budget for each type of Home (which may
include without limitation construction contracts and other verifications of
costs), and Lender shall have formulated such Home Construction Budget;

 

(e) If requested by Lender, Borrower shall have submitted or made available to
Lender evidence of (i) building permits for the construction of the Homes, (ii)
all necessary permits, licenses and approvals for the construction of said
Homes, including without limitation the requisite consumer disclosure reports
and approvals required in connection with the sale of said Homes, and (iii)
architectural control committee homeowners’ association and other approvals
required under the CC&Rs;

 

(f) Prior to entering into any Purchase Contracts for the sale of any Homes,
Borrower shall have delivered to Lender the requisite consumer disclosure
reports and approvals prior to the sale of any Homes, in form and substance
satisfactory to Lender;

 

(g) For all Presold Homes, Lender shall have received evidence in the form of
Borrower’s most recent project reports from JD Edwards (or such other form as
reasonably requested by Lender) of the following:

 

(i) A duly executed Purchase Contract, escrow instructions or deposit receipt
without contingencies (other than the sale of an existing residency
contingency);

 

(ii) A prequalification letter or mortgage commitment from an institutional
mortgage lender or such other information or verification as Lender may require
concerning the ability of the prospective buyer to obtain financing or otherwise
acquire the Home; and

 

(iii) A cash earnest money deposit or down payment of at least Five Thousand
Dollars ($5,000.00) (which deposit requirement shall be increased to twenty
percent (20%) of the purchase price for said Home if the prospective buyer
failed to satisfy the requirement in subsection (ii) above).

 

(h) For all Spec Homes (including any Model Homes), Borrower shall not be
entitled to include in the Borrowing Base at any one time in violation of the
Spec Home Concentration Limitation, which shall mean:

 

(i) For all Projects financed hereunder, the aggregate Loan Allocations for all
Spec Homes for all Projects (whether Advances have been made and/or have been
committed but have not yet advanced) shall not exceed the sum of Twelve Million
Dollars ($12,000,000.00); and/or

 

(ii) For each and every Project financed hereunder, for more Spec Homes than the
lesser of (A) twenty-five (25), (B) four (4) months’ appraised absorption for
the Project, or (C) four (4) months’ actual absorption for the subject Project,
as determined by Lender from time to time based upon the actual prior six-month
Home sales average for said Project.

 

(i) For all Model Homes, the Lots to be used for the construction of any Model
Homes, the Model Homes and any parking areas used for model complex parking
shall remain as Collateral for the Loan and shall not be eligible for release
from the applicable Deed of Trust until all production Homes of each Model
Home’s respective plan type have

 

43



--------------------------------------------------------------------------------

been sold for each applicable Project; provided, however, that Lender in its
sole discretion may permit Borrower to sell a Model Home, as long as (1) said
Model Home is leased back to Borrower under terms and conditions acceptable to
Lender, and (2) said lease of the Model Home is assigned or otherwise encumbered
as collateral for the applicable Loan, and (3) said lease and said assignment or
encumbrance shall be in full force and effect until all production Units of said
Model Home’s respective plan type have been sold for the applicable Project.

 

4.5.5 Other. Borrower shall have provided such other documents and information
reasonably requested by Lender.

 

4.6 Additional Conditions Precedent to All Advances. Lender shall be obligated
to make an Advance only if Borrower shall have delivered to Lender a Draw
Request for such Advance. Borrower may not submit more than one (1) Draw Request
per Business Day. Lender shall not be required to make the requested Advance
before five (5) Business Hours after receipt of the Draw Request.
Notwithstanding the foregoing, Lender may make Advances, without further
authorization or Draw Requests from Borrower, to pay interest prior to
delinquency to the extent of the Available Commitment; provided, however, that
from and after the occurrence and during the continuation of an Unmatured Event
of Default or an Event of Default, such Advances to pay interest may be made in
the sole and absolute discretion of Lender.

 

4.7 Waiver of Conditions Precedent. Borrower hereby authorizes Lender, and
Lender reserves the right in its absolute and sole discretion, to verify any
documents and information submitted to Lender in connection with this Agreement.
Lender may elect, in its absolute and sole discretion, to waive any of the
foregoing conditions precedent. Any such waiver shall be limited to the
conditions) precedent therein and the requirements therein. Delay or failure by
Lender to insist on satisfaction of any condition precedent shall not be a
waiver of such condition precedent or any other condition precedent. The making
of an Advance by Lender shall not be deemed a waiver by Lender of the occurrence
of an Event of Default or an Unmatured Event of Default.

 

5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

5.1 Closing Representations and Warranties. Borrower represents and warrants to
Lender as of the date of this Agreement:

 

5.1.1 Corporate Existence and Authorization. Borrower is a corporation, validly
existing under the laws of California and has the requisite power and authority
to execute, deliver, and perform the Loan Documents. The execution, delivery,
and performance by Borrower of the Loan Documents have been duly authorized by
all requisite corporate action by or on behalf of Borrower and will not conflict
with, or result in a violation of or a default under, the Organizational
Documents of Borrower.

 

5.1.2 No Approvals, etc. No approval, authorization, bond, consent, certificate,
franchise, license, permit, registration, qualification, or other action or
grant by or filing with any Person is required in connection with the execution,
delivery, or performance by Borrower of the Loan Documents.

 

5.1.3 No Conflicts. The execution, delivery, and performance by Borrower of the
Loan Documents will not conflict with, or result in a violation of or a default
under: (i) any applicable law, ordinance, regulation, or rule (federal, state,
or local); (ii) any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which Borrower is a party or by which
Borrower or any of the assets or property of Borrower is bound; (iii) any of the
Approvals and Permits; and/or (iv) any agreement, document, or instrument to
which Borrower is a party or by which Borrower or any of the assets or property
of Borrower is bound.

 

44



--------------------------------------------------------------------------------

5.1.4 Execution and Delivery and Binding Nature of Loan Documents. The Loan
Documents have been duly executed and delivered by or on behalf of Borrower. The
Loan Documents are legal, valid, and binding obligations of Borrower,
enforceable in all material respects in accordance with their terms against
Borrower, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization, or similar laws and by equitable
principles of general application.

 

5.1.5 Legal Proceedings; Hearings, Inquiries, and Investigations. Except as
previously disclosed to and approved by Lender, (i) no legal proceeding is
pending or, to best knowledge of Borrower, threatened before any arbitrator,
other private adjudicator, or Governmental Authority to which Borrower is a
party or by which Borrower or any assets or property of Borrower may be bound or
affected that if resolved adversely to Borrower could result in a Material
Adverse Change, and (ii) no hearing, inquiry, or investigation relating to
Borrower or any assets or property of Borrower is pending or, to the best
knowledge of Borrower, threatened by any Governmental Authority that if resolved
adversely to Borrower could result in a Material Adverse Change.

 

5.1.6 No Event of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

 

5.1.7 Approvals and Permits; Assets and Property. Except as disclosed to Lender
in writing prior to the date hereof, to the best knowledge of Borrower, (i)
Borrower has all Approvals and Permits necessary for the development currently
taking place at each Qualified Project and (ii) there are no facts or
circumstances known to Borrower that would materially impair the ability of
Borrower to obtain Approvals and Permits necessary for the future development of
each Qualified Project or to otherwise continue the contemplated development of
said Qualified Project. In the event that the foregoing representation and
warranty shall cease to be true in all material respects with respect to a
Qualified Project or portion thereof, such Qualified Project (or portion
thereof, as the case may be) shall cease to be part of the Borrowing Base until
such time as such representation and warranty shall become true in all material
respects.

 

5.1.8 ERISA. Borrower is in compliance with ERISA. No Reportable Event or
Prohibited Transaction (as defined in ERISA) or termination of any plan has
occurred and no notice of termination has been filed with respect to any plan
established or maintained by Borrower and subject to ERISA. Borrower has not
incurred any material funding deficiency within the meaning of ERISA or any
material liability to the Pension Benefit Guaranty Corporation in connection
with any such plan established or maintained by Borrower.

 

5.1.9 Compliance with Law. Borrower has not received any notice of any material
violations of any applicable laws, rules, or regulations of any Governmental
Authority with respect to any Qualified Project or the development of said
Qualified Project and Borrower is not aware of any facts or circumstances which
would constitute or cause any such violation. If the foregoing representation
and warranty shall cease to be true with respect to a Qualified Project (or
portion thereof), such Qualified Project (or such portion thereof, as the case
may be) shall cease to be a part of the Borrowing Base until such time as such
violation or facts or circumstances shall no longer exist.

 

5.1.10 Full Disclosure. All information in the loan application, financial
statement, certificate, or other document and all information prepared and
delivered by Borrower to Lender in obtaining the Commitment is correct and
complete in all material respects, and there are no omissions therefrom that
result in such information being incomplete, incorrect, or misleading in any
material adverse respect as of the date thereof. To the best knowledge of
Borrower, all information in any loan application, financial statement,
certificate or other document prepared and delivered to Lender on behalf of
Borrower by Persons other than Borrower or its Affiliates, and all

 

45



--------------------------------------------------------------------------------

other information prepared and delivered to Lender on behalf of Borrower or by
Persons other than Borrower or its Affiliates in obtaining the Commitment is
correct and complete in all material respects, and there are no omissions
therefrom that result in any such information being incomplete, incorrect, or
misleading in any material adverse respect as of the date thereof. There has
been no Material Adverse Change as to Borrower or any Project since the date of
such information. All financial statements heretofore delivered to Lender by
Borrower were prepared in accordance with GAAP and accurately represent the
financial conditions and results of operation of the subjects thereof as of the
dates thereof and for the period covered thereby.

 

5.1.11 Use of Proceeds; Margin Stock. The proceeds of the Advances will be used
by Borrower solely for the purposes specified in this Agreement. None of such
proceeds will be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation U or G of the Board of Governors of the Federal
Reserve System (12 C. F. R. Part 221 and 207), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry a
margin stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of such Regulation U or G. Borrower is not
engaged in the business of extending credit for the purpose of purchasing, or
carrying margin stock. Neither Borrower nor any Person acting on behalf of
Borrower has taken or will take any action which might cause any Loan Documents
to violate Regulation U or G or any other regulations of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934, or any rule or regulation thereunder, in each case as now in effect
or as the same may hereafter be in effect. Borrower and Borrower’s subsidiaries
own no “margin stock”.

 

5.1.12 Governmental Regulation. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding have been amended), or any other law which regulates the incurring by
Borrower of indebtedness, including but not limited to laws relating to common
or contract carriers or the sale of electricity, gas, steam, water, or other
public utility services.

 

5.1.13 Material Agreements; No Material Defaults. Borrower shall execute an
assignment or assignments in favor of Lender of all of Borrower’s rights, title
and interests in and to any and all material contracts, leases, permits,
development agreements, covenants, restrictions, option agreements, purchase and
sale agreements, instruments and other agreements requested by Lender for review
relating to each of the Projects to be included as Qualified Projects under the
Borrower Base (collectively “Material Agreements”) as required by Lender in its
discretion. No event has occurred which, immediately or upon the expiration of
applicable cure or grace periods, would constitute a default which in Lender’s
reasonable opinion would have a Material Adverse Change in Borrower or any
Project with respect to (i) the terms of any instrument evidencing or relating
to any debt of Borrower, (ii) any such contract, lease, permit, development
agreement, covenant, restriction, option agreement, purchase and sale agreement,
instruments and other agreement, (iii) any statute, ordinance, law, judgment,
order, writ, injunction, decree, or rule or regulation of any Governmental
Authority or any determination or award of any arbitrator to which Borrower or
any Project may be bound, or (iv) any other instrument, agreement or document by
which Borrower, any Project or any of Borrower’s properties is bound. If the
foregoing representation and warranty shall cease to be true with respect to a
Qualified Project or a portion thereof, such Qualified Project (or such portion
thereof, as the case may be) shall cease to be part of the Borrowing Base until
such time as such representation and warranty is once again true.

 

5.1.14 Title to Property. Borrower has good, sufficient and legal title to all
properties and assets reflected in its most recent balance sheet delivered to
Lender, except for assets disposed of in the ordinary course of business since
the date of such balance sheet. The Property is free and clear of Liens and
Encumbrances, except for Permitted Exceptions. Borrower is the sole

 

46



--------------------------------------------------------------------------------

owner of, and has good and marketable title to, the fee interest in each
Qualified Project and all other real property described in the Deed of Trust
encumbering the property included in said Qualified Project, free from any Liens
and Encumbrances, excepting only Permitted Exceptions. If the foregoing
representation and warranty shall cease to be true in all material respects with
respect to a Qualified Project or a portion thereof, such Qualified Project (or
such portion thereof, as the case may be) shall cease to be part of the
Borrowing Base until such time as such representation and warranty is once again
true in all material respects.

 

5.1.15 Payment of Taxes. All tax returns and reports of Borrower required to be
filed by Borrower have been timely filed, and all taxes, assessments, fees and
other governmental charges upon Borrower and upon its properties, assets, income
and franchises which are due and payable have been paid prior to delinquency.
Borrower knows of no proposed tax assessment against Borrower or any Qualified
Project that would be material to the condition (financial or otherwise) of
Borrower or said Qualified Project, and Borrower has not contracted with any
Governmental Authority in connection with any such taxes. If the foregoing
representation and warranty shall cease to be true with respect to a Qualified
Project or a portion thereof, such Qualified Project (or such portion thereof,
as the case may be) shall cease to be part of the Borrowing Base until such time
as such representation and warranty is once again true.

 

5.1.16 No Condemnation. No condemnation proceedings or moratorium is pending, or
to the best of Borrower’s knowledge, threatened against any Qualified Project or
any portion thereof which would impair the use, occupancy, or full operation of
said Qualified Project in any manner whatsoever. If the foregoing representation
and warranty shall cease to be true with respect to a Qualified Project or a
portion thereof, such Qualified Project (or such portion thereof, as the case
may be) shall cease to be part of the Borrowing Base until such time as such
representation and warranty is once again true in all material respects.

 

5.1.17 Borrowing Base. The classification of each item of property included in
the Borrowing Base is true and correct. No Borrowing Base value shall be
attributed to Raw Land.

 

5.2 Representations and Warranties Upon Requests for Advances. Each Draw Request
shall be a representation and warranty by Borrower to Lender that the
representations and warranties in this Section 5 are correct and complete in all
material respects as of the date the requested Advance except as otherwise
disclosed by Borrower to Lender in writing prior to the date of such Draw
Request.

 

5.3 Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information. Each delivery by Borrower to Lender of
financial statements, other documents, or information after the date of this
Agreement (including, without limitation, documents and information delivered in
obtaining an Advance) shall be a representation and warranty that such financial
statements, other documents, and information are correct and complete (in
accordance with GAAP) in all material respects, that there are no material
omissions therefrom that result in such financial statements, other documents,
or information being materially incomplete, incorrect, or misleading in any
material respect as of the date thereof, and that such financial statements
accurately present the financial condition and results of operations of Borrower
as at the dates thereof in all material respects and for the periods covered
thereby.

 

6. BORROWER AFFIRMATIVE COVENANTS. Until the Commitment terminates in full and
the Obligations are paid and performed in full, Borrower agrees that, unless
Lender otherwise agrees in writing in Lender’s absolute and sole discretion:

 

6.1 Corporate Existence. Borrower shall continue to be a corporation, validly
existing under the laws of the State of California.

 

47



--------------------------------------------------------------------------------

6.2 Books and Records; Access By Lender. Borrower shall maintain a standard,
modern system of accounting (including without limitation a single, complete,
and accurate set of books and records of its assets, business, financial
condition, operations, property, prospects, and results of operations) in
accordance with GAAP. Borrower shall also maintain complete and accurate records
regarding the acquisition, development and construction of the Project,
including, without limitation, all construction contracts, architectural
contracts, engineering contracts, field and inspection reports, applications for
payment, estimates and analyses regarding construction costs, names and
addresses of all contractors and subcontractors performing work or providing
materials or supplies with respect to the development and construction of the
Project, invoices and bills of sale for all costs and expenses incurred by
contractors and subcontractors in connection with the development and
construction of the Project, payment, performance and other surety bonds (if
applicable), releases and waivers of lien for all such work performed and
materials supplied, evidence of completion of all inspections required by any
Governmental Authority, certificates of substantial completion, notices of
completion, surveys, as-built plans, Approvals and Permits, Purchase Contracts,
escrow instructions, records regarding all sales of all or portions of the
Project, and all other documents and instruments relating to the acquisition,
development, construction and/or sale of the Project or portions thereof. During
business hours Borrower shall give representatives of Lender access to all
assets, property, books, records, and documents of Borrower and will permit such
representatives to inspect such assets and property and to audit, copy, examine,
and make excerpts from such books, records, and documents. Upon request by
Lender, Borrower shall also provide Lender with copies of the reports,
documents, agreements, and other instruments described in this Section 6.2.

 

6.3 Special Covenants Relating to Collateral.

 

6.3.1 Defense of Title. Borrower shall defend the Collateral, the title and
interest therein of Borrower represented and warranted in the Deed of Trust, and
the legality, validity, binding nature, and enforceability of each Lien and
Encumbrance contained in the Deed of Trust and the first priority of the Deed of
Trust against all matters, including, without limitation: (a) any attachment,
levy, or other seizure by legal process or otherwise of any or all Collateral;
(b) except for Permitted Exceptions, any Lien or Encumbrance or claim thereof on
any or all Collateral; (c) any attempt to foreclose, conduct a trustee’s sale,
or otherwise realize upon any or all Collateral under any Lien or Encumbrance,
regardless of whether a Permitted Exception and regardless of whether junior or
senior to the Deed of Trust; and (d) any claim questioning the legality,
validity, binding nature, enforceability, or priority of the Deed of Trust.
Borrower shall notify Lender promptly in writing of any of the foregoing and
will provide such information with respect thereto as Lender may from time to
time request. During the period of time that Borrower is not able to comply with
the covenants set forth herein for a Qualified Project or portion thereof for a
period of thirty (30) days following written notice from Lender (provided that
if Borrower cannot reasonably cure such non-compliance within such thirty (30)
day period, such thirty (30) day period shall be extended for a reasonable
period not in excess of ninety (90) days from the date of Lender’s notice to
cure such non-compliance provided that Borrower shall have commenced such cure
within such thirty (30) day period and shall diligently thereafter proceed to
effect such cure), then said Qualified Project (or portion thereof, as the case
may be) shall cease to be a part of the Borrowing Base until Borrower shall so
comply.

 

6.3.2 Further Assurances. Borrower shall promptly execute, acknowledge, and
deliver such additional agreements, documents, and instruments and do or cause
to be done such other acts as Lender may reasonably request from time to time to
better assure, preserve, protect, and perfect the interest of Lender in the
Collateral and the rights and remedies of Lender under the Loan Documents.
Without limiting the foregoing, to the extent that Lender determines from time
to time that additional deeds of trust, amendments to deeds of trust, financing
statements, subordinations, and other documents are required in order to perfect
all Liens and Encumbrances in favor of Lender, and cause all Collateral
encumbered by any of the deeds of trust to be subject only to

 

48



--------------------------------------------------------------------------------

Permitted Exceptions, Borrower shall execute and deliver such documents,
instruments and other agreements as Lender may reasonably request.

 

6.3.3 Plats, Annexations and Approvals. For each Qualified Project to be
included in the Borrowing Base:

 

(a) Each plat or map (whether tentative or final) with respect to any portion of
any Qualified Project shall comply with all Requirements and shall be
satisfactory in form and substance to Lender. Prior to evaluation by Lender of
the plat or map for approval, Borrower shall deliver to Lender such
certifications, maps, surveys, and other documents and information as Lender
requires. Prior to the recordation of any plat or map by Borrower, Borrower
shall deliver to Lender such title insurance endorsements insuring the continued
priority of the Deed of Trust after recording of the plat or map as Lender may
require. Borrower agrees to take such steps as Lender may require in (i) either
re-recording the Deed of Trust or amending the Deed of Trust to reflect the new
plat legal description, and (ii) obtaining an endorsement to the Title Policy to
amend the legal description therein.

 

(b) Borrower shall obtain and, upon request, provide Lender with, evidence of:
(i) appropriate zoning for the use and occupancy of each Qualified Project; (ii)
all necessary Approvals and Permits of Governmental Authorities and other third
parties necessary to permit the development and sale of each Qualified Project,
including without limitation all applicable public reports, architectural
committee approvals and other approvals required pursuant to any applicable
restrictive covenants; (iii) all Approvals and Permits necessary to commence,
carry out and complete construction; and (iv) evidence of payment of all fees
and other required amounts for such Approvals and Permits.

 

(c) At Lender’s request, Borrower shall provide Lender with true and correct
copies of all documents and instruments relating to proposed easements, boundary
line adjustments, covenants, conditions and restrictions and other similar
matters affecting title to each Qualified Project in connection with the
development thereof, together with all surveys, plats, contracts, and other
information requested by Lender in connection therewith. Such easements,
boundary line adjustments, covenants, conditions and restrictions and other
matters shall not be entered into by Borrower unless consented to in writing by
Lender, which consent shall not be unreasonably withheld by Lender so long as
they are entered into in the ordinary course of developing each Qualified
Project. If such consent is granted by Lender, Lender will also enter into such
subordinations and releases as may be appropriate in connection with such
easements, boundary line adjustments, and covenants, conditions and
restrictions, provided that such subordinations are in form reasonably
satisfactory to Lender and, in connection with any such releases, Borrower has
satisfied the conditions precedent set forth in Section 3.2.1 above.

 

In the event that Borrower is not able to comply with the covenants set forth
herein for a Qualified Project or portion thereof for a period of thirty (30)
days following written notice from Lender (provided that if Borrower cannot
reasonably cure such non-compliance within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such non-compliance
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure), then
said Qualified Project (or portion thereof, as the case may be) shall cease to
be a part of the Borrowing Base until Borrower shall so comply.

 

6.3.4 Utilities. Borrower shall provide or cause to be provided all telephone
service, electric power, storm sewer, sanitary sewer and water facilities for
each Qualified Project,

 

49



--------------------------------------------------------------------------------

and such utilities will be adequate to serve said Project. No condition will
exist to affect Borrower’s right to connect into and have adequate use of such
utilities, except for the payment of normal connection charges or tap charges
and except for the payment of subsequent charges for such services to the
utility supplier. In the event that Borrower is not able to comply with the
covenants set forth herein for a Qualified Project or portion thereof for a
period of thirty (30) days following written notice from Lender (provided that
if Borrower cannot reasonably cure such non-compliance within such thirty (30)
day period, such thirty (30) day period shall be extended for a reasonable
period not in excess of ninety (90) days from the date of Lender’s notice to
cure such non-compliance provided that Borrower shall have commenced such cure
within such thirty (30) day period and shall diligently thereafter proceed to
effect such cure), then said Qualified Project (or portion thereof, as the case
may be) shall cease to be a part of the Borrowing Base until Borrower shall so
comply.

 

6.3.5 Plans and Specifications. Borrower shall be the sole owner of all Plans
and Specifications for the Improvements for each Qualified Project or, to the
extent that Borrower is not the sole owner of such Plans and Specifications,
Borrower shall have the unconditional right to use such Plans and Specifications
in connection with the construction of the Improvements for said Qualified
Project. Lender will not be restricted in any way in use of such Plans and
Specifications from and after an Event of Default in connection with the
construction of the Improvements and the exercise of Lender’s other rights and
remedies, and Borrower shall obtain all consents and authorizations necessary
for the use of such Plans and Specifications to Lender. In the event that
Borrower is not able to comply with the covenants set forth herein for a
Qualified Project or portion thereof for a period of thirty (30) days following
written notice from Lender (provided that if Borrower cannot reasonably cure
such non-compliance within such thirty (30) day period, such thirty (30) day
period shall be extended for a reasonable period not in excess of ninety (90)
days from the date of Lender’s notice to cure such non-compliance provided that
Borrower shall have commenced such cure within such thirty (30) day period and
shall diligently thereafter proceed to effect such cure), then said Qualified
Project (or portion thereof, as the case may be) shall cease to be a part of the
Borrowing Base until Borrower shall so comply.

 

6.3.6 Compliance with Permitted Exceptions. Borrower shall keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other agreements with Governmental Authorities and other Persons
that are necessary or desirable for the use, occupancy, and sale of each
Qualified Project. Borrower shall not default in any material respect under any
such covenants, development agreements, easements and other agreements and will
diligently enforce its rights thereunder. In the event that Borrower is not able
to comply with the covenants set forth herein for a Qualified Project or portion
thereof for a period of thirty (30) days following written notice from Lender
(provided that if Borrower cannot reasonably cure such non-compliance within
such thirty (30) day period, such thirty (30) day period shall be extended for a
reasonable period not in excess of ninety (90) days from the date of Lender’s
notice to cure such non-compliance provided that Borrower shall have commenced
such cure within such thirty (30) day period and shall diligently thereafter
proceed to effect such cure), then said Qualified Project (or portion thereof,
as the case may be) shall cease to be a part of the Borrowing Base until
Borrower shall so comply.

 

6.3.7 Project Development. For each Qualified Project:

 

(a) Borrower shall at all times maintain and operate the Project and use its
best efforts to market each Qualified Project. Regardless of whether Advances
are available, Borrower shall pay all costs and expenses arising in connection
with the management, operation, development and sale of said Qualified Project.
The Improvements for each Qualified Project shall be constructed and developed
in substantial conformity with the Plans and Specifications therefor, and in
strict conformity with all applicable laws, rules and regulations of all
Governmental Authorities with jurisdiction over said Qualified Project

 

50



--------------------------------------------------------------------------------

and shall be contained wholly within the lot lines of the Land included within
the Qualified Project and will not encroach on any other real estate, easements,
building lines or setback requirements. Within fifteen (15) days after Borrower
receives notice or knowledge thereof, Borrower shall proceed with diligence to
correct any material departure from applicable plans and specifications and any
departure from applicable laws, rules and regulations of any Governmental
Authority with jurisdiction over said Qualified Project. The making of Advances
shall not constitute a waiver of Lender’s right to require compliance with this
covenant with respect to any such defect or departure from plans and
specifications or applicable laws, rules and regulations.

 

(b) With respect to those portions of each Qualified Project which are to be
open space” or otherwise constitute streets and other common areas to be
dedicated and transferred to homeowners’ associations or other Governmental
Authorities with jurisdiction over said Qualified Project, and are not otherwise
included within the portions of the Land to be developed by Borrower, Borrower
shall take such actions as may be necessary to cause such dedications to be made
promptly and in accordance with applicable covenants, conditions and
restrictions and laws, rules and regulations. Lender may, at its sole option,
notify Borrower that such transfers and dedications are required by Lender, in
which case Borrower shall cause such transfers and dedications to occur within
thirty (30) days.

 

In the event that Borrower is not able to comply with the covenants set forth
herein for a Qualified Project or portion thereof for a period of thirty (30)
days following written notice from Lender (provided that if Borrower cannot
reasonably cure such non-compliance within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such non-compliance
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure), then
said Qualified Project (or portion thereof, as the case may be) shall cease to
be a part of the Borrowing Base until Borrower shall so comply.

 

6.3.8 Title Policy Endorsements. If required by Lender from time to time in
connection with the approvals to be granted by Lender pursuant to the Loan
Documents, Borrower shall provide such continuation endorsements, date down
endorsements, survey endorsements and other endorsements to each Title Policy
for each Qualified Project, in form and substance satisfactory to Lender, as
Lender determines necessary to insure the priority of each said Deed of Trust as
a valid first lien on the applicable Collateral, subject only to Permitted
Exceptions. Borrower agrees to furnish to the Title Company such surveys and
other documents and information as Lender or the Title Company may require for
the Title Company to issue such endorsements. In the event that Borrower is not
able to comply with the covenants set forth herein for a Qualified Project or
portion thereof for a period of thirty (30) days following written notice from
Lender (provided that if Borrower cannot reasonably cure such non-compliance
within such thirty (30) day period, such thirty (30) day period shall be
extended for a reasonable period not in excess of ninety (90) days from the date
of Lender’s notice to cure such non-compliance provided that Borrower shall have
commenced such cure within such thirty (30) day period and shall diligently
thereafter proceed to effect such cure), then said Qualified Project (or portion
thereof, as the case may be) shall cease to be a part of the Borrowing Base
until Borrower shall so comply., then said Project shall cease to be a Qualified
Project hereunder.

 

6.3.9 Improvement Districts. For any Qualified Project, without obtaining the
prior written consent of Lender, Borrower shall not consent to, or vote in favor
of, the inclusion of all or any part of the Collateral in any improvement
district, any “Mello Roos” district (for Qualified Projects in California),
special assessment district or similar district. Borrower shall give immediate
notice to Lender of any notification or advice that Borrower may receive from
any municipality or

 

51



--------------------------------------------------------------------------------

other third party of any intent or proposal to include all or any part of the
Collateral in an improvement, assessment or other district. Upon prior written
notice to Borrower, Lender shall have the right to file a written objection to
the inclusion of all or any part of the Collateral in an improvement, assessment
or other district, either in its own name or in the name of Borrower, and to
appear at, and participate in, any hearing with respect to the formation of any
such district. In the event that Borrower is not able to comply with the
covenants set forth herein for a Qualified Project or portion thereof for a
period of thirty (30) days following written notice from Lender (provided that
if Borrower cannot reasonably cure such non-compliance within such thirty (30)
day period, such thirty (30) day period shall be extended for a reasonable
period not in excess of ninety (90) days from the date of Lender’s notice to
cure such non-compliance provided that Borrower shall have commenced such cure
within such thirty (30) day period and shall diligently thereafter proceed to
effect such cure), then said Qualified Project (or portion thereof, as the case
may be) shall cease to be a part of the Borrowing Base until Borrower shall so
comply.

 

6.3.10 Appraisals. Lender shall have the right to order Appraisals of each
Qualified Project and all other Collateral from time to time in Lender’s
discretion. Each Appraisal is subject to review and approval by Lender. With
respect to each Appraisal that Lender orders, whether as a result of applicable
laws, rules, and regulations of any Governmental Authority or as a result of
Lender’s general policies and procedures applicable to loans secured by real
estate or for any other reason, Borrower agrees upon demand by Lender to pay to
Lender the cost and expense incurred by Lender for such Appraisals and a fee
prescribed by Lender for review of each Appraisal by Lender.

 

6.4 Information and Statements. Borrower shall furnish or cause to be furnished
to Lender in connection with each and every Loan made hereunder:

 

Reporting Party

--------------------------------------------------------------------------------

  

Required Statement

--------------------------------------------------------------------------------

  

To be Received by:

--------------------------------------------------------------------------------

1. Borrower    Annual Financial Statement (audited by an independent certified
public accountant and certified by the party submitting the statement)    Within
120 days of each fiscal year end 2. Borrower    Quarterly Financial Statement
(certified by the party submitting the statement)    Within 60 days of the end
of each quarterly period 3. Borrower    Annual 24-Month Cash Flow Projection   
Within 90 days of the end of each fiscal year end 4. Borrower    Monthly Sales
Report    Within 15 days of each Calendar Month end

 

6.4.1 Monthly Sales Reports. As soon as available and in any event within the
time period set forth in the chart above, Borrower shall deliver to Lender a
report of all Home and Lots sales and closings during the previous Calendar
Month and on a cumulative basis since inception for each Project financed
hereunder, which report shall be prepared and delivered by Borrower, shall be in
form and substance satisfactory to Lender, shall be certified as true and
correct on behalf of Borrower by the chief financial officer of Borrower and,
upon request of Lender, shall be supported by settlement statements relating to
each Lot or Home sale.

 

6.4.2 Quarterly Financial Statements. As soon as available and in any event
within the time period set forth in the chart above, copies of the balance sheet
of Borrower and 10-Q statement (as included in the consolidated financial
statements of William Lyon Homes, a Delaware

 

52



--------------------------------------------------------------------------------

corporation) as of the end of such quarter (including full detail of all assets
and Borrowing Base availability computations), statements of income and retained
earnings and a statement of cash flow of Borrower for such month, prepared in
accordance with GAAP, and signed and certified as true and correct on behalf of
Borrower by the chief financial officer of Borrower.

 

6.4.3 Annual Financial Statements. As soon as available and in any event within
the time period set forth in the chart above, annual consolidated, unqualified
financial statements of Borrower (as included in the consolidated financial
statements of William Lyon Homes, a Delaware corporation), including copies of
the balance sheet of Borrower, 10-K statement as of the end of such fiscal year,
internally-generated consolidating financial statements, and statements of
income and retained earnings and a statement of cash flow of Borrower for such
fiscal year, in each case setting forth in comparative form the figures for the
preceding fiscal year of Borrower, all in reasonable detail and prepared in
accordance with GAAP, audited by independent certified public accountants
satisfactory to Lender and accompanied by an unqualified opinion of such
auditors. Such audit shall also cover and include the information contained in
the Borrowing Base Certificates delivered pursuant to Section 6.4.6. In the
event that the annual financial statements provided to Lender hereunder are not
accompanied by an unqualified opinion of such auditors, then Borrower shall
provide such management letters as required by Lender in its discretion.

 

6.4.4 Annual 24-Month Projection. As soon as available and in any event within
the time period set forth in the chart above, Borrower shall provide Lender with
a projection for the next twenty-four (24) Calendar Months of cash flow and
Project Revenues for Borrower and all Projects financed hereunder.

 

6.4.5 Compliance Certificates. Together with each of the financial statements
required pursuant to Sections 6.4.1-6.4.4, a statement in form and substance
satisfactory to Lender, certified by the chief financial officer of Borrower
that Borrower is in compliance with all covenants, terms, and conditions
applicable to Borrower under or pursuant to the Loan Documents and any other
Debt owing by Borrower to any Person, and disclosing any noncompliance therewith
and describing the status of Borrower’s actions to correct such noncompliance,
if applicable.

 

6.4.6 Borrowing Base Certificate. By the fifteenth (15th) day of each Calendar
Month, a current Borrowing Base Certificate reflecting the Property included the
Borrowing Base as of the last day of the immediately preceding Calendar Month.
In addition, by the twentieth (20th) day of the end of each Calendar Quarter,
together with said certificate, a detailed computation of the financial covenant
requirements set forth in Section 6.15 below.

 

6.4.7 Other Items and Information. Such other information concerning Borrower,
the Project, and the assets, business, financial condition, operations,
property, prospects, and results of operations of Borrower, as well as the
financial statements and other information for prospective purchasers of any
portion of the Land, as Lender reasonably requests from time to time. In this
regard, promptly upon request of Lender, Borrower shall deliver to Lender
counterparts and/or conditional assignments as security of any and all
construction contracts, receipted invoices, bills of sale, statements,
conveyances, and other agreements, documents, and instruments of any nature
relating to the Project or under which Borrower claims title to any materials or
supplies used or to be used in the Project. Also, in this regard, promptly upon
request of Lender, Borrower shall deliver to Lender a complete list of all
contractors, subcontractors, material suppliers, other vendors, artisans, and
laborers performing work or services or providing materials or supplies for the
Project.

 

6.5 Law; Judgments; Material Agreements; Approvals and Permits. Borrower shall
comply with all laws, ordinances, regulations, and rules (federal, state, and
local) and all judgments, orders, and decrees of any arbitrator, other private
adjudicator, or Governmental Authority relating to Borrower, the Project, or the
other assets, business, operations, or property of

 

53



--------------------------------------------------------------------------------

Borrower. Borrower shall comply with all material agreements, documents, and
instruments to which Borrower is a party or by which Borrower, the Project, or
any of the other assets or property of Borrower are bound or affected. Borrower
shall not cancel or terminate any such agreements, documents or instruments if
to do so could result in a Material Adverse Change. Borrower shall comply with
all Requirements (including, without limitation, as applicable, requirements of
the Federal Housing Administration and the Veterans Administration) and all
conditions and requirements of all Approvals and Permits. Borrower shall obtain
and maintain in effect from time to time all Approvals and Permits required for
the development and marketing of the Project and the business activities and
operations then being conducted by Borrower. Borrower shall immediately provide
Lender with written notice and explanation of any litigation involving Borrower
in which the amount in dispute exceeds One Million Dollars ($1,000,000.00). In
the event of any dispute that, in the good faith opinion of Lender, could result
in a Material Adverse Change or the fulfillment of any condition precedent or
covenant herein, Lender may agree to make Advances for the account of Borrower
without prejudice to Borrower’s rights, if any, to recover such funds from the
party to whom paid. Such agreement or agreements may take any form that Lender
in its reasonable discretion deems proper, including, without limitation,
agreements to indemnify a title insurer against possible assertion of lien
claims and agreements to pay disputed amounts to contractors in the event
Borrower is unable or unwilling to pay the same. All sums paid or agreed to be
paid pursuant to such agreement shall be for the account of Borrower and shall
be charged as an Advance.

 

6.6 Taxes and Other Debt. Borrower shall pay and discharge (a) before
delinquency all taxes, assessments, and governmental charges or levies imposed
upon it, upon its income or profits, or upon any property belonging to it, (b)
when due all lawful claims (including, without limitation, claims for labor,
materials, and supplies), which, if unpaid, might become a Lien or Encumbrance
upon any of its assets or property, and (c) all its other Debt, when due.

 

6.7 Assets and Property. Borrower shall maintain, keep, and preserve all of its
assets and property (tangible and intangible) necessary or useful in the proper
conduct of its business and operations in good working order and condition,
ordinary wear and tear excepted. Borrower shall promptly obtain and maintain,
from time to time at its own expense, all Approvals and Permits as may be
required to enable it to comply with its obligations hereunder and under the
other Loan Documents.

 

6.8 Insurance. Borrower shall obtain and maintain the following insurance and
pay all premiums related thereto as and when they become due in connection with
each and every Project financed hereunder:

 

6.8.1 Property. Insurance of all Collateral against damage or loss by fire,
lightning, and other perils, on an all risks basis, such coverage to be in an
amount not less than the full insurable value of such Collateral on a
replacement cost basis. Such policy will be written on an all risks basis, with
no coinsurance requirement, and will contain a provision granting the insured
permission to complete and/or occupy the Project.

 

6.8.2 Liability. Commercial general liability insurance protecting Borrower and
Lender against loss or losses from liability imposed by law or assumed in any
agreement, document, or instrument and arising from bodily injury, death, or
property damage with a limit of liability of not less than Two Million Dollars
($2,000,000.00) per occurrence and Ten Million Dollars ($10,000,000.00) general
aggregate. Also, “umbrella” excess liability insurance in an amount not less
than Ten Million Dollars ($10,000,000.00) or such greater amount as Lender may
reasonably require. Such policies must be written on an occurrence basis so as
to provide blanket contractual liability, broad form property damage coverage,
and coverage for products and completed operations. If required by Lender,
Borrower shall also obtain and maintain business motor vehicle liability
insurance protecting Borrower and Lender against loss or losses from liability
relating to motor

 

54



--------------------------------------------------------------------------------

vehicles owned, non-owned, or hired and used by Borrower or its agents and
employees, with a limit of liability of not less than One Million Dollars
($1,000,000.00) (combined single limit for personal injury (including bodily
injury and death) and property damage). Borrower acknowledges that Borrower has
been advised by Lender of, and agrees that the requirements of this Section
6.8.2 are in compliance with, the following legal limitation regarding hazard
insurance coverage for the Project pursuant to Civil Code Section 2955.5:

 

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

 

6.8.3 Flood. A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the Flood Disaster
Protection Act of 1973, as amended. This requirement will be waived with respect
to portions of the Project upon presentation of evidence satisfactory to Lender
that no such portion of the Project in question is or will be located within an
area identified by the U.S. Department of Housing and Urban Development as
having special flood hazards.

 

6.8.4 Worker’s Compensation. Worker’s compensation insurance disability benefits
insurance and such other forms of insurance as required by law covering loss
resulting from injury, sickness, disability, or death of employees of Borrower.

 

6.8.5 Contractors. During the construction of the Improvements, any and all
contractors and subcontractors will be required to carry liability insurance of
the type and providing the minimum limits set forth below:

 

(a) Worker’s Compensation. Worker’s compensation insurance, disability benefits
insurance and each other form of insurance which such contractor is required by
law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the contractor who are located on or assigned to the
construction of the Improvements.

 

(b) Liability. Comprehensive general liability insurance coverage for:

 

Property and Operations

Products and Completed Operations

Contractual Liability

Personal Injury Liability

Broad Form Property Damage (including completed operations)

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

 

Such policy will have a limit of liability of not less than One Million Dollars
($1,000,000.00) (combined single limit for personal injury, including bodily
injury or death, and property damage).

 

6.8.6 Additional Insurance. Such other policies of insurance as Lender may
reasonably request in writing. All policies for required insurance will be in
form and substance satisfactory to Lender in its absolute and sole discretion.
All required insurance will be procured and maintained in financially sound and
generally recognized responsible insurance companies selected by Borrower and
approved by Lender. Deductibles under

 

55



--------------------------------------------------------------------------------

insurance policies required pursuant to this Section 6.8 will not exceed the
amounts approved from time to time by Lender. Such companies must be authorized
to write such insurance in the states in which the Collateral is located. Each
company issuing the policies shall be rated “A” or better by A.M. Best Co., in
Best’s Key Guide, or such other rating as may be acceptable to Lender. All
property policies evidencing required insurance will name Lender, as first
mortgagee and loss payee. All liability policies evidencing required insurance
will name Lender as additional insured. The policies will not be cancelable as
to the interests of Lender due to the acts of Borrower. The policies will
provide for at least thirty (30) days prior written notice of the cancellation
or modification thereof to be given to Lender. A certified copy of each
insurance policy or, if acceptable to Lender in its absolute and sole
discretion, certificates of insurance evidencing that such insurance is in full
force and effect, will be delivered to Lender, together with proof of the
payment of the premiums thereof. Prior to the expiration of each such policy,
Borrower shall furnish Lender evidence that such policy has been renewed or
replaced in the form of the original or a certified copy of the renewal or
replacement policy or, if acceptable to Lender in its absolute and sole
discretion, a certificate reciting that there is in full force and effect, with
a term covering at least the next succeeding calendar year, insurance of the
types and in the amounts required in this Section 6.8.

 

6.9 Commencement and Completion. Borrower shall cause construction of the
Improvements to be prosecuted and completed in good faith, with due diligence,
and without delay, subject to any Force Majeure Events; provided, however, that
in all events all Improvements shall be constructed and completed prior to the
applicable Lot Advance Maturity Date or applicable Home Advance Maturity Date
for the subject Lot or Home for which said Improvements are being constructed.
Upon demand by Lender, Borrower shall correct any defect in the Improvements or
any material departure from any applicable Requirements or, to the extent not
theretofore approved in writing by Lender, the applicable plans and
specifications. Borrower understands and agrees that the inspection of the
Improvements on behalf of Lender, the review by Lender or others acting on
behalf of Lender of Draw Requests and related documents and information, the
making of Advances by Lender, and any other actions by Lender will be for the
sole benefit of Lender and will not be a waiver of the right to require
compliance with this Section 6.9. In the event that construction of any
Improvements for any Qualified Project is abandoned or halted prior to
completion for any period of fifteen (15) consecutive days for any cause not a
Force Majeure Event (or for any period up to, in the aggregate, ninety (90)
consecutive days as a result of one or more Force Majeure Events) or otherwise
beyond the reasonable control of Borrower, Contractor or any subcontractor, or
not completed by the applicable maturity date, then said Qualified Project shall
cease to be part of the Borrowing Base until a cure thereof shall have occurred.

 

6.10 Rights of Inspection; Agency.

 

6.10.1 Generally. Lender and its respective agents, employees, and
representatives will have the right, at the sole cost and expense of Borrower,
at any time and from time to time to enter upon the Collateral in order to
inspect the Collateral and all aspects thereof, including, without limitation,
in order to determine if Collateral is property classified for Borrowing Base
purposes. All inspections by Lender are for the sole purpose of protecting the
security of Lender and are not to be construed as a representation by Lender
that there has been compliance with applicable plans and specifications, the
applicable Requirements, or that the Project is free of defects in materials or
workmanship. Borrower may make or cause to be made such other independent
inspections as Borrower may desire for its own protection. Based on such
inspections, Lender may adjust the Borrowing Base and other calculations
pursuant to this Agreement.

 

6.10.2 Inspector(s). Without limiting the rights of Lender pursuant to Section
6.10, Lender may employ outside inspectors to perform some or all of the
inspections described in Section 6.10 and may also elect to have Lender’s own
employees perform some or all of such inspection duties and review the reports
of outside inspectors.

 

56



--------------------------------------------------------------------------------

6.11 Verification of Costs. Lender will have the right at any time and from time
to time to review and verify all Hard Costs and Soft Costs incurred by Borrower.

 

6.12 Use of Proceeds. Borrower shall use proceeds of Advances only for the
purposes described herein.

 

6.13 Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction
of Conditions. Borrower shall perform all of its obligations and satisfy all
conditions under the Loan Documents at its sole cost and expense.

 

6.14 Notification. Borrower shall promptly disclose to Lender the occurrence of:
(a) any default by Borrower under or pursuant to the terms and conditions of any
material Debt owed by Borrower to any Person, whether now existing or hereafter
arising; (b) the occurrence of any event or other circumstance of which Borrower
has knowledge and that with the giving of notice or the passage of time would
constitute a default referred to in clause (a) above; (c) any Material Adverse
Change; (d) any change in the Requirements of any Governmental Authority that
would materially and adversely affect Borrower’s ability to develop the Project;
(e) any action or proceeding which is instituted by or against Borrower or any
Project in any Federal or state court or before any Governmental Authority,
federal, state or local, foreign or domestic, or any such actions or proceedings
are threatened against Borrower or any Project which, in any such case, if
adversely determined, would cause a Material Adverse Change; and (f) the
occurrence of any Event of Default or Unmatured Event of Default.

 

6.15 Financial Covenants. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement shall be monitored quarterly by Lender upon receipt of the financial
statements to be provided hereunder.

 

Covenant Party

--------------------------------------------------------------------------------

 

Covenant Type

--------------------------------------------------------------------------------

 

Covenant Requirement

--------------------------------------------------------------------------------

Borrower   Total Lot Inventory (excluding lots under option agreements)  
Borrower shall not own unsold lots under development and unsold developed lots
in excess of an aggregate sum equal to two and one-half (2.5) times the number
of lot sales and closings over the immediately preceding four (4) quarters for
all residential housing projects owned by Borrower Borrower and its subsidiaries
  Maximum Total Liabilities-to-Tangible Net Worth Ratio (with the Total
Liabilities to be exclusive of consolidated liabilities of variable interest
entities)   Not in excess of 3.25:1.0 Borrower   Minimum Fixed Charge Coverage  
Not less than 2.0:1.0 Borrower   Minimum Tangible Net Worth   Not less than the
sum of $200,000,000.00 plus 50% of all annual net profits after June 30, 2004
plus 75% of additional future equity offerings Borrower   Minimum Liquidity  
Not less than $10,000,000.00

 

57



--------------------------------------------------------------------------------

6.15.1 No Other Debt. Except as approved by Lender, there shall be no third
party Debt on the Property or in any Project, other than trade debt. Lender
shall have the right, but not the obligation, to declare a default under the
Loan if there are any material uncured monetary or non-monetary defaults on any
and all trade debt obligations (including without limitation any other loans by
Lender) of Borrower, which in Lender’s reasonable judgment will materially
impair the ability of Borrower to perform under the terms of this Agreement, the
Note or the Security Documents.

 

6.15.2 No Other Loan Defaults. Borrower shall not be in default under any “Other
Loan.” For purposes of this Section 6.15.2, an “Other Loan” shall mean any loan
by Lender, or any affiliate or subsidiary of Lender, that is made to Borrower or
that is guaranteed by Borrower. It is the expressed intent of Borrower to
cross-default this Loan with any Other Loan, such that (a) any Event of Default
under this Loan shall constitute a default under each and every Other Loan, and
(b) any default under each and every Other Loan shall constitute an Event of
Default under this Loan.

 

6.16 Books and Records; Names; Place of Business and Chief Executive Office.
Borrower shall give Lender thirty (30) days prior written notice of any change
in the location of its books and records or its sole place of business or chief
executive office.

 

6.17 Proceeds of Purchase Contracts.

 

6.17.1 After Event of Default or Unmatured Event of Default. From and after the
occurrence and during the continuation of an Event of Default or Unmatured Event
of Default, all payments of Net Sales Proceeds under Purchase Contracts shall be
paid directly to Lender to be applied by Lender to the payment of the
Obligations in such order as Lender may determine in its sole and absolute
discretion. Absent the occurrence and continuation of an Event of Default or
Unmatured Event of Default, such amounts required to be paid to Lender shall be
applied (i) first to pay amounts due pursuant to Section 3.2.2, and (ii) then
the balance shall be deposited with Lender.

 

6.17.2 Payments to Lender. If Borrower collects or receives any amounts payable
to Lender pursuant to this Section 6.17, Borrower shall forthwith, upon receipt,
transmit and deliver to Lender in the form received all cash, checks, drafts,
chattel paper, and other instruments or writings for the payment of money
(endorsed, where required, so that such items may be collected by Lender). Any
such proceeds which may be so received by Borrower will not be commingled with
any other of Borrower’s funds or property, but will be held separate and apart
from Borrower’s own funds or property and upon express trust for Lender until
delivery is made to Lender.

 

7. BORROWER NEGATIVE COVENANTS. Until the Commitment terminates in full and the
Obligations are paid and performed in full, Borrower agrees that, unless Lender
otherwise agrees in writing in Lender’s absolute and sole discretion:

 

7.1 Corporate Restrictions. Borrower will not issue any capital stock in
Borrower or grant any option, right of first refusal, warrant, or other right to
purchase any capital stock in Borrower. Borrower will not be dissolved or
liquidated. Borrower will not amend, modify, restate, supplement, or terminate
any of its Organizational Documents, Borrower will not consolidate or merge with
any corporation, any other limited partnership, any limited liability company,
or any other Person.

 

7.2 Name, Fiscal Year, Accounting Method, and Lines of Business. Borrower will
not change its name, fiscal year, or method of accounting. Borrower will not
directly engage in any business other than the lines of business in which
Borrower is engaged on the date of this Agreement,

 

58



--------------------------------------------------------------------------------

discontinue any existing lines of business that are material to the business or
operations of Borrower, or substantially alter its method of doing business.

 

7.3 Change in Ownership. Borrower will not suffer to occur or exist, whether
occurring voluntarily or involuntarily, any change in, or Lien or Encumbrance
with respect to, the legal or beneficial ownership of any capital stock in
Borrower.

 

7.4 Loans. Borrower will not directly or indirectly in relation to any Qualified
Projects (i) make any loan or advance to any other Person other than purchase
money loans made in the ordinary course of business and advances made in the
ordinary course of constructing the infrastructure for said Project to Persons
engaged in such construction, purchase or otherwise acquire any capital stock or
any securities of any other Person, any limited liability company interest or
partnership interest in any other person, or any warrants or other options or
rights to acquire any capital stock or securities of any other person or any
limited liability company interest or partnership interest in any other Person,
(ii) make any capital contribution to any other Person, (iii) otherwise invest
in or acquire any interest in any other Person or establish any subsidiaries,
(iv) guarantee or otherwise become obligated in respect of any indebtedness of
any other Person, or (v) subordinate any claim against or obligation of any
other Person to Borrower to any other indebtedness of such Person.

 

7.5 Liens and Encumbrances. Except for (i) Permitted Exceptions, (ii) Liens and
Encumbrances securing this Loan, and (iii) involuntary Liens and Encumbrances
being contested in good faith and through appropriate proceedings, and otherwise
in accordance with the applicable conditions of the Loan Documents, Borrower
shall not grant or suffer to exist any Lien or Encumbrance upon any Property.

 

7.6 Indebtedness. Borrower shall not assume, create, incur, or permit to exist
any Debt for any Property, except (i) the Obligations, and (ii) trade
obligations and normal accruals in the ordinary course of business not yet due
and payable. Borrower shall not assume, create, incur, or permit to exist any
contingent liabilities, including, without limitation, contingent reimbursement
obligations under letters of credit other than the Letters of Credit; provided,
however, that Borrower may incur and permit to exist contingent liabilities
resulting from the issuance of payment and performance bonds related to
construction of the Improvements.

 

7.7 Acquisition of Assets. Borrower shall not acquire by purchase, lease or
otherwise all or substantially all the assets of any other person, if to do so
would materially affect its business or operations.

 

8. EVENTS OF DEFAULT AND REMEDIES.

 

8.1 Events of Default. The occurrence of any one (1) or more of the following
shall constitute an Event of Default under this Agreement:

 

8.1.1 Failure by Borrower to pay any monetary amount when due under any Loan
Document and the expiration of ten (10) days after written notice of such
failure by Lender to Borrower.

 

8.1.2 Failure by Borrower to perform obligation not involving the payment of
money, or to comply with any other term or condition applicable to Borrower
under any Loan Document, and the expiration of thirty (30) days after written
notice of such failure by Lender to Borrower, provided that if Borrower cannot
reasonably cure such failure within such thirty (30) day period, such thirty
(30) day period shall be extended for a reasonable period not in excess of
ninety (90) days from the date of Lender’s notice to cure such failure provided
that Borrower shall have

 

59



--------------------------------------------------------------------------------

commenced such cure within such thirty (30) day period and shall diligently
thereafter proceed to effect such cure.

 

8.1.3 Any representation or warranty by Borrower in any Loan Document is
materially false, incorrect, or misleading as of the date made.

 

8.1.4 Borrower (i) is unable or admits in writing its inability to pay its
monetary obligations as they become due, (ii) makes a general assignment for the
benefit of creditors, or (iii) applies for, consents to or acquiesces in the
appointment of a trustee, receiver or other custodian for itself or its property
or any part thereof, or in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Borrower,
or the property of Borrower or any part thereof, and such appointment is not
discharged within sixty (60) days.

 

8.1.5 Commencement of any case under the Bankruptcy Code, Title 11 of the United
States Code or commencement of any other bankruptcy arrangement, reorganization,
receivership, custodianship or similar proceeding under any federal, state or
foreign law by or against Borrower, and such case in not discharged within sixty
(60) days of filing.

 

8.1.6 Borrower fails to pay when due (after the expiration of any applicable
notice and cure period) any monetary obligation (other than the Loan), whether
such obligation be direct or contingent, to any person in excess of Five Hundred
Thousand Dollars ($500,000.00), provided that Borrower may in good faith contest
any such monetary obligation by appropriate administrative or judicial
proceedings as long as (i) said contesting party has, in Lender’s judgment, a
reasonable basis for such contest, (ii) said contesting party pays when due any
portion of such monetary obligation that said party does not contest, (iii) said
contesting party’s contest will not result in or pose any risk of the seizure,
sale or imposition of a lien upon the Property or the Project or any portion
thereof, or said contesting party has posted appropriate lien release bonds as
permitted by applicable law in order to cause any such lien to be released from
the Property or the Project, (iv) said contesting party delivers to Lender such
bond or other security as Lender may require in connection with such contest,
(v) said contesting party at all times prosecutes such contest with due
diligence, and (vi) said contesting party pays, promptly following a
determination of the amount of such monetary obligation due and owing by
Borrower. In the event that said contesting party does not make, promptly
following a determination of the amount of such monetary obligation due and
owing by said contesting party, any payment required to be made pursuant to
clause (vi) of the preceding sentence, an Event of Default shall have occurred
and Lender may draw or realize upon any bond or other security delivered to
Lender in connection with the contest by Borrower, in order to make such
payments.

 

8.1.7 Any litigation or proceeding that, in Lender’s reasonable judgment if
determined adversely to Borrower, would constitute a Material Adverse Change on
Borrower or any Project, is commenced before any Governmental Authority against
or affecting Borrower, or the property of Borrower or any part thereof, and such
litigation or proceeding is not defended diligently and in good faith by
Borrower or is not discharged within sixty (60) days of filing.

 

8.1.8 A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against Borrower by any Governmental Authority, which together with
the aggregate amount of all other such judgments, decrees, fines and penalties
against Borrower that remain unpaid or that have not been discharged or stayed,
exceeds One Million Dollars ($1,000,000.00) or would otherwise in Lender’s
reasonable judgment constitute a Material Adverse Change on Borrower or any
Project, and such judgment, decree, fine or penalty is not paid, discharged or
stayed within thirty (30) days after the entry thereof.

 

60



--------------------------------------------------------------------------------

8.1.9 Commencement of any action or proceeding which seeks as one of its
remedies the dissolution of Borrower, and such action is not discharged within
sixty (60) days of filing.

 

8.1.10 All or any part of the property of Borrower is attached, levied upon or
otherwise seized by legal process, and such attachment, levy or seizure is not
quashed, stayed or released within thirty (30) days of the date thereof.

 

8.1.11 The occurrence of any prohibited transfer under Section 2.9 of any Deed
of Trust, unless prior to such transfer the holder of the Note has delivered to
Borrower the written consent of such holder to such transfer.

 

8.1.12 The occurrence of any Event of Default, as such term is defined in any
other Loan Document.

 

8.1.13 If Borrower, at any time, ceases to manage the Projects financed
hereunder.

 

8.1.14 Any Governmental Authority with jurisdiction over the Property or any
Project orders or requires that construction of any Improvements be stopped, in
whole or in part, or any required approval, license or permit is withdrawn or
suspended, and the order, requirement, withdrawal or suspension remains in
effect for a period of thirty (30) days, then the Qualified Project or Property
to which the order, requirement, withdrawal or suspension relates shall not be a
part of the Borrowing Base until such order, requirement, withdrawal or
suspension is no longer in effect.

 

8.1.15 Failure to deposit with Lender in cash or cash equivalents, as required
herein, the amount necessary to put the Loan “in balance” (as required pursuant
to Sections 2.1.6(c), 2.2.3(d), 2.3.4 and 2.4.5 above) within ten (10) days
after Lender’s notice to Borrower that the Loan is not “in balance,” or any
other failure to deposit the amount(s) necessary and required herein within ten
(10) days after the date such amounts are required to be deposited.

 

8.2 Rights and Remedies of Lender.

 

8.2.1 Notwithstanding any provision to the contrary herein or any of the other
Loan Documents, during the continuance of any Event of Default under this
Agreement, or during the continuance of an Event of Default under any of the
other Loan Documents: (i) Lender’s obligation to make further disbursements of
the Loan shall abate; and (ii) if the Event of Default shall not be cured within
the applicable notice and cure periods, then Lender shall, at its option, have
the remedies provided in the Loan Document breached by Borrower, including,
without limitation, the option to declare all outstanding indebtedness to be
immediately due and payable without presentment, demand, protest or notice of
any kind, and the following remedies: Lender’s obligation to make further
disbursements to Borrower shall terminate; Lender may, at its option, apply any
of Borrower’s funds in its possession to the outstanding indebtedness under the
Note whether or not such indebtedness is then due; Lender may exercise all
rights and remedies available to it under any or all of the Loan Documents; and
Lender shall have the right to cause an independent contractor selected by
Lender to enter into possession of the Property and to perform any and all work
and labor necessary for the completion of the Project substantially in
accordance with the Plans and Specifications and to perform Borrower’s
obligations under this Agreement. All sums expended by Lender for such purposes
shall be deemed to have been disbursed to and borrowed by Borrower and shall be
secured by the Deed of Trust on the Property.

 

(a) Subject to the provisions of Sections 8.2.1(b) and 8.2.1(c) below, Lender
and Borrower acknowledge and agree that in each instance in which a Project
ceases to be a Qualified Project so as to be included in the Borrowing Base,
either due to (i) the failure of or non-compliance with any representations and
warranties under Sections 5.1.7,

 

61



--------------------------------------------------------------------------------

5.1.9, 5.1.13-5.1.16, or (ii) the failure of or non-compliance with any
affirmative covenants under Sections 6.3.1, 6.3.3-6.3.9, 6.9 or (iii) the
failure to cure a default under Section 8.1.14, then such removal of said
Project from the Borrowing Base shall not in and of itself constitute an Event
of Default under this Agreement.

 

(b) Notwithstanding any other provision of this Agreement to the contrary, if
any adjustment in the Borrowing Base shall arise from a Project ceasing to be a
Qualified Project for the purpose of inclusion in the Borrowing Base and
Borrower shall fail or refuse to timely make any principal payment required as a
result of said adjustment, then such failure and/or refusal to timely make said
payment shall constitute an Event of Default under this Agreement.

 

(c) Notwithstanding any other provision of this Agreement to the contrary, any
failure or non-compliance by Borrower with any representation, warranty,
covenant (including without limitation the financial covenants set forth in
Section 6.15 above), duty, obligation, promise or agreement set forth herein
shall constitute an Event of Default under this Agreement unless such failure or
non-compliance is (i) cured as provided herein, or (ii) expressly waived in
writing by Lender, or (iii) subject to the express provisions of Section
8.2.1(a) above.

 

8.2.2 Borrower hereby constitutes and appoints Lender, or an independent
contractor selected by Lender, as its true and lawful attorney-in-fact with full
power of substitution, for the purposes of completion of each and every Project
and performance of Borrower’s obligations under this Agreement in the name of
Borrower, and hereby empowers said attorney-in-fact to do any or all of the
following upon the occurrence of an Event of Default (it being understood and
agreed that said power of attorney shall be deemed to be a power coupled with an
interest which cannot be revoked until repayment of the Loan):

 

(a) To use any of the funds of Borrower, including any balance of the Loan, as
applicable, and any funds which may be held by Lender for Borrower, for the
purpose of effecting completion of the Improvements in the manner called for by
the Plans and Specifications;

 

(b) To make such additions, changes and corrections in the Plans and
Specifications as shall be necessary or desirable to complete the Improvements
in substantially the manner contemplated by the Plans and Specifications;

 

(c) To employ any contractors, subcontractors, agents, architects and inspectors
required for said purposes;

 

(d) To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

 

(e) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, the Improvements or the Project or may be
necessary or desirable for the completion of the Improvements or clearance of
objections to or encumbrances on title;

 

(f) To execute all applications and certificates in the name of Borrower which
may be required by any other construction contract;

 

(g) To prosecute and defend all actions or proceedings in connection with the
Project, and to take such action, require such performance and do any and every
other act as

 

62



--------------------------------------------------------------------------------

is deemed necessary with respect to the completion of the Improvements which
Borrower might do on its own behalf; and

 

(h) To let new or additional contracts (to the extent not prohibited by existing
contracts) to employ watchmen and erect security fences to protect the Project
from injury, and to take such action and require such performance as Lender
deems necessary under any of the bonds or insurance policies to be furnished
hereunder, to make settlements and compromises with the sureties or insurers
thereunder, and in connection therewith to execute instruments of release and
satisfaction.

 

9. BANK’S OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY BANK. No Person, other
than Borrower and Lender, shall have any rights hereunder or be a third-party
beneficiary hereof. Lender is not a joint venturer or a partner with Borrower.
Prior to an Event of Default and thereafter until Lender elects in writing to
assume specific obligations of Borrower, Lender shall not be obligated to any
Person providing labor, materials, or other services for the Project and payment
of funds from Advances directly to any such Persons shall not give or be a
recognition of any third-party beneficiary status.

 

10. NO BROKERS. Except as disclosed by Borrower to Lender in writing prior to
the date of this Agreement, Borrower and Lender represent and warrant to the
other that it knows of no broker’s or finder’s fee due in respect of the
transaction described in this Agreement and that it has not used the services of
a broker or a finder in connection with this transaction.

 

11. PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT. This Agreement is subject to
certain terms and provisions in the Note, to which reference is made for a
statement of such terms and provisions.

 

12. COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.

 

13. MISCELLANEOUS.

 

13.1 Assignment

 

(a) Borrower shall not assign this Agreement or any interest it may have in the
monies due hereunder, without the prior written consent of Lender, which consent
may be granted or withheld in Lender’s sole and absolute discretion.
Notwithstanding the foregoing, in the event of any such assignment, Lender may
nevertheless at its option continue to make disbursements under this Agreement
to Borrower or to those who succeed to Borrower’s title, and all sums shall be
deemed to be disbursements under this Agreement, and not to be modifications
hereof, and shall be secured by the Deed of Trust.

 

(b) Subject to the provisions of Section 13.18 below, Lender may at any time
assign this Agreement, the Note, the Deed of Trust and other Loan Documents, and
upon such assignment Lender shall have no further obligation or liability of any
nature in connection herewith. Upon such assignment, the provisions of this
Agreement shall continue to apply to the Loan and such assignee shall be
substituted in the place and stead of Lender hereunder with all rights,
obligations and remedies of Lender herein provided, including without limitation
the right to so further assign this Agreement, the Note, the Deed of Trust and
other Loan Documents.

 

63



--------------------------------------------------------------------------------

13.2 Notices. All notices, requests, demands and consents to be made hereunder
to the parties hereto shall be in writing and shall be delivered by hand or sent
by registered mail or certified mail, postage prepaid, return receipt requested,
through the United States Postal Service to the addresses shown below or such
other address which the parties may provide to one another in accordance
herewith. Such notices, requests, demands and consents, if sent by mail, shall
be deemed given two (2) Business Days after deposit in the United States mail,
and if delivered by hand, shall be deemed given when delivered.

 

If to Borrower:

  WILLIAM LYON HOMES, INC.     4490 Von Karman Avenue (P.O. Box 7520)    
Newport Beach, California 92658-7520     Attn: Richard Robinson and Michael
Grubbs

With a copy to:

  IRELL & MANELLA, LLP     840 Newport Center Drive, Suite 400     Newport
Beach, California 92660-6324     Attn: Roy Geiger, Esq.

If to Lender:

  CALIFORNIA BANK & TRUST     1900 Main Street, Suite 200     Irvine, California
92614     Attn: Erin Johnsen

And a copy to:

  BRYAN CAVE LLP     2020 Main Street, Suite 600     Irvine, California 92614  
  Attn: Ren R Hayhurst, Esq.

 

13.3 Authority to File Notices. Upon the occurrence of any Event of Default,
Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to file or record, at the Borrower’s cost and expense and in
Borrower’s name, any notices of completion, notices of cessation of labor, or
any other notices that Lender considers necessary or desirable to protect its
security.

 

13.4 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

 

13.5 No Waiver. No disbursement of proceeds of the Loan shall constitute a
waiver of any conditions to Lender’s obligation to make further disbursements
nor, in the event Borrower is unable to satisfy any such conditions, shall any
such waiver have the effect of precluding Lender from thereafter declaring such
inability to constitute an Event of Default under this Agreement.

 

13.6 Lender Approval of Instruments and Parties. All proceedings taken in
accordance with transactions provided for herein, and all surveys, appraisals
and documents required or contemplated by this Agreement and the persons
responsible for the execution and preparation thereof, shall be satisfactory to
and subject to approval by Lender. Lender’s counsel shall be provided with
copies of all documents which they may reasonably request in connection with the
Agreement.

 

13.7 Lender Determination of Facts. Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition of this
Agreement.

 

64



--------------------------------------------------------------------------------

13.8 Incorporation of Preamble: Recitals and Exhibits. The preamble, recitals
and exhibits hereto are hereby incorporated into this Agreement.

 

13.9 Third-Party Consultants. Lender may hire such third-party consultants as it
deems necessary, the costs of which shall be paid by Borrower, to provide the
following services: (a) review final Plans and Specifications and final
construction cost breakdown and the construction schedule; (b) conduct
compliance inspections with respect to the progress of construction of the
Project and approve each element of a request for disbursement relating to
construction costs, and (c) perform such other services as may, from time to
time, be required by Lender. This obligation on the part of Borrower shall
survive the closing of the Loan and the repayment thereof. Borrower hereby
authorizes Lender, in its discretion, to pay such expenses, charges, costs and
fees at any time by a disbursement of the Loan, and to the extent the applicable
Loan Budget category is insufficient, such expenses, charges, costs and fees
shall be paid by Borrower from its own funds.

 

13.10 Payment of Expenses. Borrower shall pay all taxes and assessments and all
expenses, charges, costs and fees provided for in this Agreement or relating to
the Loan or construction of the Improvements, including, without limitation, any
fees incurred for recording or filing any of the Loan Documents, title insurance
premiums and charges, tax service contract fees, fees of any consultants,
Lender’s processing and closing fees, reasonable fees and expenses of Lender’s
counsel, printing, photostatting and duplicating expenses, air freight charges,
escrow fees, costs of surveys, premiums of hazard insurance policies and surety
bonds and fees for any appraisal, appraisal review, market or feasibility study
required by Lender. Borrower hereby authorizes Lender to disburse the proceeds
of the Loan to pay such expenses, charges, costs and fees notwithstanding that
Borrower may not have requested a disbursement of such amount, provided that
Borrower acknowledges that Lender has no obligation to disburse amounts listed
under “Borrower’s Equity” on the A&D Budget or the Home Construction Budget.
Such disbursement shall be added to the outstanding principal balance of the
Note. The authorization hereby granted shall be irrevocable, and no further
direction or authorization from Borrower shall be necessary for Lender to make
such disbursements. However, the provision of this Section 13.10 shall not
prevent Borrower from paying such expense, charges, costs and fees from its own
funds. All such expenses, charges, costs and fees shall be Borrower’s obligation
regardless of whether or not Borrower has requested and met the conditions for a
disbursement of the Loan. The obligations on the part of Borrower under this
Section 13.10 shall survive the closing of the Loan and the repayment thereof.

 

13.11 Disclaimer by Lender. Lender shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer or any other party for
services performed or materials supplied in connection with the Project. Lender
shall not be liable for any debts or claims accruing in favor of any such
parties against Borrower or others or against the Property or the Project.
Borrower is not and shall not be an agent of Lender for any purpose. Lender is
not a joint venture partner with Borrower in any manner whatsoever. Prior to
default by Borrower under this Agreement and the exercise of remedies granted
herein, Lender shall not be deemed to be in privity of contract with any
contractor or provider of services to the Project, nor shall any payment of
funds directly to a contractor, subcontractor or provider of services be deemed
to create any third party beneficiary status or recognition of same by Lender.
Approvals granted by Lender for any matters covered under this Agreement shall
be narrowly construed to cover only the parties and facts identified in any
written approval or, if not in writing, such approvals shall be solely for the
benefit of Borrower.

 

13.12 Indemnification. To the fullest extent permitted by law, Borrower agrees
to protect, indemnify, defend and hold harmless Lender, and its directors,
officers, agents and employees, from and against any and all liability, expense
or damage of any kind or nature and from any suits, claims or demands, including
reasonable legal fees and expenses on account of any matter or thing or action
or failure to act by Lender, whether in suit or not, arising out of this
Agreement or in connection herewith, other than such claims and liabilities as
arise solely from the gross

 

65



--------------------------------------------------------------------------------

negligence or intentional misconduct of Lender. Upon receiving knowledge of any
suit, claim or demand asserted by a third party that Lender believes is covered
by this indemnity, Lender shall give Borrower notice of the matter and an
opportunity to defend it, at Borrower’s sole cost and expense, with legal
counsel satisfactory to Lender. Lender may also require Borrower to so defend
the matter. The obligations on the part of Borrower under this Section 13.12
shall survive the closing of the Loan and the repayment thereof.

 

13.13 Titles and Headings. The titles and headings of sections of this Agreement
are intended for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

13.14 Brokers. Borrower and Lender represent to each other that neither of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby. Borrower and Lender shall indemnify and
hold harmless the other party from and against any and all loss, damage,
liability and expense, including costs and reasonable attorneys’ fees, which
such other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.

 

13.15 Change, Discharge, Termination or Waiver. No provision of this Agreement
may be changed, discharged, terminated or waived except in writing signed by the
party against whom enforcement of the chance, discharge, termination or waiver
is sought. No failure on the part of Lender to exercise and no delay by Lender
in exercising any right or remedy under the Loan Documents or under the law
shall operate as a waiver thereof.

 

13.16 Choice of Law. This Agreement and the transaction contemplated hereunder
shall be governed by and construed in accordance with the laws of the State of
California, without giving effect to conflict of laws principles.

 

13.17 Disbursements in Excess of Loan Amount. In the event the total
disbursements by Lender exceed the amount of the Loan, the total of all
disbursements shall be secured by the Deed of Trust. All other sums expended by
Lender pursuant to this Agreement or any other Loan Documents shall be deemed to
have been paid to Borrower and shall be secured by, among other things, the Deed
of Trust.

 

13.18 Participations. Lender may at any time sell, assign, grant participations
in, or otherwise transfer to any other person, firm or corporation (each a
“Participant”) all or part of the indebtedness of Borrower outstanding under
this Agreement or the Note. Borrower hereby acknowledges and agrees that any
such disposition will give rise to each Participant becoming a co-lender and an
equitable owner of an undivided fractional interest in the Loan and the Loan
Documents, with California Bank & Trust, a California banking corporation
(“CB&T”), acting as the sole administrative agent for all said Participants as
co-lenders; provided, however, that after any such disposition, as between
Borrower and Lender under the Loan Documents, CB&T has the sole authority to
bind the co-lenders under said Loan Documents, and Borrower shall have the right
and the duty to continue to deal solely with CB&T concerning any part of the
Loan in the same manner as if CB&T were the sole owner thereof and as if no sale
of any participation interest had occurred. Subject to the foregoing, Borrower
agrees and consents CB&T’s sale or transfer, whether now or later, of one (1) or
more participation interests in the Loan to one (1) or more Participants,
whether related or unrelated to Lender, with all references in the Loan
Documents to Lender (together with all participants, successors and assigns) to
include all said Participants as co-lenders hereunder. Lender may provide,
without any limitation whatsoever, to any one (1) or more Participants, or
potential Participant, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy it may have with respect to such matters as may be
disclosed to said Participants or potential Participants.

 

66



--------------------------------------------------------------------------------

Borrower additionally waives any and all notices of sale of participation
interests, as well as all notice of any repurchase of a participation interest.
Borrower also agrees that any Participant will be considered as the absolute
owner of such participation interest in the Loan and will have all the rights
granted under the intercreditor agreement and/or other agreements between Lender
and Participant governing the sale of such participation interest. Subject to
the foregoing, Borrower further waives all rights of offset or counterclaim
(excluding any rights or counterclaims arising from the gross negligence or
willful misconduct of or breach of this Agreement by CB&T) that it may have now
or later against Lender or against any Participant and unconditionally agrees
that either Lender or such Participant, as provided in said intercreditor
agreement, may enforce Borrower’s obligations under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. In no event
shall any sale, assignment or participation in the Loan result in any delay or
change in the requirements for the disbursement of Loan funds to Borrower or
alter any of Borrower’s or Lender’s obligations under the Loan.

 

13.19 Time Is of the Essence. Time is of the essence of this Agreement.

 

13.20 Attorneys’ Fees. Borrower shall promptly pay to Lender from Borrower’s own
funds or from the proceeds of the Loan, upon demand, with interest thereon from
the date of demand at the Default Interest Rate, reasonable attorneys’ fees,
expert witness fees and all costs and other expenses paid or reasonably incurred
by Lender in enforcing or exercising its rights or remedies created by,
connected with or provided for in this Agreement or any of the other Loan
Documents, and payment thereof shall be secured by the Deed of Trust. If at any
time Borrower fails, refuses or neglects to do any of the things herein provided
to be done by Borrower, Lender shall have the right, but not the obligation, to
do the same but at the expense and for the account of Borrower. The amount of
any moneys so expended or obligations so incurred by Lender, together with
interest thereon at the Default Interest Rate, shall be repaid to Lender
forthwith upon written demand therefor and payment thereof shall be secured by
the Deed of Trust.

 

13.21 Signs. Throughout the term of the Loan, Lender shall have the right to
erect one or more signs on the Project indicating its provision of financing for
the Project, and Lender shall also have the right to publicize its financing of
the Project as Lender may deem appropriate.

 

13.22 Subordination to Certain Easements, Dedications and Restrictions. Lender
agrees to subordinate the lien and charge of the Deed of Trust to any easements
for any public utility purposes, drainage purposes or roadway purposes, or to
any roadway park or common area dedication, as specifically approved by Lender
and as required by the applicable governmental authorities as a condition to its
approval of the Final Map. In addition, Lender agrees to subordinate the lien
and charge of the Deed of Trust to any CC&Rs which Borrower determines to be
necessary or desirable in connection with the Project and which CC&Rs are
approved by Lender. In addition, Lender shall cause the lien of the Deed of
Trust to be partially reconveyed for any portion of the Property approved by
Lender which is required to be dedicated for roadway, park and common area
purposes. Lender agrees, without receipt of further consideration but at the
sole cost and expense of Borrower, to execute and acknowledge any and all
documents which are reasonably acceptable to Lender and which are reasonably
necessary for the processing and recording of the Final Map or are reasonably
necessary to effectuate the purposes of this Section 13.22.

 

13.23 Waiver of Right to Trial by Jury. BORROWER AND LENDER (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF
OR IN ANY RELATED TO THE LOAN OR THE LOAN DOCUMENTS. THIS PROVISION AND THE
WAIVER SET FORTH HEREIN ARE

 

67



--------------------------------------------------------------------------------

MATERIAL INDUCEMENTS TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN AND IN
THE LOAN DOCUMENTS.

 

14. EXHIBITS. The following Exhibits are attached to this Agreement and
incorporated herein by this reference:

 

Exhibits “A”

   Reserved

Exhibit “B”

   Form of Borrowing Base Certificate

Exhibit “C”

   Letter of Credit Request Form

Exhibit “D”

   Project Loan Request Form

Exhibit “E”

   Form of Letter of Credit

Exhibit “F”

   Form of Request for Admission of Entitled Land

Exhibit “G”

   Form of Request for Admission of Lots Under Development

Exhibit “H”

   Form of Request for Admission of Developed Lots

Exhibit “I”

   Form of Request for Admission of Homes

Exhibit “J”

   Reserved

Exhibit “K”

   Required Project Information

Exhibit “L”

   Home Construction Draw Schedule

 

15. ADDITIONAL ADVANCES. Borrower agrees that any and all amounts advanced by
Lender to protect the Collateral or for any other purpose under the Loan
Documents shall be considered Advances pursuant to this Agreement, and Borrower
acknowledges that such advances may be made by Lender in its sole and absolute
discretion and without any request or authorization of Borrower. Any such
advances shall be immediately due and payable and shall bear interest at the
Default Interest Rate until paid. Borrower acknowledges and agrees that such
Advances may exceed the amount of Advances otherwise available, and Borrower
nonetheless agrees to pay such Advances as provided herein and agrees that such
Advances shall be secured by all Collateral.

 

[Signatures continued on the following page.]

 

68



--------------------------------------------------------------------------------

DATED as of the date first above stated.

 

LENDER: CALIFORNIA BANK & TRUST, a California banking corporation

By:

  /s/    ERIN JOHNSON

Name:

  Erin Johnson

Title:

  Vice President BORROWER: WILLIAM LYON HOMES, INC., a California corporation

By:

  /s/    RICHARD S. ROBINSON

Name:

  Richard Robinson

Title:

  Senior Vice President

By:

  /s/    MICHAEL D. GRUBBS

Name:

  Michael D. Grubbs

Title:

  Senior Vice President

 

69



--------------------------------------------------------------------------------

EXHIBIT “A”

Reserved

 

EXHIBIT “A” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “B”

BORROWING CASE CERTIFICATE FORMAT

 

Submission Date:                     

 

Category:

--------------------------------------------------------------------------------

   Project
Name/Date
of Entry into
Base


--------------------------------------------------------------------------------

  

Appraised
Value

Multiplied by
Advance Rate

--------------------------------------------------------------------------------

  

Budgeted
Project Costs

Multiplied by
Advance Rate

--------------------------------------------------------------------------------

   Maximum
Allowed
Advance
(Lesser of
Value or
Cost
Amount)


--------------------------------------------------------------------------------

  

Amount
Permitted in
Borrowing Base

(Draw Percentage
Amount
Multiplied by
Maximum
Allowed Advance)

--------------------------------------------------------------------------------

I. Entitled Land to be Developed

        50% X Value    50% X Costs          

II. Lots Under Development

        70% X Value    70% X Costs          

III. Developed Lots

        70% X Value    70% X Costs          

X. Total Lot Inventory

                        

I. Spec Homes

        75% X Value    85% X Costs          

II. Model Homes

        75% X Value    80% X Costs          

III. Presold Homes

        80% X Value    90% X Costs          

Y. Total Home Inventory

                        

A. Total Borrowing Base (Items X + Y)

                        

B. Less Outstanding Advances

                        

C. Less Outstanding Letters of Credit

                        

D. Less Adjustments under Section 2.1.3(d)

                        

E. Plus Funds in Borrower’s Funds Account

                        

BORROWING AVAILABILITY (deficiency) (A-B-C-D+E)

                        

 

EXHIBIT “B” – Page 1



--------------------------------------------------------------------------------

CERTIFICATION OF BORROWER

 

Borrower hereby certifies as follows with respect to the information contained
in this Borrowing Base Certificate:

 

1. All Lot and Home inventory is located in Qualified Projects.

 

2. All Lot and Home inventory is owned by Borrower free of any liens or
encumbrances, other than liens and encumbrances in favor of Lender as security
for the Loan, or outstanding liens that have been bonded over, or outstanding
liens that are subject to signed released delivered to Borrower.

 

3. Borrower has received lien waivers for all major scopes of construction work
in process with respect to the subject Property.

 

4. As to any Lots Under Development, construction of the A&D Improvements has
begun or is scheduled to begin within ninety (90) days of inclusion in the
Borrowing Base as Lots Under Development.

 

5. As to any Developed Lots, construction of the A&D Improvements has been
completed as of the date of inclusion in the Borrowing Base as Developed Lots.

 

6. As to any Homes, construction of the Home Improvements has begun or is
scheduled to begin within ninety (90) days of inclusion in the Borrowing Base as
Homes.

 

7. As to any Presold Homes, said Homes were in compliance with all requirements
for a Presold Home as of the date of inclusion in the Borrowing Base as Presold
Homes and remain in compliance as of the date hereof.

 

8. Attached hereto are the following request(s) for entry into the Borrowing
Base of new ¨ Entitled Land, ¨ Lots Under Development, ¨ Developed Lots, ¨ Model
Homes, ¨ Spec Homes and/or ¨ Presold Homes.

 

The undersigned hereby certifies to Lender that the foregoing information on
this Borrowing Base Certificate as of the Calendar Month ending             ,
200    , is true and correct and was provided from financial information
prepared according to GAAP. All capitalized terms not defined herein shall have
the meanings given to such terms in that certain Amended and Restated Revolving
Line of Credit Loan Agreement dated as of September 21, 2004 (“Loan Agreement”)
by and between CALIFORNIA BANK & TRUST, a California banking corporation
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).

 

WILLIAM LYON HOMES, INC., a California

corporation

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

EXHIBIT “B” – Page 2



--------------------------------------------------------------------------------

EXHIBIT “C”

Letter of Credit Request Form

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 2.3 of the Loan Agreement, Borrower hereby certifies as
follows:

 

1. Letter of Credit. The undersigned Borrowers hereby request a Letter of Credit
to be issued under Section 2.3 of the Loan Agreement:

 

Principal Amount:

  

$

Beneficiary:

   ___________________________

Issuance Date:

   ___________________________

 

2. Use of Letter of Credit. Such Letter of Credit shall be used for the
following purposes permitted by the Loan Agreement:

 

[Describe]

 

3. No Default. Borrower certifies that Borrower is and will be in compliance
with all covenants under the Loan Agreement after giving effect to the issuance
of the Letter of Credit requested hereby.

 

4. Representations True. Each of the representations and warranties made by or
on behalf of any of Borrower contained in the Loan Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Loan Agreement was true and correct in all material respects
as of the date as of which it was made and shall also be true and correct in all
material respects at and as of the issuance date for the Letter of Credit
requested hereby, with the same effect as if made at and as of such issuance
date (except to the extent of changes resulting from transactions contemplated
or permitted by the Loan Agreement and the other Loan Documents, changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, changes previously disclosed in writing to and approved
by Lender in writing and except to the extent that such representations and
warranties relate expressly to an earlier date) and no Event of Default or
Unmatured Event of Default has occurred and is continuing.

 

5. Other Conditions. All other conditions to the issuance of the Letter of
Credit requested hereby set forth in Section 2.3 of the Loan Agreement have been
satisfied.

 

EXHIBIT “C” – Page 1



--------------------------------------------------------------------------------

6. Issuance Date. Except to the extent, if any, specified by notice actually
received by Lender prior to the issuance date specified above, the foregoing
representations and warranties shall be deemed to have been made by Borrower on
and as of such issuance date.

 

7. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

 

IN WITNESS WHEREOF, we have hereunto set our hands and seals this             
day of                     , 200    .

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “C” – Page 2



--------------------------------------------------------------------------------

EXHIBIT “D”

Project Loan Request Form

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 2.1.4 of the Loan Agreement, Borrower hereby certifies as
follows:

 

1. Loan. The undersigned Borrowers hereby request entry of a Qualified Project
into the Borrowing Base under Section 2.1.4 of the Loan Agreement:

 

Name of Project:                                                      

 

Entry of Project into the Borrowing Base:
                                        

 

Description of initial Lot Inventory as of date of entry into the Borrowing

Base:                                                                          

 

Description of initial Home Inventory as of date of entry into the Borrowing

Base:                                                                          

 

2. Due Diligence Completed: (Yes/No)

 

  ¨ Soils and Engineering Report

 

  ¨ Approved Phase I Report

 

  ¨ Approved Phase II Report (if required)

  ¨ Remediation completed by licensed environmental engineer

 

  ¨ Tentative Map ¨ or Final Map (recorded) ¨

 

  ¨ If Tentative Map, outstanding conditions to Final Map:
                                        
                                        .

 

  ¨ Title Insurance

 

  ¨ Owner’s Policy

 

  ¨ Title Policy in favor of Lender to be issued by Title Company

 

  ¨ No liens or encumbrances in violation of the Loan Agreement

 

  ¨ Plans and Specifications

 

EXHIBIT “D” – Page 1



--------------------------------------------------------------------------------

  ¨ Compliance with Maximum Aggregate Loan Allocation limitations

 

3. Use of Proceeds. Such Project Loan shall be used for the following purposes
permitted by the Loan Agreement:

 

[Attach A&D Budget and/or Home Construction Budget, as applicable]

 

4. Loan Documents. Borrower has executed and delivered to Lender the following
Loan Documents for the Qualified Project:

 

  ¨ Deed of Trust;

 

  ¨ Financing Statement;

 

  ¨ Construction Assignments (as applicable);

 

  ¨ Assignment of Permits;

 

  ¨ Assignment of Architect’s Agreement (if applicable);

 

  ¨ Assignment of Construction Contract (if applicable);

 

  ¨ Assignment of Engineering Contract (if applicable);

 

  ¨ Environmental Indemnity.

 

5. No Default. The Borrower certifies that it is and will be in compliance with
all covenants under the Loan Agreement after inclusion of the Qualified Project
into the Borrowing Base as requested hereby. No condemnation proceedings are
pending or, to Borrowers’ knowledge, threatened against any Project, and there
have been no changes in title as reflected in the Title Policy since the date of
the Title Policy, except as may have been previously disclosed in writing to and
approved in writing by Lender.

 

6. Representations True. Each of the representations and warranties made by or
on behalf of Borrower contained in the Loan Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Loan Agreement was true and correct in all material respects
as of the date as of which it was made and shall also be true and correct in all
material respects at and as of the initial entry date for the Qualified Project
described herein, with the same effect as if made at and as of such date (except
to the extent of changes resulting from transactions contemplated or permitted
by the Loan Agreement and the other Loan Documents, changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, changes previously disclosed in writing to and approved in writing by
Lender, except to the extent that such representations and warranties relate
expressly to an earlier date) and no Event of Default or Unmatured Event of
Default has occurred and is continuing.

 

7. Other Conditions. All other conditions to the entry of the Qualified Project
into the Borrowing Base requested hereby set forth in Section 2.1.4 of the Loan
Agreement have been satisfied, including without limitation that Borrower has
provided any Project information set forth in Exhibit “K” to the Loan Agreement
required by Lender prior to or concurrent with the submission of this request.

 

8. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

 

EXHIBIT “D” – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto set our hands and seals this             
day of                     , 200    .

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “D” – Page 3



--------------------------------------------------------------------------------

EXHIBIT “E”

Form of Letter of Credit

 

Please see attached.

 

EXHIBIT “E” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “F”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS ENTITLED LAND

 

                                 ,             

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 4.2 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on Schedule “1” attached hereto
be included in the Borrowing Base as Entitled Land. Borrower represents and
warrants that Borrower has provided all information and documents and satisfied
all conditions precedent with respect to the inclusion of such portion of the
Land in the Borrowing Base as Entitled Land. Borrower further represents and
warrants that (i) no Event of Default or Unmatured Event of Default has occurred
and is continuing and (ii) except as otherwise disclosed to Lender in writing
and approved in writing by Lender, all representations and warranties set forth
in the Loan Documents are true and correct as of the date hereof.

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “F” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “G”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS LOTS UNDER DEVELOPMENT

 

                                 ,             

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 4.3 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on Schedule “1” attached hereto
be included in the Borrowing Base as Lots Under Development. Borrower represents
and warrants that Borrower has provided all information and documents and
satisfied all conditions precedent with respect to the inclusion of such portion
of the Land in the Borrowing Base as Lots Under Development. Borrower further
represents and warrants that (i) no Event of Default or Unmatured Event of
Default has occurred and is continuing and (ii) except as otherwise disclosed to
Lender in writing and approved in writing by Lender, all representations and
warranties set forth in the Loan Documents are true and correct as of the date
hereof.

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “G” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “H”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS DEVELOPED LOTS

 

                                 ,             

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 4.4 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on Schedule “1” attached hereto
be included in the Borrowing Base as Developed Lots. Borrower represents and
warrants that Borrower has provided all information and documents and satisfied
all conditions precedent with respect to the inclusion of such portion of the
Land in the Borrowing Base as Developed Lots. Borrower further represents and
warrants that (i) no Event of Default or Unmatured Event of Default has occurred
and is continuing and (ii) except as otherwise disclosed to Lender in writing
and approved in writing by Lender, all representations and warranties set forth
in the Loan Documents are true and correct as of the date hereof.

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “H” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “I”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS PRESOLD, SPEC OR MODEL HOMES

 

                                 ,             

 

CALIFORNIA BANK & TRUST

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Erin Johnsen

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Line of
Credit Loan Agreement (Borrowing Base Loan) dated as of September 21, 2004 (as
may be amended from time to time, the “Loan Agreement”) by and between
CALIFORNIA BANK & TRUST, a California banking corporation (“Lender”) and WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

Pursuant to Section 4.5 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on Schedule “1” attached hereto
be included in the Borrowing Base as [Presold] [Spec] [Model] Homes. Borrower
represents and warrants that Borrower has provided all information and documents
and satisfied all conditions precedent with respect to the inclusion of such
portion of the Land in the Borrowing Base as [Presold] [Spec] [Model] Homes.
Borrower further represents and warrants that (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing and (ii) except as
otherwise disclosed to Lender in writing and approved in writing by Lender, all
representations and warranties set forth in the Loan Documents are true and
correct as of the date hereof.

 

WILLIAM LYON HOMES, INC., a California corporation By:     Name:     Title:    
By:     Name:     Title:    

 

EXHIBIT “I” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “J”

Reserved

 

EXHIBIT “J” – Page 1



--------------------------------------------------------------------------------

EXHIBIT “K”

Required Project Information

 

Borrower shall not be entitled to any Advances for any Qualified Project
hereunder unless and until each of the following conditions precedent have been
satisfied to the extent said information is available for the A&D Improvements
and/or Home Improvements to be constructed as part of the Qualified Project:

 

(a) Final Plans. Borrower shall have submitted to Lender, and Lender shall have
reviewed and approved, Plans and Specifications for the applicable Project,
which Plans and Specifications shall (i) be prepared by Architect and/or
Engineer, and (ii) be otherwise satisfactory to Lender.

 

(b) Appraisals. At Borrower’s sole cost and expense, Lender shall have obtained
an Appraisal and/or Base Appraisals with respect to the Property and each type
of Improvements for the applicable Project, which Appraisal and/or Base
Appraisals shall be (i) prepared by an appraiser acceptable to Lender, and (ii)
otherwise satisfactory to Lender.

 

(c) Independent Cost Analysis. If required by Lender, at Borrower’s sole cost
and expense, Lender shall have obtained a report in form and content acceptable
to Lender in its discretion from an independent cost engineer validating the
cost adequacy of the applicable Project.

 

(d) Additional Assignments. Borrower shall have executed and delivered to Lender
the Deed of Trust, Financing Statement and Construction Assignments securing the
Collateral to be included in the subject Project, and Architect, Contractor
and/or Engineer for the applicable Project shall have consented to such
assignments.

 

(e) Environmental Reports. Borrower shall have submitted to Lender for each
Project an environmental, toxics and/or soils report(s) satisfactory to Lender,
including drainage, boring (if applicable) and compacting data, together with
such hydrology and other engineering reports that Lender may reasonably require,
all of which shall be by engineers acceptable to Lender and shall indicate that
the condition of the Property is suitable for construction of the A&D
Improvements and Homes thereon (without extraordinary land preparation) and for
the operation and maintenance of the Project. Any recommendations in the
approved soils, hydrology and other engineering reports must be complied with
and incorporated into the Plans and Specifications. Each environmental
assessment (Phase I assessment) of the Property and adjacent property shall be
dated no earlier than one hundred eighty (180) days prior to the date hereof,
and Borrower shall deliver to Lender any sampling and analysis (Phase II
assessment) or special limited assessment that Lender may require after review
of the Phase I assessment, together with any other environmental investigations
and reports that Lender may reasonably require, all of which shall be by a
Lender-approved environmental consulting firm, and none of which shall reveal
any existing or potential environmental condition adversely affecting the use or
value of the Property.

 

(f) Building Permits, Licenses, Etc. If required by Lender, Borrower shall have
submitted to Lender evidence for the applicable Project of (i) building permits
for the construction of the Homes (ii) all necessary permits, licenses and
approvals (including without limitation any required consumer disclosure reports
and approvals prior to the sale of any Homes) in connection with the sale of
said Homes, and/or (iii) Architectural Control Committee and other approvals, if
any, required under any CC&Rs affecting the Property.

 

(g) Truth-In-Lending Disclosures. Prior to entering into any Purchase Contract
for the sale of any Unit for the applicable Project, Borrower shall have
delivered to the purchaser all truth-in-lending and other required consumer
disclosures, in compliance with law and in form and substance satisfactory to
Lender.

 

EXHIBIT “K” – Page 1



--------------------------------------------------------------------------------

(h) Approved Budgets. The final approved Budget for the applicable Project
itemizing the Hard Costs and Soft Costs, including direct and indirect costs,
certified to be correct to the best knowledge and belief of Borrower for each
type of Improvement to be constructed as part of the Project. Said Budget shall
be subject to formal review and approval by Lender at Lender’s sole discretion,
and if Lender determines that the Loan funds allocated for Hard Costs are
inadequate to pay for all Hard Costs, then Lender may require Borrower to
deposit cash into an account pledged as additional collateral for the Loan the
amount of the shortfall. In no event shall the costs of the Project as set forth
in any A&D Budget or any Home Construction Budget violate the applicable Maximum
Allowed Advance(s).

 

(i) Miscellaneous Conditions. The following additional conditions must be
satisfied prior to the Closing Date for each Loan made hereunder:

 

(1) Financial Statements. Financial statements for Borrower in conformity with
the requirements of the Loan Agreement covering the two-year period immediately
preceding the Closing Date and showing a financial condition satisfactory to
Lender in its sole discretion;

 

(2) Survey. If required by Lender, particularly if a Qualified Project is to be
entered into the Borrowing Base prior to the recording of a Final Map for said
Qualified Project, a current survey of the Property by a licensed surveyor
acceptable to Lender describing the boundaries of said property and showing all
means of ingress and egress, rights-of-way, easements (each of which shall be
identified by docket and page or recording number where recorded) and all other
customary and relevant information pursuant to ALTA standards and any Title
Company requirements. All surveys shall be certified to Lender and the Title
Company issuing the Title Policy required by the Loan Agreement;

 

(3) Title Insurance. The Title Insurance Policy, with such endorsements as
Lender may require, issued by the Title Company satisfactory to Lender in the
amount of the Loan (with direct access reinsurance in amounts and by companies
and in form acceptable to Lender as Lender may require) insuring the lien of the
Deed of Trust to be a first and prior lien upon the Property, as security for
all Advances pursuant to the terms of this Agreement, subject only to such
exceptions as Lender may expressly approve in writing, and insuring against any
lien claims that could arise out of the construction of the Homes on the
Property. During the course of construction of the Homes, Borrower shall provide
Lender with such title insurance endorsements as Lender may require, including
CLTA Form 122 Endorsements (or equivalent endorsements acceptable to Lender) for
each disbursement, and any other endorsements Lender may require to insure that
the Homes shall have been constructed within the boundaries of the Property and
in accordance with all applicable laws, covenants, restrictions and/or CC&Rs.
Upon completion of the Homes, Borrower shall deliver to Lender such further
endorsements to the title insurance policy as Lender may require;

 

(4) Zoning. Evidence that the Property is properly zoned for the construction of
the A&D Improvements and/or Homes to be constructed as part of the applicable
Project;

 

(5) Construction Materials. Copies of all agreements between Borrower and any
architects, engineers, consultants, managers or supervisors, and, if required by
Lender, copies of construction subcontracts related to the construction,
maintenance, repair, leasing, management and operation of the Project, together
with written agreements by such persons or entities that they will perform for
Lender the services contracted to Borrower, notwithstanding the occurrence of
any Event of Default and any trustee’s sale or foreclosure of the Deed of Trust
(provided that such persons or entities continue to receive payments under their
respective contracts), and the consent of such

 

EXHIBIT “K” – Page 2



--------------------------------------------------------------------------------

persons or entities to the collateral assignment by Borrower to Lender of their
respective contracts;

 

(6) CC&Rs. Copies of any CC&Rs and related documents pertaining to the Property
and the Project;

 

(7) Taxes. Evidence that all taxes and assessments levied against or affecting
the Property have been paid current, together with a tax service contract for
the Project in form and content acceptable to Lender in its sole discretion;

 

(8) Organizational Documents. Copies of Borrower’s Organizational Documents,
together with proper authorizations and certificates and such other documents as
Lender may require, relating to the existence and good standing of such Persons
and the authority of any officer, partner or member, as applicable, executing
documents on behalf of such Persons;

 

(9) Equity. Evidence satisfactory to Lender that Borrower has equity in the
Project in an amount sufficient to satisfy the applicable Maximum Allowed
Advances for the Project;

 

(10) Other Insurance. In addition to evidence of all insurance coverages as set
forth in Section 6.8 of the Loan Agreement, evidence of such other insurance as
Lender may reasonably require herein, including without limitation (i)
earthquake insurance, (ii) insurance covering vandalism and malicious mischief,
and sprinkler leakage, and (iii) errors and omissions insurance for the
contractors, architects, engineers, environmental engineers and the provider of
the soils report with limits of liability in amounts reasonably acceptable to
Lender;

 

(11) Flood. Evidence whether the Property, or any part thereof, lies within a
“special flood hazard area” as designated on maps prepared by the U.S.
Department of Housing and Urban Development pursuant to the Flood Disaster
Protection Act of 1973, as amended, and, if so designated, a National Flood
Insurance Association standard flood insurance policy, plus insurance from a
private insurance carrier if required by Lender, for the duration of the Loan in
the amount of the full insurable value of the completed Improvements, naming
Lender as an additional loss payee;

 

(12) Utilities. Evidence that all utilities and services to the Property and
Improvements, including without limitation water, sewer, gas, electric and
telephone, are available, or will be available as required, and will be provided
in amounts that are sufficient to service the Improvements for their intended
use;

 

(13) Ingress/Egress. Evidence that there exists adequate legal ingress and
egress to the Project;

 

(14) Job Schedule. A job progress schedule showing the planned timing, progress
of construction and completion date for the Improvements of the Project;

 

(15) Off-Site Improvements. Evidence that each type of off-site improvement for
the Property that has been completed shall have been certified and/or accepted
by any municipality, utility, county or other governmental entity whose
certification or acceptance thereof is required;

 

(16) List of Contractors. If required by Lender, a list of all subcontractors,
suppliers and materialmen employed or retained, or to be employed or retained,
in connection with the construction of the Improvements. Such list shall show
the

 

EXHIBIT “K” – Page 3



--------------------------------------------------------------------------------

name, address and telephone number of each such person, a general statement of
the nature of the work to be done, the labor and materials to be supplied, the
names of materialmen (if known) and the approximate dollar value of such labor
or work with respect to the labor and materials to be supplied;

 

(17) Legal Opinion. If required by Lender, a legal opinion in form and content
acceptable to Lender addressing such issues as required by Lender; and

 

(18) Other Information. Such other information and documents that Lender may
reasonably require.

 

EXHIBIT “K” – Page 4



--------------------------------------------------------------------------------

EXHIBIT “L”

Home Construction Draw Schedule

 

Stage of Completion

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

Stage 1

   Permits and Fees

Stage 2 — 5%

  

Layout trench

Underground plumbing

Electrical stubs

Stage 3 — 10%

  

Foundation complete

Garage slab poured

Stage 4 — 15%

  

Lumber & trusses on site

First floor framing

Stage 5 — 15%

  

Rough plumbing

HVAC electrical

Stage 6 — 20%

  

Framing complete

Installed lath or siding

Drywall stocked

Roof loaded

Stage 7 — 15%

  

Insulation

Drywall complete

Taped & texture

Stucco brown complete

Finish carpentry

Cabinets

Painting

Stage 8 — 15%

  

HVAC

Roofing

Finish trades complete

Stage 9 — 5%

  

Flooring complete

City final

 

EXHIBIT “L” – Page 1